[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 10.1

RESEARCH COLLABORATION AGREEMENT

This RESEARCH COLLABORATION AGREEMENT (this “Agreement”) is entered into as of
September 17, 2018 (the “Effective Date”) by and between, on the one hand,
ViaCyte, Inc., a corporation organized and existing under the laws of Delaware,
and CRISPR Therapeutics AG (“CRISPR”).  ViaCyte and CRISPR each may be referred
to herein individually as a “Party” or collectively as the “Parties.”  

RECITALS

WHEREAS, CRISPR possesses certain Patents, Know-How, technology and expertise
with respect to the CRISPR/Cas System (as defined below);

WHEREAS, ViaCyte possesses certain Patents, Know-How, technology and expertise
with respect to the field of regenerative medicine;

WHEREAS, ViaCyte and CRISPR desire to enter into a research collaboration
focused on Establishment of POC (as defined below) with a Product Candidate (as
defined below); and

WHEREAS, in consideration of ViaCyte entering into this Agreement, CRISPR will
issue to ViaCyte $15,000,000 of its common shares on the terms and conditions
set forth on Schedule A attached hereto and may, subject to the terms and
conditions of this Agreement and at the option of ViaCyte, provide funding of up
to $10,000,000 through a convertible promissory note on the terms and conditions
described further below.

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

 

1.1.

“Acquisition Transaction” has the meaning set forth in Section 2.10.2.

 

1.2.

“Affiliate” means, as of any point in time and for so long as such relationship
continues to exist with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person.  A Person will be
regarded as in control of another Person if it (a) owns or controls more than
50% of the equity securities of the subject Person entitled to vote in the
election of directors (or, in the case of a Person that is not a corporation,
for the election of the corresponding managing authority); provided, however,
that the term “Affiliate” will not include subsidiaries or other entities in
which a Person owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing board, but is restricted
from electing such majority by contract or otherwise, until such time as such
restrictions are no longer in effect, or (b) possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of an
such Person (whether through ownership of securities or other ownership
interests, by contract or otherwise).

1

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.3.

“Agreement” has the meaning set forth in the Preamble.

 

1.4.

“Agreement Term” means the period commencing on the Effective Date and ending on
the expiration of this Agreement pursuant to Section 9.1, unless terminated
earlier as provided herein.

 

1.5.

“Alliance Manager” has the meaning set forth in Section 3.3.1.

 

1.6.

“AAA” means the American Arbitration Association.

 

1.7.

“Applicable Law” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including Marketing Approvals) of or
from any court, arbitrator or Governmental Authority having jurisdiction over or
related to the subject item.

 

1.8.

“Approval Application” means a biologics license application, NDA or similar
application or submission for a Product filed with a Regulatory Authority in a
country or group of countries to obtain marketing approval for a biological or
pharmaceutical product in that country or group of countries.

 

1.9.

“Available” has the meaning set forth in Section 1.19.

 

1.10.

“Breaching Party” means the Party that is believed by the other Party to be in
material breach of this Agreement.

 

1.11.

“Business Day” means a Monday, Tuesday, Wednesday, Thursday or Friday that is
not a day on which banking institutions in Boston, Massachusetts are obligated
to be closed.

 

1.12.

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 or December 31, during the
Agreement Term, or the applicable part thereof during the first or last calendar
quarter of the Agreement Term.

 

1.13.

“Calendar Year” means any calendar year ending on December 31, or the applicable
part thereof during the first or last year of the Agreement Term.

 

1.14.

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

1.15.

“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than 50% of the combined voting power of the surviving
entity or the parent of the surviving entity immediately after such merger or
consolidation, or (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the beneficial owner of more
than 50% of the combined voting power of the outstanding securities of such
Party, or (c) the sale or other transfer to a Third Party of all or
substantially all of such Party’s business to which the subject matter of this
Agreement relates.  Notwithstanding the foregoing, the term “Change of Control”
will not include any sale of shares of capital stock of a Party, in a single

2

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

transaction or series of related transactions in which such Party issues new
securities solely to institutional investors for cash or the cancellation or
conversion of indebtedness or a combination thereof where such transaction(s)
are conducted primarily for bona fide equity financing purposes.  

 

1.16.

“Clinical Trial” means a study in humans that is conducted in accordance with
GCP and is designed to generate data in support of an Approval Application.

 

1.17.

“Commercialize” or “Commercializing” means to market, promote, distribute, offer
for sale, sell, have sold, import, export or otherwise commercialize a product,
to conduct activities, other than Research, Development and Manufacturing, in
preparation for the foregoing activities, including obtaining Price
Approval.  When used as a noun, “Commercialization” means any and all activities
involved in Commercializing.

 

1.18.

“Commercially Reasonable Efforts” means, with respect to the performance by a
Party of an obligation or activity specified hereunder, that level, caliber and
quality of efforts and resources reasonably and normally used by
biopharmaceutical companies of similar size and resources to such Party to
perform a similar obligation or activity, taking into account, without
limitation, scientific, technical and business factors relevant to such
obligation or activity, and considering, without limitation, the following
factors in assessing the efforts and resources used by a Party:  (i) application
of appropriate resources and personnel with an appropriate level of education,
experience and training for the relevant obligation; (ii) assignment of
responsibility for the relevant obligation to appropriate personnel who are
responsible for monitoring progress, (iii) establishment and measurement of
achievement of objectives and timelines for carrying out such obligation, and
(iv) decision-making and resource allocation to advance progress with respect to
relevant objectives and timelines.

 

1.19.

“Confidential Information” means, with respect to each Party, all Know-How or
other information, including proprietary information (whether or not patentable)
regarding or embodying such Party’s technology, products, business information
or objectives, that is communicated in any way or form by or on behalf of the
Disclosing Party to the Receiving Party or its permitted recipients, prior to,
on or after the Effective Date, whether or not such Know-How or other
information is identified as confidential at the time of disclosure.  The terms
and conditions of this Agreement will be considered Confidential Information of
both Parties, with both Parties deemed to be the Receiving Party of such
Confidential Information.  Notwithstanding any provision of this Section 1.19 to
the contrary, Confidential Information does not include any Know-How or
information that: (a) was already known by the Receiving Party (other than under
an obligation of confidentiality to the Disclosing Party) at the time of
disclosure by or on behalf of the Disclosing Party; (b) was generally available
to the public or otherwise part of the public domain at the time of its
disclosure to the Receiving Party; (c) became generally available to the public
or otherwise part of the public domain after its disclosure to the Receiving
Party, other than through any act or omission of the Receiving Party in breach
of its obligations under this Agreement; (d) was disclosed to the Receiving
Party, other than under an obligation of confidentiality, by a Third Party who
had no obligation to the Disclosing Party not to disclose such information to
the Receiving Party; or (e) was independently discovered or developed by or on
behalf of the Receiving Party without the use of any Confidential Information
belonging to the Disclosing Party; provided, in connection with the foregoing
exclusions from protection, that specific Confidential Information shall not be
deemed to be

3

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

known, generally available, in the public domain, disclosed, independently
discovered or developed (individually and collectively “Available”), merely
because broader or related information is Available, nor shall combinations of
elements or principles be considered to be Available merely because individual
elements thereof are Available.

 

1.20.

“Continuing Party” has the meaning set forth in Section 9.3.2(a)(iii).

 

1.21.

“Control” or “Controlled” means with respect to any Know-How or Patent or other
data, information or Materials, possession of the ability by a Party or its
Affiliate(s) (whether by sole or joint ownership, license or otherwise, other
than pursuant to this Agreement) to grant, without violating the terms of any
agreement with a Third Party, a license, access or other right in, to or under
such Know-How or Patent or other data, information or
Materials.  Notwithstanding anything in this Agreement to the contrary, a Party
will be deemed not to Control any Patents or Know-How or other data, information
or Materials that are owned or controlled by a Third Party that becomes an
Affiliate of such Party in a Change of Control or such Third Party’s Affiliates
(other than such Party and any Affiliate of such Party prior to the Change of
Control), (a) prior to the closing of such Change of Control, or (b) after such
Change of Control to the extent that such Patents or Know-How or other data,
information or Materials are developed or conceived by such Third Party or its
Affiliates (other than such Party and any Affiliate of such Party prior to the
Change of Control) after such Change of Control without using or incorporating
such Party’s technology (i.e. CRISPR Technology or ViaCyte Technology, as
applicable).

 

1.22.

“Convertible Note Financing” has the meaning set forth in Section 7.5.

 

1.23.

“Cover,” “Covering” or “Covers” means, as to a product and Patent, that, in the
absence of a license granted under, or ownership of, such Patent, the making,
using, keeping, selling, offering for sale or importation of such product would
infringe such Patent or, as to a pending claim included in such Patent, the
making, using, selling, offering for sale or importation of such product would
infringe such Patent if such pending claim were to issue in an issued patent
without modification.

 

1.24.

“CREATE Act” means the Cooperative Research and Technology Enhancement Act of
2004, 35 U.S.C. § 103(c)(2)-(c)(3).

 

1.25.

“CRISPR” has the meaning set forth in the Preamble.

 

1.26.

“CRISPR Activities” means any and all Research Program activities conducted by
CRISPR, including those Research activities for which CRISPR is designated as
the responsible Party under the Research Plan.

 

1.27.

“CRISPR Background Know-How” means any Know-How, other than Joint Know-How and
CRISPR Program Know-How, that (a) CRISPR or any of its Affiliates Control as of
the Effective Date or that comes into the Control of CRISPR or any of its
Affiliates during the Agreement Term and (b) is reasonably necessary or
reasonably useful for the Research, Development, Manufacture, Commercialization
or use of Product Candidates or Products.  

 

1.28.

“CRISPR Background Patents” means any Patent, other than a Joint Patent or
CRISPR Program Patent that (a) CRISPR or any of its Affiliates Control as of the
Effective Date or

4

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

that comes into the Control of CRISPR or any of its Affiliates during the
Agreement Term and (b) claims or discloses any CRISPR Background Know-How or is
otherwise reasonably necessary or reasonably useful for the Research,
Development, Manufacture, Commercialization or use of Product Candidates or
Products.  

 

1.29.

“CRISPR Background Technology” means the CRISPR Background Know-How and the
CRISPR Background Patents.

 

1.30.

“CRISPR Entity” means, when used in the singular, any one of CRISPR AG and
CRISPR Inc.  “CRISPR Entities” means, when used in the plural, CRISPR AG and
CRISPR Inc.

 

1.31.

“CRISPR Indemnified Party” has the meaning set forth in Section 8.1.

 

1.32.

“CRISPR In-License Agreements” means agreements between CRISPR or CRISPR
Affiliates and Third Party licensors or sellers pursuant to which CRISPR or
CRISPR Affiliates Controls any CRISPR Technology.  The CRISPR In-License
Agreements as of the Effective Date are listed on Schedule 1.32.

 

1.33.

“CRISPR Know-How” means (a) CRISPR Background Know-How, (b) CRISPR Program
Know-How and (c) CRISPR’s interest in the Joint Know-How.

 

1.34.

“CRISPR Patent Challenge” has the meaning set forth in Section 9.2.2(a)(i).

 

1.35.

“CRISPR Patents” means (a) CRISPR Background Patents, (b) CRISPR Program
Patents, and (c) CRISPR’s interest in the Joint Patents.

 

1.36.

“CRISPR Program Know-How” has the meaning set forth in Section 6.1.2(a).

 

1.37.

“CRISPR Program Patents” has the meaning set forth in Section 6.1.2(a).

 

1.38.

“CRISPR Program Technology” has the meaning set forth in Section 6.1.2(a).

 

1.39.

“CRISPR/Cas System” means one or more of the following components: (a) a guide
RNA element, wherein said guide RNA element can be a guide RNA or a
polynucleotide(s) encoding such guide RNA, that is complementary to a Target
gene or safe harbor locus, and which is designed to be used with a naturally
occurring or engineered clustered regularly interspaced short palindromic
repeats (CRISPR)/CRISPR-associated (Cas) protein, (b) a naturally occurring or
engineered CRISPR-associated nuclease element, wherein said nuclease element can
be a nuclease protein (such as Cas protein) or a polynucleotide(s) encoding such
protein, and which can be active or deactivated, and which can be complexed to
an activation or repressor domain and (c) an HDR donor template, wherein said
HDR donor template can be a single or double stranded polynucleotide(s), which
is designed to be used with a nuclease and guide.

 

1.40.

“CRISPR Technology” means (a) the CRISPR Background Technology, (b) the CRISPR
Program Technology, and (c) CRISPR’s interest in any Joint Technology.  

 

1.41.

“Development” means, with respect to a Product Candidate, all clinical and
non-clinical research and development activities conducted after Establishment
of POC for such Product Candidate, including toxicology, pharmacology test
method development and stability

5

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

testing, process development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, Clinical Trials, regulatory affairs, pharmacovigilance, Clinical Trial
regulatory activities and obtaining and maintaining Regulatory Approval.  When
used as a verb, “Develop” or “Developing” means to engage in Development.

 

1.42.

“Disclosing Party” has the meaning set forth in Section 10.1.

 

1.43.

“Dispute” has the meaning set forth in Section 11.1.

 

1.44.

“Distracted Party” has the meaning set forth in Section 2.10.2.

 

1.45.

“Distracting Product” means a product comprising or employing, in whole or in
part, a cell therapy principally intended for use in the Field.

 

1.46.

“Divestiture” means, with respect to a Distracting Product, the sale, exclusive
license or other transfer by the applicable Party and its Affiliates of all of
their development and commercialization rights with respect to such Distracting
Product to a Third Party without the retention or reservation of any development
or commercialization obligation, interest or participation rights (other than
solely an economic interest or the right to enforce customary terms and
conditions contained in the relevant agreements effectuating such
transaction).  When used as a verb, “Divest” means to engage in a Divestiture.  

 

1.47.

“Edited Stem Cell Program Technology” has the meaning set forth in Section
6.1.2(c).

 

1.48.

“Effective Date” has the meaning set forth in the Preamble.

 

1.49.

“Enabling Joint Patent” has the meaning set forth in Section 9.3.2(e).

 

1.50.

“Establishment of POC” with respect to a Product Candidate, that data generated
from the Research Program supports initiation of GLP toxicology studies for such
Product Candidate as further described on Exhibit A attached hereto.

 

1.51.

“Executive Officer” means an executive officer of a Party that is designated by
such Party as its “Executive Officer” for purposes of this Agreement.  The
initial Executive Officer (i) with respect to CRISPR, shall be Tony Ho, M.D. the
Executive Vice President and Head of Research and Development of CRISPR, and
(ii) with respect to ViaCyte, shall be Paul Laikind, Ph.D., the President and
Chief Executive Officer of ViaCyte.  A Party may replace its then-current
Executive Officer from time-to-time by written notice to the other Party.

 

1.52.

“Expert” has the meaning set forth in Section 11.2.

 

1.53.

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

1.54.

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

 

1.55.

“Field” the treatment of Diabetes type 1, Diabetes type 2 or Insulin
dependent/requiring Diabetes.

6

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.56.

“Financing Notice” has the meaning set forth in Section 7.5.

 

1.57.

“Force Majeure” means a condition, the occurrence and continuation of which is
beyond the reasonable control of a Party and its Affiliates, including an act of
God, voluntary or involuntary compliance with any regulation, law or order of
any government, war, civil commotion, labor strike or lock-out, epidemic, flood,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe.

 

1.58.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

1.59.

“GCP” means good clinical practices, which are the then-current standards for
Clinical Trials for pharmaceuticals, as set forth in the FD&C Act or other
Applicable Law, and such standards of good clinical practice as are required by
the regulatory authorities of the European Union and other Governmental
Authorities in countries for which the applicable Product Candidate is intended
to be Developed, to the extent such standards are not less stringent than United
States standards.

 

1.60.

“Gene Editing Program Know-How” has the meaning set forth in Section 6.1.2(d).

 

1.61.

“Gene Editing Program Patents” has the meaning set forth in Section 6.1.2(d).

 

1.62.

“Gene Editing Program Technology” has the meaning set forth in Section 6.1.2(d).

 

1.63.

“Gene Editing System” means [***].

 

1.64.

“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto, or
comparable regulatory standards in jurisdictions outside of the United States,
to the extent such standards are not less stringent than United States
standards.

 

1.65.

“Governmental Authority” means any court, agency, department, authority or other
instrumentality of any national, state, county, city or other political
subdivision.

 

1.66.

“Granting Party” has the meaning set forth in Section 9.3.2(a)(iii).

 

1.67.

“IND” means any Investigational New Drug application, filed with the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any supplements or amendments thereto.  References herein to IND will
include, to the extent applicable, any comparable filings outside the United
States.

 

1.68.

“Indemnified Party” has the meaning set forth in Section 8.3.

 

1.69.

“Indemnifying Party” has the meaning set forth in Section 8.3.

 

1.70.

“Insolvency Event” has the meaning set forth in Section 9.2.3(a).

 

1.71.

“Joint Development & Commercialization Agreement” has the meaning set forth in
Section 4.1.

 

1.72.

“Joint Know-How” has the meaning set forth in Section 6.1.2(c).

7

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.73.

“Joint Patents” has the meaning set forth in Section 6.1.2(c).

 

1.74.

“Joint Technology” has the meaning set forth in Section 6.1.2(c).

 

1.75.

“Joint Research Committee” or “JRC” has the meaning set forth in Section 3.1.1.

 

1.76.

“Know-How” means intellectual property, data, results, pre-clinical and clinical
protocols and data from studies, chemical structures, chemical sequences,
information, inventions, know-how, formulas, trade secrets, techniques, methods,
processes, procedures and developments, whether or not patentable; provided that
Know-How does not include Patents claiming any of the foregoing.  

 

1.77.

“Knowledge” means, (a) when used with respect to CRISPR: the actual knowledge of
CRISPR personnel and advisors that would reasonably be anticipated to have
knowledge of facts relating to the relevant subject matter after having made
reasonable inquiries and (b) when used with respect to ViaCyte: the actual
knowledge of ViaCyte personnel and advisors that would reasonably be anticipated
to have knowledge of facts relating to the relevant subject matter after having
made reasonable inquiries.

 

1.78.

“Liability” has the meaning set forth in Section 8.1.

 

1.79.

“Licensed CRISPR Technology” has the meaning set forth in Section 5.1.2.

 

1.80.

“Licensed ViaCyte Technology” has the meaning set forth in Section 5.2.2.

 

1.81.

“Licensee Party” has the meaning set forth in Section 9.2.3(b).

 

1.82.

“Licensor Party” has the meaning set forth in Section 9.2.3(b).

 

1.83.

“Manufacture” or “Manufactured” or “Manufacturing” means activities directed to
making, having made, producing, manufacturing, processing, filling, finishing,
packaging, labeling, quality control testing and quality assurance release,
shipping or storage of a product.

 

1.84.

“Marketing Approval” means, with respect to a Product in a particular
jurisdiction, all approvals, licenses, registrations or authorizations necessary
for the Commercialization of such Product in such jurisdiction, including, with
respect to the United States, approval of an Approval Application for such
Product by the FDA and with respect to the European Union, approval of an
Approval Application for such Product by the European Commission.  

 

1.85.

“Materials” means all biological materials or chemical compounds arising out of
a Party’s activities under this Agreement or otherwise provided by a Party for
use by the other Party to conduct activities pursuant to this Agreement,
including Product Candidates, Clinical Trial samples, cell lines, assays,
viruses and vectors.

 

1.86.

“NDA” means a new drug application that is submitted to the FDA for marketing
approval for a Product Candidate or Product, pursuant to 21 C.F.R. § 314.3.

 

1.87.

“New CRISPR In-License” has the meaning set forth in Section 6.1.3(a).

8

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.88.

“New ViaCyte In-License” has the meaning set forth in Section 6.1.3(a).

 

1.89.

“Non-Breaching Party” means the Party that believes the other Party is in
material breach of this Agreement.

 

1.90.

“Non-Disclosing Party” has the meaning set forth in Section 10.4.2.

 

1.91.

“Open JDCA Terms” has the meaning set forth in Section 4.1.1.

 

1.92.

“Party” or “Parties” has the meaning set forth in the Preamble.

 

1.93.

“Patent Coordinator” has the meaning set forth in Section 6.3.

 

1.94.

“Patents” means the rights and interests in and to issued patents and pending
patent applications in any country, jurisdiction or region (including inventor’s
certificates and utility models), including all provisionals, non-provisionals,
substitutions, continuations, continuations-in-part, divisionals, renewals and
all patents granted thereon, and all reissues, reexaminations, extensions,
confirmations, revalidations, registrations and patents of addition thereof,
including patent term extensions and supplementary protection certificates,
international patent applications filed under the Patent Cooperation Treaty
(PCT) and any foreign equivalents to any of the foregoing.

 

1.95.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

 

1.96.

“Price Approval” means, in any country where a Governmental Authority authorizes
reimbursement for, or approves or determines pricing for, pharmaceutical
products, receipt (or, if required to make such authorization, approval or
determination effective, publication) of such reimbursement authorization or
pricing approval or determination.

 

1.97.

“Proceeding” means an action, suit or proceeding.

 

1.98.

“Product Candidate” means an allogeneic cell therapy derived from gene edited
human stem cells for use in the Field.  References in this Agreement to stem
cells include embryonic stem cells or induced pluripotent stem cells.

 

1.99.

“Product” means any pharmaceutical product, medical therapy, preparation,
substance, or formulation comprising or employing, in whole or in part, a
Product Candidate.

 

1.100.

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent, the preparing, filing, prosecuting and maintenance of such Patent, as
well as handling re-examinations and reissues with respect to such Patent,
together with the conduct of interferences, the defense of oppositions and other
similar proceedings with respect to the particular Patent.  For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent.

 

1.101.

“Receiving Party” has the meaning set forth in Section 10.1.

9

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.102.

“Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Product for one or more indications in the
Field and in a country or regulatory jurisdiction, which may include
satisfaction of all applicable regulatory and notification requirements, but
which shall exclude any pricing and reimbursement approvals.  

 

1.103.

“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction.

 

1.104.

“Research” means conducting research activities to discover and advance Product
Candidates and Products, including pre-clinical studies and optimization, but
specifically excluding Development and Commercialization.  When used as a verb,
“Researching” means to engage in Research.

 

1.105.

“Research Activities” means the CRISPR Activities and the ViaCyte Activities,
collectively, which will be focused on achieving Establishment of POC.

 

1.106.

“Research Data Package” has the meaning set forth in Section 2.6.

 

1.107.

“Research Plan” means a written plan describing the Research activities to be
conducted by each Party with the objective to design and optimize Product
Candidates and Products and to generate the data and information required to
prepare the applicable Research Data Package, as may be amended by written
agreement of the Parties.

 

1.108.

“Research Program” means a program dedicated to the design, optimization and
Research of a Product Candidate through to Establishment of POC pursuant to the
Research Plan.

 

1.109.

“Research Term” has the meaning set forth in Section 2.3.

 

1.110.

“Research Term Expiration Date” has the meaning set forth in Section 2.3.

 

1.111.

“Research Term Mutual Termination” has the meaning set forth in Section 2.3.

 

1.112.

“Selected JRC Dispute” has the meaning set forth in Section 11.2.3.

 

1.113.

“Stem Cell Program Know-How” has the meaning set forth in Section 6.1.2(e).

 

1.114.

“Stem Cell Program Patents” has the meaning set forth in Section 6.1.2(e).

 

1.115.

“Stem Cell Program Technology” has the meaning set forth in Section 6.1.2(e).

 

1.116.

“Stem Cell Technology” means [***].

 

1.117.

“Subcontractor” has the meaning set forth in Section 2.6.

 

1.118.

“Territory” means all countries of the world.

 

1.119.

“Third Party” means any Person other than ViaCyte, CRISPR and their respective
Affiliates.

10

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.120.

“United States” or “U.S.” means the fifty (50) states of the United States of
America and all of its territories and possessions and the District of Columbia.

 

1.121.

“Valid Claim” means a claim (a) of any issued, unexpired United States or
foreign Patent, which will not, in the country of issuance, have been donated to
the public, disclaimed, nor held invalid or unenforceable by a court of
competent jurisdiction in an unappealed or unappealable decision, or (b) of any
United States or foreign patent application, which will not, in the country in
question, have been cancelled, withdrawn or abandoned.  Notwithstanding the
foregoing, on a country-by-country basis, a patent application pending for more
than seven (7) years will not be considered to have any Valid Claim for purposes
of this Agreement unless and until a patent meeting the criteria set forth in
clause (a) above with respect to such application issues.

 

1.122.

“ViaCyte” has the meaning set forth in the Preamble.

 

1.123.

“ViaCyte Activities” means any and all Research Program activities conducted by
ViaCyte, including those Research activities for which ViaCyte is designated as
the responsible Party under the Research Plan.

 

1.124.

“ViaCyte Background Know-How” means any Know-How, other than Joint Know-How and
ViaCyte Program Know-How, that (a) ViaCyte or any of its Affiliates Control as
of the Effective Date or that comes into the Control of ViaCyte or any of its
Affiliates during the Agreement Term and (b) is reasonably necessary or
reasonably useful for the Research, Development, Manufacture, Commercialization
or use of Product Candidates or Products.  

 

1.125.

“ViaCyte Background Patents” means any Patent, other than a Joint Patent or
ViaCyte Program Patent that (a) ViaCyte or any of its Affiliates Control as of
the Effective Date or that comes into the Control of ViaCyte or any of its
Affiliates during the Agreement Term and (b) claims or discloses any ViaCyte
Background Know-How or is otherwise reasonably necessary or reasonably useful
for the Research, Development, Manufacture, Commercialization or use of Product
Candidates or Products.

 

1.126.

“ViaCyte Background Technology” means the ViaCyte Background Know-How and the
ViaCyte Background Patents.

 

1.127.

“ViaCyte Indemnified Party” has the meaning set forth in Section 8.2.

 

1.128.

“ViaCyte In-License Agreements” means agreements between ViaCyte or ViaCyte
Affiliates and Third Party licensors or sellers pursuant to which ViaCyte or
ViaCyte Affiliates Controls any ViaCyte Technology.  The ViaCyte In-License
Agreements as of the Effective Date are listed on Schedule 1.128.

 

1.129.

“ViaCyte Know-How” means (a) ViaCyte Background Know-How, (b) ViaCyte Program
Know-How and (c) ViaCyte’s interest in the Joint Know-How.

 

1.130.

“ViaCyte Patent Challenge” has the meaning set forth in Section 9.2.2(b)(i).

 

1.131.

“ViaCyte Patents” means (a) ViaCyte Background Patents, (b) ViaCyte Program
Patents, and (c) ViaCyte’s interest in the Joint Patents.

11

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

1.132.

“ViaCyte Program Know-How” has the meaning set forth in Section 6.1.2(b).

 

1.133.

“ViaCyte Program Patents” has the meaning set forth in Section 6.1.2(b).

 

1.134.

“ViaCyte Program Technology” has the meaning set forth in Section 6.1.2(b).

 

1.135.

“ViaCyte Technology” means (a) the ViaCyte Background Technology, (b) the
ViaCyte Program Technology, and (c) ViaCyte’s interest in any Joint Technology.

ARTICLE 2.
RESEARCH

 

2.1.

Collaboration Overview. The Parties will collaborate by performing the
activities set forth in the Research Plan for the purpose of designing and
advancing a Product Candidate to Establishment of POC.

 

2.2.

Research Plan; Periodic Update.  Exhibit B sets forth the Research Plan as of
the Effective Date.  During the Research Term, CRISPR and ViaCyte will together
periodically (no less than quarterly) review the Research Plan and, through the
JRC, agree upon and make the necessary changes thereto to maximize the potential
that the Research Activities will achieve the Establishment of POC.

 

2.3.

Research Term.  The term for the conduct of the Research Program (the “Research
Term”) will begin on the Effective Date and will end on the first to occur of
(a) the Establishment of POC or (b) the [***] anniversary of the Effective Date;
provided, however, that if the Research Term ends pursuant to the foregoing
clause (b) and any activities under the Research Plan are incomplete at such
time, the Parties will complete such activities in accordance with the Research
Plan, and the Research Term will be extended with respect to such Research
Plan(s) for up to twelve (12) additional months to complete such activities or
longer period as may be agreed upon by the Parties in writing (the “Research
Term Expiration Date”), unless earlier terminated upon written agreement of the
Parties that Establishment of POC is not reasonably likely to be achieved (the
“Research Term Mutual Termination”) or upon early termination of this Agreement
pursuant to Section 9.2.

 

2.4.

Research Activities.  Each Party will use Commercially Reasonable Efforts to
perform Research Activities for which such Party is responsible under such
Research Plan in accordance with the timelines set forth therein.  Without
limiting the generality of the foregoing, each Party will, and will require its
Affiliates and Subcontractors to, perform such Party’s Research Activities in a
professional manner and in accordance with (i) all Applicable Laws, including
where appropriate cGMP, GCP and GLP (or similar standards); (ii) that level of
care and skill ordinarily exercised in similar circumstances by providers of the
same or similar services; (iii) good scientific standards; and (iv) the terms of
this Agreement, in each case, using such Party’s most advanced and appropriate
technology (CRISPR Technology or ViaCyte Technology, as the case may be),
scientific expertise and resources.

 

2.5.

Briefing the JRC.  At each regularly scheduled meeting of the JRC, which shall
be no less frequent than quarterly, each Party will provide detailed progress
updates on Research

12

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Activities along with a summary of data associated with such Research
Activities, which updates and summaries will be provided to JRC members at least
ten (10) days in advance of any JRC meeting. The agenda for meetings of the JRC
will be set by the JRC representatives.  

 

2.6.

Research Data Package.  Within forty-five (45) days after completion of Research
Activities, the JRC will prepare a final written report of the data generated,
analysis performed and conclusions reached in connection with the performance of
the Research Program and a conclusion whether or not Establishment of POC has
been achieved (the “Research Data Package”).  

 

2.7.

Subcontractors. Each Party may engage consultants, subcontractors, or other
vendors (each, a “Subcontractor”) to perform any Research Activities.  Each
contract between a Party and a Subcontractor for Research Activities will be
consistent with the provisions of this Agreement (including ARTICLE 6 and
ARTICLE 10).  Each Party will be responsible for the effective and timely
management of and payment of its Subcontractors.  The engagement of any
Subcontractor in compliance with this Section will not relieve the applicable
Party of its obligations under this Agreement or the Research Plan.  The Parties
will each be solely responsible for any taxes, including income, withholding,
payroll, VAT, sales tax or the like, that arise from their respective use of a
Subcontractor.

 

2.8.

Research Costs.  All costs incurred by ViaCyte in connection with ViaCyte
Activities will be borne solely by ViaCyte.  All costs incurred by CRISPR in
connection with CRISPR Activities will be borne solely by CRISPR.

 

2.9.

Transfer of Materials.  To facilitate the conduct of Research Activities, each
Party will provide any Materials required by the Research Plan to be transferred
to the other Party, and each Party may provide to the other Party certain other
Materials.  Except as otherwise expressly set forth herein, all Materials
(including any progeny, unmodified derivatives and modifications thereof)
(a) will remain the sole property of the supplying Party, (b) will be used only
in the fulfillment of the receiving Party’s obligations or exercise of rights
under this Agreement, (c) will remain solely under the control of the receiving
Party, (d) will not be used or delivered by the receiving Party to or for the
benefit of any Third Party (other than a permitted Subcontractor) without the
prior written consent of the supplying Party, and, (e) will not be used in
research or testing involving human subjects, unless expressly agreed in
writing.  [***]  Subject to Sections 7.1 and 7.2, as applicable, all Materials
supplied under this Section 2.9 are supplied “as is”, with no warranties of
fitness for a particular purpose and must be used with prudence and appropriate
caution in any experimental work, since not all of their characteristics may be
known.

 

2.10.

Exclusivity Covenant; Distracting Product; Change of Control.  

 

2.10.1.

Exclusivity Covenant.  Subject to Section 2.10.2 and Section 2.10.3, each Party
agrees that during the Research Term, except in the performance of its
obligations or exercise of its rights under this Agreement, neither it nor any
of its Affiliates will work for their own account or with any Third Party
(including the grant of any license to any Third Party) with respect to the
discovery, research, development, manufacture or commercialization of a Product
principally intended for use in the Field.

13

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

2.10.2.

Acquisition of Distracting Product. If a Party or, subject to Section 2.10.3,
any of its Affiliates (such Party, the “Distracted Party”) acquires rights to
research, develop or commercialize a Distracting Product as the result of a
merger, acquisition or combination with or of a Third Party other than a Change
of Control (each, an “Acquisition Transaction”) and, on the date of the
completion of such Acquisition Transaction, the research, development or
commercialization of the Distracting Product would, but for the provisions of
this Section 2.10.2, constitute a breach of Section 2.10.1, then [***]:

 

(a)

[***];

 

(b)

[***]; or

 

(c)

[***].  

[***].  

 

2.10.3.

Change of Control.  Subject to Section 2.10.4, if there is a Change of Control
of a Party, the obligations of Sections 2.10.1 will not apply to any Distracting
Product that exists prior to the closing of such Change of Control (as such
product may thereafter be improved); provided [***].

 

2.10.4.

Deemed Termination for Convenience upon Certain Change of Control Events.  If a
Party enters into a binding agreement for a Change of Control in which the Third
Party acquirer (or its Affiliate) is any of the entities listed on
Schedule 2.10.4 under the name of the other Party, then such Party shall so
notify the other Party in writing within five (5) Business Days after the
execution of such agreement.  If the other Party provides written notice to the
Party subject to such Change of Control within ten (10) days after receipt of
notice pursuant to the preceding sentence that such other Party considers
consummation of such Change of Control an election by the Party subject to such
Change of Control to terminate this Agreement for convenience, then this
Agreement will be deemed terminated pursuant to Section 9.2.1 by the Party
subject to such Change of Control effective automatically upon consummation of
such Change of Control.

ARTICLE 3.

GOVERNANCE

 

3.1.

Joint Research Committee.  

 

3.1.1.

Formation.  Within thirty (30) days after the Effective Date, the Parties will
establish a joint research committee (the “Joint Research Committee” or “JRC”)
to oversee and coordinate activities under this Agreement.  The JRC will be
comprised of three (3) representatives from each Party.  The JRC will conduct
its responsibilities hereunder in good faith and with reasonable care and
diligence.  The JRC will meet in person or by other means (e.g., videoconference
or teleconference) mutually acceptable to the Parties at least once each
Calendar Quarter on such dates and at such times and places as agreed to by the
members of the JRC. The purpose of the JRC will be to

14

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

provide the members periodic updates regarding progress of activities pursuant
to this Agreement and to address the matters set forth in Section 3.1.2.  The
JRC shall have one of its members prepare and circulate agendas to JRC members
at least five (5) days prior to each JRC meeting and prepare reasonably detailed
minutes for each JRC meeting, which shall be circulated to JRC members within
thirty (30) days of such meeting.  Each Party will be responsible for its own
expenses relating to attendance at or participation in JRC meetings.

 

3.1.2.

Responsibilities.  The JRC will:

 

(a)

review and approve any proposed amendment to the Research Plan;

 

(b)

prioritize the performance of activities under the Research Plan;

 

(c)

provide comments and recommendations to each Party with respect to the conduct
of activities under the Research Plan;

 

(d)

provide a forum for the Parties to discuss the objectives and progress under the
Research Plan and to exchange and review scientific information and data
relating to the activities being conducted under the Research Plan; and

 

(e)

perform such other duties as are specifically assigned to the JRC under this
Agreement.

 

 

3.1.3.

Decision-Making.  The JRC members will use reasonable efforts to reach agreement
on any and all matters that the JRC has the authority to decide and endeavor to
reach consensus on all such matters, taking into consideration the views of each
Party.  If the JRC is unable to reach consensus (with the CRISPR JRC members
collectively having one (1) vote and the ViaCyte JRC members collectively having
one (1) vote) with respect to any such matter within ten (10) Business Days, the
matter will be referred to the dispute resolution procedures set forth in
ARTICLE 11.  In resolving any matter that the JRC has authority to decide, the
JRC will not (and the Expert resolving any dispute regarding a JRC decision will
not) have the right to: (a) amend, modify or waive compliance with any term or
condition of this Agreement; (b) make any decision that is expressly stated to
require the mutual agreement of the Parties; (c) resolve any claim or dispute
regarding whether or in what amount a payment is owed under this Agreement;
(d) exercise its final decision-making authority in a manner that would
(i) require the other Party to perform any act that such other Party reasonably
believes would constitute a violation of an Applicable Law or (ii) require such
other Party to expend funding on activities in excess of its budget if such
other Party does not have reasonable access to alternative funding for such
activities; or (e) make a determination that a Party is in material breach of
any obligation under this Agreement.

 

3.2.

Other Committees.  The Parties may, by mutual agreement, form such other
committees as may be necessary or desirable to facilitate the activities under
this Agreement.  Any dispute arising from such committees or working groups will
be escalated to the JRC for resolution.

15

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

3.3.

Alliance Managers.  

 

3.3.1.

Appointment.  Within thirty (30) days following the Effective Date each Party
will appoint (and notify the other Party of the identity of) a representative of
such Party to act as its alliance manager under this Agreement (each an
“Alliance Manager”).  Each Party may replace its Alliance Manager at any time by
written notice to the other Party.

 

3.3.2.

Specific Responsibilities.  The Alliance Managers may be, but will not be
required to be, members of the JRC.  The Alliance Managers will serve as the
primary contact point between the Parties for the purpose of providing each
Party with information regarding the other Parties’ activities pursuant to this
Agreement and will have the following responsibilities:

 

(a)

schedule meetings of the JRC and circulate draft written minutes from each
meeting within fourteen (14) days after each such meeting;

 

(b)

facilitate the flow of information and otherwise promoting communication,
coordination and collaboration between the Parties;

 

(c)

provide a single point of communication for seeking consensus both internally
within the respective Party’s organization and between the Parties regarding key
strategy and planning issues; and

 

(d)

perform such other functions as requested by the JRC.

 

ARTICLE 4.

MUTUAL DEVELOPMENT AND COMMERCIALIZATION

 

4.1.

Development and Commercialization Terms.  

 

4.1.1.

Negotiation of Joint Development and Commercialization Agreement.  Commencing
promptly after the Effective Date, the Parties shall negotiate towards an
agreement pursuant to which the Parties would jointly develop and commercialize
Product Candidates and Products for use in the Field throughout the Territory
(the “Joint Development and Commercialization Agreement”). The Joint Development
and Commercialization Agreement will be consistent with the principal terms set
forth in Exhibit C attached hereto and incorporated herein by reference and
include such other terms as mutually agreed to by the Parties.  If the Parties
are unable to agree to a final form of Joint Development and Commercialization
Agreement on or prior to [***] (or such later date as agreed in writing by the
Parties), then the Parties will submit any principal terms of such Joint
Development and Commercialization Agreement that have not been mutually agreed
to by the Parties (the “Open JDCA Terms”) for resolution pursuant to ARTICLE 11.

 

4.1.2.

Establishment of POC.  If the JRC determines that the Parties have achieved
Establishment of POC with respect to a Product Candidate as described in Section
2.6, then the Joint Development and Commercialization Agreement in the final
form determined pursuant to Section 4.1.1 shall automatically become effective,
without further action by either Party.  The Parties will concurrently execute
and deliver signature pages to the Joint

16

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Development and Commercialization Agreement at that time, but failure to do so
will not impact the effectiveness of the Joint Development and Commercialization
Agreement.

ARTICLE 5.
LICENSE GRANTS

 

5.1.

License from CRISPR to ViaCyte.  

 

5.1.1.

Research License.  Subject to the terms and conditions of this Agreement, CRISPR
hereby grants to ViaCyte and its Affiliates a non-exclusive, royalty-free, fully
paid-up, worldwide license, with no right to grant sublicenses except to
Subcontractors as provided in Section 2.7, to use the CRISPR Technology solely
to perform the ViaCyte Activities during the Research Term.  

 

5.1.2.

Commercialization License.  Subject to the terms and conditions of this
Agreement including Section 5.1.3 and Section 9.3.2, CRISPR hereby grants to
ViaCyte a non-exclusive license under Licensed CRISPR Technology (as defined
below) to Research, Develop, Manufacture and Commercialize Product Candidates
and Products, whether such Product Candidates and Products are conceived,
discovered or advanced in the Research Program or in continued research and
development by or on behalf of ViaCyte after termination of this Agreement, for
use in the Field, which license shall be exercisable only if and when CRISPR
becomes the Granting Party under Section 9.3.2(a) and shall terminate
automatically if and when ViaCyte becomes the Granting Party under
Section 9.3.2(a).  Except as otherwise provided in Section 9.3.2(f), such
license shall be royalty-free and fully-paid.  After the license becomes
exercisable, such license shall be sublicenseable solely to the recipient of a
license by ViaCyte of intellectual property Controlled by ViaCyte that pertains
to such Product Candidates and Products.  Notwithstanding anything to the
contrary herein, to the extent that any CRISPR Technology is Controlled by
CRISPR pursuant to the terms of any Third Party agreement, any such license
shall be subject to any applicable terms and conditions of such Third Party
agreement, including any payment obligations to such Third Party that would
arise from ViaCyte’s exercise of a license under such CRISPR
Technology.  “Licensed CRISPR Technology” means such CRISPR Technology as is
reasonably necessary or useful to Research, Develop, Manufacture and
Commercialize Product Candidates and Products in the Field.

 

5.1.3.

Restrictive Covenants.  ViaCyte shall not exercise any rights granted to it
under Section 5.1.2 unless and until CRISPR is the Granting Party under Section
9.3.2(a).  If this Agreement is rejected by or on behalf of CRISPR pursuant to
the U.S. Bankruptcy Code or is repudiated by or on behalf of CRISPR under the
U.S. Bankruptcy Code or other Applicable Laws, it is the intention of the
Parties that any exercise of rights hereunder by ViaCyte after such a rejection
or repudiation will be subject to and in accordance with the U.S. Bankruptcy
Code including Section 365(n) thereof.

17

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

5.2.

License from ViaCyte to CRISPR.  

 

5.2.1.

Research License.  Subject to the terms and conditions of this Agreement,
ViaCyte hereby grants to CRISPR a non-exclusive, royalty-free, fully paid-up,
worldwide license, with no right to grant sublicenses except to Subcontractors
as provided under section 2.7, to use the ViaCyte Technology solely to perform
the CRISPR Activities during the Research Term.  

 

5.2.2.

Commercialization License.  Subject to the terms and conditions of this
Agreement, including Section 5.2.3 and Section 9.3.2, ViaCyte hereby grants to
CRISPR a non-exclusive license under Licensed ViaCyte Technology (as defined
below) to Research, Develop, Manufacture and Commercialize Product Candidates
and Products, whether such Product Candidates and Products are conceived,
discovered or advanced in the Research Program or in continued research and
development by or on behalf of CRISPR after termination of this Agreement, for
use in the Field, which license shall be exercisable only if and when ViaCyte
becomes the Granting Party under Section 9.3.2(a) and shall terminate
automatically if and when CRISPR becomes the Granting Party under
Section 9.3.2(a).  Except as otherwise provided in Section 9.3.2(f), such
license shall be royalty-free and fully-paid.  After the license becomes
exercisable, such license shall be sublicenseable solely to the recipient of a
sublicense by CRISPR of intellectual property Controlled by CRISPR that pertains
to such Product Candidates and Products.  Notwithstanding anything to the
contrary herein, to the extent that any ViaCyte Technology is Controlled by
ViaCyte pursuant to the terms of any Third Party agreement, any such license
shall be subject to any applicable terms and conditions of such Third Party
agreement, including any payment obligations to such Third Party that would
arise from CRISPR’s exercise of a license under such ViaCyte
Technology.  “Licensed ViaCyte Technology” means such ViaCyte Technology as is
reasonably necessary or useful to Research, Develop, Manufacture and
Commercialize Product Candidates and Products in the Field.

 

5.2.3.

Restrictive Covenant.  CRISPR shall not exercise any rights granted to it under
Section 5.2.2 unless and until ViaCyte is the Granting Party under Section
9.3.2(a). If this Agreement is rejected by or on behalf of ViaCyte pursuant to
the U.S. Bankruptcy Code or is repudiated by or on behalf of ViaCyte under the
U.S. Bankruptcy Code or other Applicable Laws, it is the intention of the
Parties that any exercise of rights hereunder by CRISPR after such a rejection
or repudiation will be subject to and in accordance with the U.S. Bankruptcy
Code including Section 365(n) thereof.

18

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

5.3.

No Implied Licenses.  All rights in and to CRISPR Technology not expressly
licensed or assigned to ViaCyte under this Agreement are hereby retained by
CRISPR or its Affiliates, and ViaCyte agrees not to practice or use CRISPR
Technology except as expressly permitted by this Agreement or any other written
agreement between the Parties.  All rights in and to any ViaCyte Technology not
expressly licensed to CRISPR under this Agreement, are hereby retained by
ViaCyte or its Affiliates, and CRISPR agrees not to practice or use ViaCyte
Technology except as expressly permitted by this Agreement or any other written
agreement between the Parties.  Except as expressly provided in this Agreement,
no Party will be deemed by estoppel or implication to have granted the other
Party any licenses or other right with respect to any intellectual property.

ARTICLE 6.
INTELLECTUAL PROPERTY

 

6.1.

Ownership; Assignment.  

 

6.1.1.

CRISPR Background Technology and ViaCyte Background Technology.  As between the
Parties, CRISPR will own and retain all of its rights, title and interest in and
to the CRISPR Background Know-How and CRISPR Background Patents and ViaCyte will
own and retain all of its rights, title and interest in and to any ViaCyte
Background Know-How and ViaCyte Background Patents, subject, in each case, to
any rights or licenses expressly granted by one Party to the other Party under
this Agreement.

19

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

6.1.2.

Program Technology.

 

(a)

Subject to Sections 6.1.2(d) and (e), as between the Parties, CRISPR will be the
sole owner of any Know-How conceived, discovered, developed, invented or created
solely by CRISPR or its Affiliates or Third Parties acting on their behalf while
conducting CRISPR Activities under this Agreement (“CRISPR Program Know-How”)
and any Patents that Cover or claim such Know-How (“CRISPR Program Patents” and
together with the CRISPR Program Know-How, the “CRISPR Program Technology”), and
will retain all of its rights, title and interest thereto, subject to any
assignment, rights or licenses expressly granted by CRISPR to ViaCyte under this
Agreement.  

 

(b)

Subject to Sections 6.1.2(d) and (e), as between the Parties, ViaCyte will be
the sole owner of any Know-How conceived, discovered, developed, invented or
created solely by ViaCyte or its Affiliates or Third Parties acting on their
behalf while conducting ViaCyte Activities under this Agreement (“ViaCyte
Program Know-How”) and any Patents that Cover or claim ViaCyte Program Know-How
(“ViaCyte Program Patents” and together with the ViaCyte Program Know-How, the
“ViaCyte Program Technology”), and will retain all of its rights, title and
interest thereto, subject to any rights or licenses expressly granted by ViaCyte
to CRISPR under this Agreement.  

20

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(c)

Subject to Sections 6.1.2(d) and (e), any Know-How conceived, discovered,
developed, invented or created under this Agreement jointly by ViaCyte, its
Affiliates or Third Parties acting on ViaCyte’s behalf, on the one hand, and
CRISPR, its Affiliates or Third Parties acting on CRISPR’s behalf, on the other
hand, in each case, while conducting Research Activities under this Agreement
(“Joint Know-How”) and any Patents that Cover or claim Joint Know-How (“Joint
Patents” and together with the Joint Know-How, the “Joint Technology”), will be
owned jointly by the Parties on an equal and undivided basis, including all
rights, title and interest thereto, subject to any assignment, rights or
licenses expressly granted by one Party to the other Party under this Agreement.
[***] (such Joint Know-How and Joint Patents referred to collectively as “Edited
Stem Cell Program Technology”).  For clarification, in no event will any
Gene-Editing Program Technology or Stem Cell Program Technology be included in
the Edited Stem Cell Program Technology. Each Party will, and hereby does, and
will cause its Affiliates to, make such assignment to the other Party or one or
more of its designated Affiliates, as necessary to vest ownership of all Edited
Stem Cell Program Technology jointly in the Parties, will take, and will cause
its Affiliates to take, all actions and provide all reasonably requested
assistance to effect such assignment and will execute any and all documents
necessary to perfect such assignment.  Each Party will promptly disclose to the
other Party in writing, and will cause its Affiliates to so disclose, the
discovery, development, invention or creation of any Joint Technology. Except as
expressly provided in this Agreement, neither Party will have any obligation to
account to the other Party for profits with respect to, or to obtain any consent
of the other Party to license or exploit, Joint Technology by reason of joint
ownership thereof, and each Party hereby waives any right it may have under the
laws of any jurisdiction to require any such consent or accounting.
Notwithstanding the foregoing, and notwithstanding the rights afforded the
Parties as joint owners of the Edited Stem Cell Program Technologies under
Applicable Law, each Party agrees that it shall not directly or indirectly,
make, use, sell, offer for sale, have offered for sale, import, export or
otherwise exploit products or services claimed or Covered by Edited Stem Cell
Program Technology outside of the Field.  [***]  The Parties acknowledge and
agree that the provisions of this Section 6.1.2(c) shall survive any expiration
or termination of this Agreement.

21

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(d)

Any Joint Know-How that pertains to a Gene-Editing System (but excluding any
Know-How that pertains to the composition or use of any edited stem cell line),
including any CRISPR Background Technology (“Gene-Editing Program Know-How”),
and any Patents that claim or Cover such Gene-Editing Program Know-How
(“Gene-Editing Program Patents,” and together with the Gene-Editing Program
Know-How, the “Gene-Editing Program Technology”), will be owned by CRISPR.
ViaCyte will, and hereby does, and will cause its Affiliates to, assign to
CRISPR or one or more of its designated Affiliates, ViaCyte’s ownership interest
in all Gene-Editing Program Technology.  ViaCyte will promptly disclose to
CRISPR in writing, and will cause its Affiliates to so disclose, the discovery,
development, invention or creation of any Gene-Editing Program
Technology.  Within thirty (30) days, ViaCyte will take, and will cause its
Affiliates to take, all actions and provide CRISPR with all reasonably requested
assistance to effect such assignment and will execute any and all documents
necessary to perfect such assignment.  The Parties acknowledge and agree that
Gene-Editing Program Technology (i) [***]; and (ii) shall be part of CRISPR
Background Technology and shall not be part of Joint Technology.

 

 

(e)

Any Joint Know-How that pertains to a Stem Cell Technology (but excluding any
Know-How that pertains to the composition or use of any edited stem cell line),
including any ViaCyte Background Technology (“Stem Cell Program Know-How”), and
any Patents that claim or Cover such Stem Cell Program Know-How (“Stem Cell
Program Patents,” and together with the Stem Cell Program Know-How, the “Stem
Cell Program Technology”), will be owned by ViaCyte. CRISPR will promptly
disclose to ViaCyte in writing, and will cause its Affiliates to so disclose,
the discovery, development, invention or creation of any Stem Cell Program
Technology.  Within thirty (30) days, CRISPR will take, and will cause its
Affiliates to take, all actions and provide ViaCyte with all reasonably
requested assistance to effect such assignment and will execute any and all
documents necessary to perfect such assignment.  The Parties acknowledge and
agree that Stem Cell Program Technology (i) [***]; and (ii) shall be part of
ViaCyte Background Technology and shall not be part of Joint Technology.

 

 

6.1.3.

New In-Licenses.  

 

(a)

The Parties shall be free to in-license or otherwise acquire rights to
intellectual property from any Third Party that, if so acquired by CRISPR would
constitute part of the CRISPR Background Technology, or that, if so acquired by
ViaCyte, would constitute part of the ViaCyte Background Technology, and that
may, in either case, become subject to the licenses granted under this Agreement
(each such agreement as is entered into by CRISPR is a “New CRISPR In-License”
and each such agreement as is entered into by ViaCyte is a “New ViaCyte
In-License”).

22

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(b)

ViaCyte hereby agrees that it will provide notice to CRISPR of any intellectual
property rights that are available for acquisition or in-license that relate
primarily to Gene-Editing Systems (but, for avoidance of doubt, excluding
intellectual property rights that pertain to Stem Cell Technology).  ViaCyte
will provide CRISPR with such available information as ViaCyte possesses
regarding such intellectual property rights, subject to any confidentiality
obligations.  If CRISPR notifies ViaCyte that CRISPR will pursue an acquisition
or in-license of such intellectual property rights then: (i) CRISPR will
negotiate in good faith towards such an acquisition or in-license on
commercially reasonable terms that result in CRISPR Controlling such
intellectual property rights for purposes of the licenses granted by CRISPR
hereunder and under the Joint Development and Commercialization Agreement and
(ii) during such negotiation or the term of any such acquisition or in-license
agreement, ViaCyte will not pursue, directly or indirectly, an acquisition or
in-license of such intellectual property rights without CRISPR’s prior written
consent, not to be unreasonably withheld, delayed or conditioned.  Nothing will
prevent ViaCyte from acquiring or in-licensing such intellectual property
rights, at its sole discretion, for any use other than research, development,
manufacture or commercialization of any allogeneic cell therapy derived from
gene edited human stem cells in the Field.

 

(c)

CRISPR hereby agrees that it will provide notice to ViaCyte of any intellectual
property rights that are available for acquisition or in-license and that relate
primarily to Stem Cell Technology (but, for avoidance of doubt, excluding
intellectual property rights that pertain to Gene Editing Systems).  CRISPR will
provide ViaCyte with such available information as CRISPR possesses regarding
such intellectual property rights, subject to any confidentiality
obligations.  If ViaCyte notifies CRISPR that ViaCyte will pursue an acquisition
or in-license of such intellectual property rights then: (i) ViaCyte will
negotiate in good faith towards such an acquisition  or in-license on
commercially reasonable terms that result in ViaCyte Controlling such
intellectual property rights for purposes of the licenses granted by ViaCyte
hereunder and under the Joint Development and Commercialization Agreement and
(ii) during such negotiation or the term of any such acquisition or in-license
agreement, CRISPR will not pursue, directly or indirectly, an acquisition or
in-license of such intellectual property rights without ViaCyte’s prior written
consent, not to be unreasonably withheld, delayed or conditioned.  Nothing will
prevent CRISPR from acquiring or in-licensing such intellectual property rights,
at its sole discretion, for any use other than research, development,
manufacture or commercialization of any allogeneic cell therapy derived from
gene edited human stem cells in the Field.

 

6.2.

Prosecution and Maintenance of Patents.  The Parties hereby agree as follows
with respect to the Prosecution and Maintenance of certain Patents.

 

6.2.1.

CRISPR Patents. As between the Parties, CRISPR will control and be responsible
for all aspects of the Prosecution and Maintenance of CRISPR Patents (excluding
Joint Patents).  

23

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

6.2.2.

ViaCyte Patents.  As between the Parties, ViaCyte will control and be
responsible for all aspects of the Prosecution and Maintenance of all ViaCyte
Patents (excluding Joint Patents).

 

6.2.3.

Joint Patents.

 

(a)

CRISPR will have the first right, but not the obligation, to control and be
responsible for all aspects of the Prosecution and Maintenance of all Joint
Patents, at its own expense and using a patent counsel selected by CRISPR and
reasonably acceptable to ViaCyte.  CRISPR will keep ViaCyte informed and consult
with ViaCyte through their respective Patent Coordinators as to material
developments with respect to the Prosecution and Maintenance of the Joint
Patents, including by providing copies of any office actions or office action
responses or other correspondence that CRISPR provides to or receives from any
patent office, including notice of all interferences, reissues, re-examinations,
or oppositions, and all patent-related filings, and by providing ViaCyte the
timely opportunity to have reasonable input into the strategic aspects of such
Prosecution and Maintenance.

 

 

(b)

If, during the Agreement Term, CRISPR intends not to file or to abandon any
Joint Patent, CRISPR will notify ViaCyte of such intention at least sixty
(60) days before the deadline for filing such Joint Patent or the date such
Joint Patent will become abandoned, and ViaCyte will have the right, but not the
obligation, to assume responsibility for the Prosecution and Maintenance thereof
at its own expense with counsel of its own choice.

 

 

(c)

Neither Party will make any Patent submission (including the filing of patent
applications) with respect to any Joint Patent, to the extent that it could
reasonably be expected to prejudice or adversely affect the potential
patentability of any claimed subject matter of a CRISPR Background Patent (in
the case of ViaCyte) or ViaCyte Background Patent (in the case of CRISPR),
except with the other Party’s prior written consent (such consent not to be
unreasonably withheld and such consent to be negotiated in good faith with all
due consideration to any deadlines).

 

 

6.3.

Patent Coordinators.  Each Party will appoint a patent coordinator reasonably
acceptable to the other Party (each, a “Patent Coordinator”) to serve as such
Party's primary liaison with the other Party on matters relating to the
Prosecution and Maintenance and enforcement of Licensed Patents and Joint
Patents. The Patent Coordinators will meet in person or by means of telephone or
video conference at least once each Calendar Quarter during the Agreement Term.
Each Party may replace its Patent Coordinator at any time by providing notice in
writing to the other Party.  The initial Patent Coordinators will be:

For ViaCyte:  Liz Bui, Ph.D.

For CRISPR:  Shelby Walker

24

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

6.4.

Defense of Claims Brought by Third Parties.  If a Third Party initiates a
Proceeding against either Party claiming a Patent owned by or licensed to such
Third Party is infringed by the Research Activities, each Party that is named as
a defendant in such Proceeding will have the right to defend itself in such
Proceeding, including settlement of any such Proceeding.  The other Party will
reasonably assist the defending Party in defending such Proceeding and cooperate
in any such litigation [***].  The defending Party will provide the other Party
with prompt written notice of the commencement of any such Proceeding and will
keep the other Party apprised of the progress of such Proceeding and will
promptly furnish the other Party with a copy of each communication relating to
the alleged infringement that is received by such Party.  If both Parties are
named as defendants in any Proceeding, both Parties may defend such Proceeding
and the Parties will reasonably cooperate with respect to such defense.

 

6.5.

Enforcement Patents.  

 

6.5.1.

Joint Patents.  [***] shall be subject to written agreement by the Parties.

 

6.5.2.

Patents Solely Owned by CRISPR.  CRISPR will retain all rights to pursue an
infringement of any Patent solely owned by CRISPR and CRISPR will retain all
recoveries with respect thereto.

 

6.5.3.

Patents Solely Owned by ViaCyte.  ViaCyte will retain all rights to pursue an
infringement of any Patent solely owned by ViaCyte and ViaCyte will retain all
recoveries with respect thereto.

 

6.6.

CREATE Act.  Notwithstanding anything to the contrary in this ARTICLE 6, neither
Party will have the right to make an election under the CREATE Act when
exercising its rights under this ARTICLE 6 without the prior written consent of
the other Party, which will not be unreasonably withheld, conditioned or
delayed.  With respect to any such permitted election, the Parties will use
reasonable efforts to cooperate and coordinate their activities with respect to
any submissions, filings or other activities in support thereof.  The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in the CREATE Act.

ARTICLE 7.
REPRESENTATIONS AND WARRANTIES

 

7.1.

Representations and Warranties of ViaCyte.  ViaCyte hereby represents and
warrants to CRISPR, as of the Effective Date, that, except as otherwise set
forth on Schedule 7.1:

 

7.1.1.

ViaCyte is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

7.1.2.

ViaCyte (a) has the requisite corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations hereunder and
(b) has taken all requisite corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;  

25

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

7.1.3.

ViaCyte has the requisite resources and expertise to perform its obligations
hereunder;

 

7.1.4.

this Agreement has been duly executed and delivered on behalf of ViaCyte, and
constitutes a legal, valid and binding obligation, enforceable against ViaCyte
in accordance with the terms hereof;

 

7.1.5.

the execution, delivery and performance of this Agreement by ViaCyte does not
and will not constitute a default under or conflict with any agreement,
instrument or understanding, oral or written, to which ViaCyte is a party or by
which ViaCyte is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
ViaCyte;

 

7.1.6.

ViaCyte has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons or entities required to be obtained
by it in connection with the execution and delivery of this Agreement;

 

7.1.7.

the ViaCyte Technology constitutes all of the Patents and Know-How Controlled by
ViaCyte that are necessary to conduct the Research Program;  

 

7.1.8.

ViaCyte is the sole and exclusive owner or exclusive licensee of the ViaCyte
Background Patents, free and clear of any liens, charges and encumbrances (other
than encumbrances under the terms of any agreement pursuant to which any such
Patents are licensed to ViaCyte), and neither any license granted by ViaCyte to
any Third Party, nor any license granted by any Third Party to ViaCyte conflicts
with the license grants to CRISPR under Section 5.2 and ViaCyte is entitled to
grant all rights and licenses (or sublicenses, as the case may be) under such
ViaCyte Background Patents it purports to grant to CRISPR under this Agreement;

 

7.1.9.

Schedule 7.1.9 sets forth a true, correct and complete list of all ViaCyte
Background Patents as of the Effective Date and indicates whether such Patent is
owned by ViaCyte or licensed by ViaCyte from a Third Party and if so, identifies
the licensor or sublicensor from which the Patent is licensed;

 

7.1.10.

to its Knowledge, no Third Party (a) is infringing any ViaCyte Background
Patents or (b) has challenged the extent, validity or enforceability of ViaCyte
Background Patents (including by way of example through the institution or
written threat of institution of interference, nullity or similar invalidity
proceedings before the United States Patent and Trademark Office or any
analogous foreign Governmental Authority);  

 

7.1.11.

there are no judgments or settlements against or owed by ViaCyte or, to
ViaCyte’s Knowledge, pending or threatened claims or litigation, in either case
relating to the ViaCyte Background Technology;

 

7.1.12.

there is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to ViaCyte’s
Knowledge, threatened against ViaCyte, any of its Affiliates or any Third Party,
in each case in connection with the ViaCyte Background

26

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Technology or relating to the transactions contemplated by this Agreement; and

 

7.1.13.

ViaCyte has not employed (and, to ViaCyte’s Knowledge, ViaCyte has not used a
contractor or consultant that has employed) any Person debarred by the FDA (or
subject to a similar sanction of EMA or foreign equivalent), or any Person that
is the subject of an FDA debarment investigation or proceeding (or similar
proceeding of EMA or foreign equivalent), in any capacity in connection with
this Agreement.

 

7.2.

Representations and Warranties of CRISPR.  CRISPR hereby represents and warrants
to ViaCyte, as of the Effective Date, that, except as otherwise set forth on
Schedule 7.2:

 

7.2.1.

CRISPR is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

7.2.2.

CRISPR (a) has the requisite corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations hereunder and
(b) has taken all requisite corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;  

 

7.2.3.

CRISPR has the requisite resources and expertise to perform its obligations
hereunder;

 

7.2.4.

this Agreement has been duly executed and delivered on behalf of CRISPR, and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof;

 

7.2.5.

the execution, delivery and performance of this Agreement by CRISPR does not and
will not constitute a default under or conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it is
bound, or violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it;

 

7.2.6.

CRISPR has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons or entities required to be obtained
by CRISPR in connection with the execution and delivery of this Agreement;

 

7.2.7.

the CRISPR Technology constitutes all of the Patents and Know-How Controlled by
CRISPR that are necessary to conduct the Research Program;  

 

7.2.8.

CRISPR is the sole and exclusive owner or exclusive licensee of the CRISPR
Background Patents, free and clear of any liens, charges and encumbrances (other
than encumbrances under the terms of any agreement pursuant to which any such
Patents are licensed to CRISPR), and neither any license granted by CRISPR to
any Third Party, nor any license granted by any Third Party to CRISPR conflicts
with the license grants to ViaCyte under Section 5.1 and CRISPR is entitled to
grant all rights and licenses (or sublicenses, as the case may be) under CRISPR
Background Patents it purports to grant to ViaCyte under this Agreement;

27

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

7.2.9.

Schedule 7.2.9 sets forth a true, correct and complete list of all CRISPR
Background Patents as of the Effective Date and indicates whether such Patent is
owned by CRISPR or licensed by CRISPR from a Third Party and if so, identifies
the licensor or sublicensor from which the Patent is licensed;

 

7.2.10.

[***] no Third Party [***]  

 

7.2.11.

there are no judgments or settlements against or [***] pending or threatened
claims or litigation, in either case relating to the CRISPR Background
Technology;

 

7.2.12.

[***]; and

 

7.2.13.

CRISPR has not employed (and, to CRISPR’s Knowledge, CRISPR has not used a
contractor or consultant that has employed) any Person debarred by the FDA (or
subject to a similar sanction of EMA or foreign equivalent), or any Person that
is the subject of an FDA debarment investigation or proceeding (or similar
proceeding of EMA or foreign equivalent), in any capacity in connection with
this Agreement.

 

7.3.

CRISPR Covenants.  CRISPR hereby covenants to ViaCyte that, except as expressly
permitted under this Agreement:

 

7.3.1.

CRISPR will maintain and not breach any CRISPR In-License Agreements that
provide a grant of rights from such Third Party to CRISPR that are Controlled by
CRISPR and are licensed from CRISPR to ViaCyte for a Product Candidate or
Product under this Agreement;

 

7.3.2.

CRISPR will promptly notify ViaCyte of any material breach by one or more CRISPR
Entities or a Third Party of any CRISPR In-License Agreements (including any New
CRISPR In-License) that provides a grant of rights from such Third Party to one
or more CRISPR Entities and are licensed or may become subject to a license from
CRISPR to ViaCyte to conduct ViaCyte Activities or for a Product Candidate or
Product under this Agreement;

 

7.3.3.

it will not, and will cause its Affiliates not to license, sell, assign or
otherwise transfer to any Person any CRISPR Technology (or agree to do any of
the foregoing), except as will not adversely restrict, limit or encumber the
rights granted to ViaCyte under Section 5.2 of this Agreement;

 

7.3.4.

it will notify ViaCyte of any intellectual property rights of any Third Party
that relate primarily to Gene-Editing Systems and CRISPR determines are
necessary for the practice of any CRISPR Background Technology and are not
subject to a CRISPR In-License Agreement;

 

7.3.5.

it will use Commercially Reasonable Efforts to obtain and maintain the requisite
resources and expertise to perform its obligations hereunder;

 

7.3.6.

it will notify CRISPR of any intellectual property rights of any Third Party
that all employees and Subcontractors of CRISPR performing CRISPR Activities
hereunder on behalf of CRISPR will be obligated to assign to CRISPR all right,
title and interest in and to any inventions developed by them, whether or not
patentable, or, solely with respect to Subcontractors,

28

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

grant exclusive license rights to CRISPR with a right to grant sublicenses
through multiple tiers;

 

7.3.7.

it will not engage, in any capacity in connection with this Agreement any Person
who either has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FD&C Act or is subject to any such similar
sanction; and

 

7.3.8.

CRISPR will inform ViaCyte in writing promptly if it or any Person engaged by
CRISPR or any of its Affiliates who is performing CRISPR Activities under this
Agreement is debarred or is the subject of a conviction described in Section 306
of the FD&C Act, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to CRISPR’s Knowledge, is threatened,
relating to the debarment or conviction of CRISPR, any of its Affiliates or any
such Person performing CRISPR Activities hereunder.

 

7.4.

ViaCyte Covenants.  ViaCyte hereby covenants to CRISPR that, except as expressly
permitted under this Agreement:

 

7.4.1.

ViaCyte will maintain and not breach any ViaCyte In-License Agreements that
provide a grant of rights from such Third Party to ViaCyte that are Controlled
by ViaCyte and are licensed or may become subject to a license from ViaCyte to
CRISPR for a Product Candidate or Product under this Agreement;

 

7.4.2.

ViaCyte will promptly notify CRISPR of any material breach by ViaCyte or a Third
Party of any ViaCyte In-License Agreements (including any New ViaCyte
In-License) that provides a grant of rights from such Third Party to ViaCyte and
are licensed or may become subject to a license from ViaCyte to CRISPR to
conduct CRISPR Activities or for a Product Candidate or Product under this
Agreement;

 

7.4.3.

it will not, and will cause its Affiliates not to license, sell, assign or
otherwise transfer to any Person any ViaCyte Technology (or agree to do any of
the foregoing), except as will not adversely restrict, limit or encumber the
rights granted to CRISPR under Section 5.1 of this Agreement;

 

7.4.4.

it will notify CRISPR of any intellectual property rights of any Third Party
that relate primarily to Stem Cell Technology, are necessary for the practice of
any ViaCyte Background Technology and are not subject to a ViaCyte In-License
Agreement;

 

7.4.5.

it will use Commercially Reasonable Efforts to obtain and maintain the requisite
resources and expertise to perform its obligations hereunder;

 

7.4.6.

it will notify CRISPR of any intellectual property rights of any Third Party
that all employees and Subcontractors of ViaCyte performing ViaCyte Activities
hereunder on behalf of ViaCyte will be obligated to assign to ViaCyte all right,
title and interest in and to any inventions developed by them, whether or not
patentable, or, solely with respect to Subcontractors, grant exclusive license
rights to ViaCyte with a right to grant sublicenses through multiple tiers;

29

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

7.4.7.

ViaCyte will not engage, in any capacity in connection with this Agreement any
Person who either has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FD&C Act or is subject to any such similar
sanction; and

 

7.4.8.

ViaCyte will inform CRISPR in writing promptly if it or any Person engaged by
ViaCyte or any of its Affiliates who is performing ViaCyte Activities under this
Agreement or any ancillary agreements is debarred or is the subject of a
conviction described in Section 306 of the FD&C Act, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
ViaCyte’s Knowledge, is threatened, relating to the debarment or conviction of
CRISPR, any of its Affiliates or any such Person performing ViaCyte Activities
hereunder.

 

7.5.

Financing Option.  If ViaCyte has not consummated a bona fide preferred stock
financing (in either a single transaction or a series of related transactions)
by January 15, 2019 resulting in ViaCyte receiving (or providing that ViaCyte
will receive) at least $25 million in total proceeds (excluding the conversion
of any convertible notes), then ViaCyte shall have the option, which it may
exercise, in its sole discretion, at any time after January 15, 2019 and prior
to February 1, 2019, to obtain $10,000,000 in financing from CRISPR through
ViaCyte’s issuance of a convertible promissory note (the “Convertible Note
Financing”) by giving written notice (the “Financing Notice”) to CRISPR,
indicating the decision to proceed with the Convertible Note Financing and
providing drafts of (i) a convertible note purchase agreement for the
Convertible Note Financing containing customary representations, warranties and
covenants and (ii) a convertible promissory note containing customary terms such
as interest rate and maturity date (the documents described in clauses (i) and
(ii), together with any document, agreement or instrument contemplated thereby
or referenced therein, are collectively referred to as the “Convertible Note
Financing Documents”).   The Parties acknowledge and agree that the material
terms and conditions of the Convertible Note Financing Documents will be
consistent with the terms and conditions of the convertible note financing
consummated by ViaCyte and attached hereto, with redactions, as Exhibit E.  Upon
receipt of the Financing Notice and the draft Convertible Note Financing
Documents, ViaCyte and CRISPR shall negotiate in good faith the terms and
conditions of the Convertible Note Financing Documents.  The Parties acknowledge
and agree that the (x) Parties intend that the convertible note issued in
connection with the Convertible Note Financing will convert at the same price
and other terms and conditions as other investors in connection with the first
bona fide equity financing of ViaCyte that occurs after the Effective Date in
which the total proceeds thereof is not less than $25 million (excluding the
conversion of such convertible note) (in either a single transaction or series
of related transactions, a “Qualified Financing”) and provided that if the
Qualified Financing is to take place over multiple tranches, that the conversion
of the note will similarly occur in pro rata portions at the closing of each
tranche; and (y) rights and obligations set forth in this Section 7.5 shall be
automatically null and void and without any further force or effect upon the
earlier of (A) February 1, 2019, if CRISPR has not received a Financing Notice
by such date; or (B) the date on which ViaCyte consummates a Qualified
Financing.  

 

7.6.

Disclaimer.  Except as otherwise expressly set forth in this Agreement, neither
Party nor its Affiliates makes any representation or extends any warranty of any
kind, either express or implied, including any warranty of merchantability or
fitness for a particular purpose.  ViaCyte and CRISPR understand that each
Product is the subject of ongoing Research and

30

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Development and that neither Party can assure the safety, usefulness or
commercial or technical viability of any Product or the results of the Research
Program.

ARTICLE 8.
INDEMNIFICATION; INSURANCE

 

8.1.

Indemnification by ViaCyte.  ViaCyte will indemnify, defend and hold harmless
CRISPR, each of its Affiliates, and each of its and its Affiliates’ employees,
officers, directors and agents (each, an “CRISPR Indemnified Party”) from and
against any and all liability, loss, damage, expense (including reasonable
attorneys’ fees and expenses) and cost (collectively, a “Liability”) that any
CRISPR Indemnified Party may be required to pay to one or more Third Parties to
the extent resulting from or arising out of any claim by any Third Party based
on:

 

8.1.1.

[***]

 

8.1.2.

[***].

 

8.2.

Indemnification by CRISPR.  Each CRISPR Entity will jointly and severally
indemnify, defend and hold harmless ViaCyte and its Affiliates, and each of its
and their respective employees, officers, directors and agents (each, a “ViaCyte
Indemnified Party”) from and against any and all Liabilities that any ViaCyte
Indemnified Party may be required to pay to one or more Third Parties to the
extent resulting from or arising out of:

 

8.2.1.

[***]

 

8.2.2.

[***].

 

8.3.

Procedure.  Each Party will notify the other Party in writing if it becomes
aware of a claim for which indemnification may be sought hereunder.  In case any
proceeding (including any governmental investigation) will be instituted
involving any Party in respect of which indemnity may be sought pursuant to this
ARTICLE 8, such Party (the “Indemnified Party”) will give prompt written notice
of the indemnity claim to the other Party (the “Indemnifying Party”) and provide
a copy to the Indemnifying Party of any complaint, summons or other written or
verbal notice that the Indemnified Party receives in connection with any such
claim.  An Indemnified Party’s failure to deliver written notice will relieve
the Indemnifying Party of liability to the Indemnified Party under this ARTICLE
8 only to the extent such delay is prejudicial to the Indemnifying Party’s
ability to defend such claim. Provided that the Indemnifying Party is not
contesting the indemnity obligation, the Indemnified Party will permit the
Indemnifying Party to control any litigation relating to such claim and the
disposition of such claim by negotiated settlement or otherwise and any failure
to contest prior to assuming control will be deemed to be an admission of the
obligation to indemnify.  The Indemnifying Party will act reasonably and in good
faith with respect to all matters relating to such claim and will not settle or
otherwise resolve such claim without the Indemnified Party’s prior written
consent which will not be withheld, delayed or conditioned unreasonably other
than settlements only involving the payment of monetary awards for which the
Indemnifying Party will be fully-responsible. The Indemnified Party will
cooperate with the Indemnifying Party in such Party’s defense of any claim for
which indemnity is sought under this Agreement, at the Indemnifying Party’s sole
cost and expense.

31

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

8.4.

Insurance. Each Party will maintain, at its cost, reasonable insurance against
liability and other risks associated with its activities contemplated by this
Agreement and will furnish to the other Party evidence of such insurance upon
request. Notwithstanding the foregoing, either Party may self-insure to the
extent that it self-insures for its other activities.

 

8.5.

Limitation of Consequential Damages.  Except for (a) claims of a Third Party
that are subject to indemnification under this ARTICLE 8, (b) claims arising out
of a Party’s willful misconduct, or (c) a Party’s breach of ARTICLE 10, neither
Party nor any of its Affiliates will be liable to the other Party or its
Affiliates for any incidental, consequential, special, punitive or other
indirect damages or lost or imputed profits or royalties, lost data or cost of
procurement of substitute goods or services, whether liability is asserted in
contract, tort (including negligence and strict product liability), indemnity or
contribution, and irrespective of whether that Party or any representative of
that Party has been advised of, or otherwise might have anticipated the
possibility of, any such loss or damage.

ARTICLE 9.
TERM; TERMINATION

 

9.1.

Agreement Term; Expiration.  This Agreement is effective as of the Effective
Date and, unless earlier terminated pursuant to the other provisions of this
ARTICLE 9, will continue in full force and effect until the earliest to occur of
(a) the Research Term Expiration Date or Research Term Mutual Termination, or
(b) the date that the Joint Development and Commercialization Agreement becomes
effective in accordance with Section 4.1.2, and the consequences of such
expiration are set forth in Section 9.3.1 (and, for the avoidance of doubt, no
other subsections of Section 9.3 below).

 

9.2.

Termination of the Agreement.

 

9.2.1.

Termination for Convenience.  Prior to the end of the Research Term, each Party
will be entitled to terminate this Agreement for convenience by providing the
other Party with sixty (60) days’ written notice of such termination.  This
provision shall also apply to a deemed termination for convenience by a Party
subject to a Change of Control to the extent provided in Section 2.10.4.

 

9.2.2.

Termination for Material Breach.

 

(a)

ViaCyte’s Right to Terminate.  

 

 

(i)

If CRISPR is in material breach of this Agreement, then ViaCyte may deliver
written notice of such material breach to CRISPR.  If the breach is curable,
CRISPR will have [***] days from the receipt of such notice to cure such
breach.  If either CRISPR fails to cure such breach within such [***] day period
or the breach is not subject to cure, ViaCyte, in its sole discretion, may
terminate this Agreement by providing written notice to CRISPR.

32

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(ii)

If CRISPR (A) commences or actively and voluntarily participates in any action
or proceeding (including any patent opposition or re-examination proceeding), or
otherwise asserts any claim, challenging or denying the validity or
enforceability of any claim of any ViaCyte Patent or (B) actively and
voluntarily assists any other Person in bringing or prosecuting any action or
proceeding (including any patent opposition or re-examination proceeding)
challenging or denying the validity or enforceability of any claim of any
ViaCyte Patent (each of (A) and (B), a “CRISPR Patent Challenge”), then, to the
extent permitted by Applicable Law, ViaCyte shall have the right, in its sole
discretion, to give notice to CRISPR that ViaCyte may terminate the license(s)
granted under such Patent to CRISPR [***] days following such notice, and,
unless CRISPR withdraws or causes to be withdrawn all such challenge(s) (or in
the case of ex-parte proceedings, multi-party proceedings, or other CRISPR
Patent Challenges that CRISPR does not have the power to unilaterally withdraw
or cause to be withdrawn), CRISPR ceases assisting any other party to such
CRISPR Patent Challenge and, to the extent CRISPR is a party to such CRISPR
Patent Challenge, it withdraws from such CRISPR Patent Challenge within such
[***] day period, ViaCyte shall have the right to terminate this Agreement by
providing written notice thereof to CRISPR.  The foregoing right to terminate
shall not apply with respect to any CRISPR Patent Challenge where the CRISPR
Patent Challenge is made in defense of an assertion of the relevant Patent that
is first brought by ViaCyte against CRISPR.  For the avoidance of doubt, any
participation by CRISPR or its employees in any claim, challenge or proceeding
in response to a subpoena or as required under a pre-existing agreement between
CRISPR’s employee(s) or consultant(s) and their prior employer(s) shall not
constitute active and voluntary participation or assistance and shall not give
rise to ViaCyte’s right to terminate any license hereunder.  

 

(b)

CRISPR’s Right to Terminate.  

 

 

(i)

If ViaCyte is in material breach of this Agreement, then CRISPR may deliver
written notice of such material breach to ViaCyte.  If the breach is curable,
ViaCyte will have [***] days following receipt of such notice to cure such
breach.  If either ViaCyte fails to cure such breach within such [***] day
period, or the breach is not subject to cure, CRISPR, in its sole discretion,
may terminate this Agreement by providing written notice to ViaCyte.

33

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(ii)

If ViaCyte (A) commences or actively and voluntarily participates in any action
or proceeding (including any patent opposition or re-examination proceeding), or
otherwise asserts any claim, challenging or denying the validity or
enforceability of any claim of any CRISPR Patent or (B) actively and voluntarily
assists any other Person in bringing or prosecuting any action or proceeding
(including any patent opposition or re-examination proceeding) challenging or
denying the validity or enforceability of any claim of any CRISPR Patent (each
of (A) and (B), a “ViaCyte Patent Challenge”), then, to the extent permitted by
Applicable Law, CRISPR shall have the right, in its sole discretion, to give
notice to ViaCyte that CRISPR may terminate the license(s) granted under such
Patent to ViaCyte [***]  days following such notice, and, unless ViaCyte
withdraws or causes to be withdrawn all such challenge(s) (or in the case of
ex-parte proceedings, multi-party proceedings, or other ViaCyte Patent
Challenges that ViaCyte does not have the power to unilaterally withdraw or
cause to be withdrawn), ViaCyte ceases assisting any other party to such ViaCyte
Patent Challenge and, to the extent ViaCyte is a party to such ViaCyte Patent
Challenge, it withdraws from such ViaCyte Patent Challenge within such [***] day
period, CRISPR shall have the right to terminate this Agreement by providing
written notice thereof to ViaCyte.  The foregoing right to terminate shall not
apply with respect to any ViaCyte Patent Challenge where the ViaCyte Patent
Challenge is made in defense of an assertion of the relevant Patent that is
first brought by CRISPR against ViaCyte.  For the avoidance of doubt, any
participation by ViaCyte or its employees in any claim, challenge or proceeding
in response to a subpoena or as required under a pre-existing agreement between
ViaCyte’s employee(s) or consultant(s) and their prior employer(s) shall not
constitute active and voluntary participation or assistance and shall not give
rise to CRISPR’s right to terminate any license hereunder.

 

9.2.3.

Termination for Insolvency.

 

(a)

If either Party makes an assignment for the benefit of creditors, appoints or
suffers appointment of a receiver or trustee over all or substantially all of
its property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it that is not discharged within sixty (60) days of
the filing thereof (each, an “Insolvency Event”), then the other Party may
terminate this Agreement in its entirety effective immediately upon written
notice.

34

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(b)

All rights and licenses now or hereafter granted by a Party under or pursuant to
this Agreement are, for all purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined in the U.S.
Bankruptcy Code.  Upon the occurrence of any Insolvency Event with respect to a
Party (the “Licensor Party”), the Granting Party agrees that the other Party
(the “Licensee Party”), as licensee of such rights under Section 5.1 or 5.2 of
this Agreement, as applicable, will retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code.  The Licensor Party will,
during the Agreement Term, create and maintain current copies or, if not
amenable to copying, detailed descriptions or other appropriate embodiments, to
the extent feasible, of all intellectual property licensed under this
Agreement.  Each Party acknowledges and agrees that “embodiments” of
intellectual property within the meaning of Section 365(n) include laboratory
notebooks, cell lines, product samples and inventory, research studies and data,
all Regulatory Approvals (and all applications for Regulatory Approval) and
rights of reference therein.  If (x) a case under the U.S. Bankruptcy Code is
commenced by or against a Licensor Party, (y) this Agreement is rejected as
provided in the U.S. Bankruptcy Code, and (z) the Licensee Party elects to
retain its rights hereunder as provided in Section 365(n) of the U.S. Bankruptcy
Code, the Licensor Party (in any capacity, including debtor-in-possession) and
its successors and assigns (including a trustee) will:

 

 

(i)

provide to the Licensee Party all such intellectual property licensed to the
Licensee Party under Section 5.1 or 5.2 of this Agreement, as applicable
(including all embodiments thereof), held by the Licensor Party and such
successors and assigns, or otherwise available to them, immediately upon the
Licensee Party’s written request.  Whenever the Licensor Party or any of its
successors or assigns provides to the Licensee Party any of the intellectual
property licensed hereunder (or any embodiment thereof) pursuant to this
Section, the Licensee Party will have the right to perform the Licensor Party’s
obligations hereunder with respect to such intellectual property, but neither
such provision nor such performance by the Licensee Party will release the
Licensor Party from liability resulting from rejection of the license or the
failure to perform such obligations; and

 

(ii)

not interfere with the Licensee Party’s rights under this Agreement, to such
intellectual property licensed to the Licensee Party under Section 5.1 or 5.2 of
this Agreement, as applicable (including such embodiments), including any right
to obtain such intellectual property (or such embodiments) from another entity,
to the extent provided in Section 365(n) of the U.S. Bankruptcy Code.

 

(c)

All rights, powers and remedies of the Licensee Party provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including the U.S.
Bankruptcy Code) in the event of the commencement of a case under the U.S.
Bankruptcy Code with respect to the Licensor Party.  The Parties agree that they
intend the following rights to extend to the maximum extent permitted by
Applicable Law, and to be enforceable under U.S. Bankruptcy Code Section 365(n):

35

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

(i)

the right of access to any intellectual property rights licensed to the Licensee
Party under Section 5.1 or 5.2 of this Agreement, as applicable (including all
embodiments thereof), by the Licensor Party, or any Third Party with whom the
Licensor Party contracts to perform an obligation of the Licensor Party under
this Agreement, and, in the case of any such Third Party, which is necessary for
the Research Activities; and

 

(ii)

the right to contract directly with any Third Party to complete the Research
Activities.

 

9.3.

Consequences of Expiration or Termination of the Agreement.

 

9.3.1.

In General.  If this Agreement expires or is terminated by a Party in accordance
with this ARTICLE 9 at any time and for any reason or upon Research Term Mutual
Termination, the following terms will apply:

 

(a)

The Parties will return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information, except to the extent such Confidential Information is
subject to a license or similar grant of rights that survives such
termination.  Notwithstanding the foregoing, the Parties will be permitted to
retain one copy of such data, files, records, and other materials for archival
and legal compliance purposes subject to an ongoing obligation of
confidentiality.

 

 

(b)

Termination or expiration of this Agreement for any reason will be without
prejudice to any rights or financial compensation that will have accrued to the
benefit of a Party prior to such termination or expiration.  Such termination or
expiration will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 

 

(c)

The following provisions of this Agreement will survive any expiration or
termination of this Agreement:  Sections 2.7 (last sentence thereof), 2.9, 5.3,
6.1.1, 6.1.2, 6.2, 6.4, 6.5, 6.6, 7.5, 7.6 and 9.3 and ARTICLE 1, ARTICLE 8,
ARTICLE 10, ARTICLE 11 and ARTICLE 12.  In addition, Sections 5.1.2 and 5.1.3
(only if CRISPR is the Granting Party under Section 9.3.2(a)) or Sections 5.2.2
and 5.2.3 (only if ViaCyte is the Granting Party under Section 9.3.2(a)) will
survive any termination of this Agreement for the reasons described under
Section 9.3.2(a).

 

 

9.3.2.

Specific Consequences of Termination.

 

(a)

The following terms shall have the following meanings for purposes of this
Section 9.3.2:

 

(i)

If (1) CRISPR terminates this Agreement (A) pursuant to Section 9.2.2(b) because
of an uncured material breach by ViaCyte or ViaCyte Patent Challenge, or (B)
under Section 9.2.3 because ViaCyte suffers an Insolvency Event, or (2) ViaCyte
terminates this Agreement for convenience under Section 9.2.1 (including any
such deemed termination for convenience), then, in either case (clause (1) or
(2)), for

36

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

purposes of this Section 9.3.2, CRISPR shall be deemed the Continuing Party and
ViaCyte shall be deemed to be the Granting Party.  

 

(ii)

If (1) ViaCyte terminates this Agreement (A) pursuant to Section 9.2.2(a)
because of an uncured material breach by CRISPR or CRISPR Patent Challenge, or
(B) under Section 9.2.3 because CRISPR suffers an Insolvency Event, or (2) after
the second (2nd) anniversary of the Effective Date, CRISPR terminates this
Agreement for convenience under Section 9.2.1 (including any such deemed
termination for convenience), then, in either case (clause (1) or (2)), for
purposes of this Section 9.3.2, ViaCyte shall be deemed the Continuing Party and
CRISPR shall be deemed to be the Granting Party.  

 

(iii)

The identification of the Granting Party shall be determined by reference to
Section 9.3.2(a)(i) or Section 9.3.2(a)(ii), as applicable (the “Granting
Party”), and the identification of the Continuing Party shall be determined by
reference to Section 9.3.2(a)(i) or Section 9.3.2(a)(ii), as applicable (the
“Continuing Party”).

 

(b)

In the case of termination of this Agreement for the reasons described under
Section 9.3.2(a), except as otherwise set forth in this Agreement, or for
terminations arising from, relating to, or otherwise in connection with fraud or
willful misconduct on behalf of the Granting Party, the Continuing Party shall
either (i) elect the remedies set forth in this Section 9.3.2, in which case the
Continuing Party shall not pursue remedies available under Applicable Law, or
(ii) elect to pursue remedies available under Applicable Law, in which case the
remedies set forth in this Section 9.3.2 (other than remedies available under
Applicable Law) shall not be available, and the Continuing Party shall make such
election by written notice to the Granting Party concurrently with the notice of
termination.  If the Continuing Party elects the remedies set forth in this
Section 9.3.2, such remedies shall be the Continuing Party’s sole and exclusive
remedy for the termination reasons described under
Section 9.3.2(a).  Notwithstanding the foregoing, nothing in this Section
9.3.2(b) will preclude either Party from seeking equitable relief or interim or
provisional relief from a court of competent jurisdiction, including a temporary
restraining order, preliminary injunction or other interim equitable relief to
protect the interests of such Party.

 

(c)

Upon termination of this Agreement for the reasons described in
Section 9.3.2(a), (x) the license granted in Section 5.1.2 (only if CRISPR is
the Granting Party) or Section 5.2.2 (only if ViaCyte is the Granting Party)
shall become exercisable and the license granted by the Continuing Party shall
automatically terminate, and (y) the Granting Party shall do the following to
allow the Continuing Party to continue researching, developing, commercializing
and manufacturing Products and Product Candidates in the Field (it being agreed
that the Parties intend to use reasonable efforts to minimize any material
business interruptions):

37

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(i)

The Granting Party shall as promptly as practicable transfer to the Continuing
Party copies of all data, reports, records and information in the Granting
Party’s Control to the extent that such data, reports, records or other
information relate to the Research Program (from which the Granting Party may
redact or remove any information that does not relate to the Research Program).

 

(ii)

If the Continuing Party so requests prior to such termination, and to the extent
permitted under the Granting Party’s obligations to Third Parties on the
effective date of termination, the Granting Party shall transfer to the
Continuing Party any Third Party agreements relating to the Research,
Development, Manufacture or Commercialization of the Product Candidate
(excluding any Third Party agreement pursuant to which the Granting Party
Controls any intellectual property rights), subject to any required consents of
such Third Party, which the Granting Party shall use Commercially Reasonable
Efforts to obtain promptly (provided that the Granting Party shall not be
required to make any payment to any Third Party to obtain such consent unless
the Continuing Party agrees to make such payment on behalf of the Granting
Party); provided, however that, if any such Third Party agreement does not
relate solely to the Product Candidate but also relates to any other program or
product candidate of the Granting Party, the Granting Party shall not be
obligated to transfer such Third Party agreement but shall use Commercially
Reasonable Efforts to cause the Third Party to amend such agreement so that such
agreement to the extent it relates solely to the Product Candidate may be
transferred to the Continuing Party hereunder and such agreement to the extent
it relates to any other program or product of the Granting Party may be retained
by the Granting Party (provided that the Granting Party shall not be required to
make any payment to any Third Party to obtain such amendment unless the
Continuing Party agrees to make such payment on behalf of the Granting Party).

 

(iii)

If the Granting Party was responsible for Manufacturing the Product Candidate as
of the effective date of termination, at the Continuing Party’s option and
request made prior to such termination, the Granting Party shall supply such
Product to the Continuing Party at the Granting Party’s fully burdened cost of
manufacture plus ten percent (10%), until the Continuing Party has obtained all
necessary manufacturing approvals and the Continuing Party has procured or
developed its own source of such Product Candidate supply but in no event more
than six (6) months after the effective date of termination or such later date
as agreed in writing by the Granting Party in its sole discretion.

 

(iv)

If the Continuing Party so requests prior to such termination, the Granting
Party shall transfer to the Continuing Party any inventory of all Product
Candidates Controlled by the Granting Party as of the termination date at the
actual price paid by the Granting Party for such supply.

38

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(v)

The Granting Party shall provide any other assistance reasonably requested by
the Continuing Party, at the expense of the Continuing Party for the purpose of
allowing and enabling the Continuing Party to proceed expeditiously with the
research, development, manufacture and commercialization of the Products and the
Product Candidates in the Field; provided that the Granting Party’s obligations
under this clause shall expire twelve (12) months after the effective date of
termination (such period to be tolled automatically if the Granting Party fails
to provide such assistance in any material respect until such assistance is
provided).

 

(vi)

The Granting Party shall execute all documents and take all such further actions
as may be reasonably necessary and requested by the Continuing Party in order to
give effect to the foregoing clauses.

 

(d)

Upon termination of this Agreement for the reasons described in
Section 9.3.2(a), the Granting Party shall not, itself or with or through any
Affiliates or Third Parties, use or reference any Joint Technology to research,
develop, manufacture or commercialize Product Candidates or Products for use in
the Field on or prior to the second (2nd) anniversary of the effective date of
termination of this Agreement.

 

(e)

Notwithstanding anything to the contrary set forth in this Agreement, if CRISPR
terminates this Agreement for convenience under Section 9.2.1 on or before the
second (2nd) anniversary of the Effective Date then (i) the consequences of such
termination shall be as set forth in Section 9.3.1 (and, for the avoidance of
doubt, no subsections of this Section 9.3.2 other than this Section 9.3.2(e))
and (ii) CRISPR shall not, itself or with or through any Affiliates or Third
Parties, use or reference (A) any ViaCyte Technology for any purpose or (B) any
Joint Technology, including any Edited Stem Cell Program Technology, for any
purpose; provided however that, to the extent that any Joint Patent would
prevent the use of any stem cell line edited using CRISPR Technology (excluding
CRISPR’s interest in any Joint Technology) to research, develop, make, have
made, use, offer for sale or sell an edited stem cell line or product comprising
or employing such edited stem cell line (an “Enabling Joint Patent”), CRISPR
shall retain the right, itself or with or through any Affiliates or Third
Parties, under such Enabling Joint Patent only for the purpose of researching,
developing, making, having made, using, offering for sale or selling any edited
stem cell line created outside the Research Activities or product comprising or
employing such edited stem cell line, and expressly excluding any edited stem
cell line, Product Candidate or Product, in each case, arising from the Research
Activities, including the stem cell line provided by ViaCyte, whether unmodified
or modified.  Any such retained right shall be sublicensable through multiple
tiers.

 

(f)

Upon termination of this Agreement for the reasons described in
Section 9.3.2(a), the Continuing Party shall pay the Granting Party (i)
royalties of no greater than [***] (as calculated and paid in accordance with
Section 11.3 of Exhibit C) and (ii) payments not to exceed $[***] in the
aggregate based on research, development and commercialization milestones

39

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(the economics described in clauses (i) and (ii) hereof are collectively
referred to as the “Continuing Payments”), with the amount of each element of
the Continuing Payments taking into consideration the status of the Research
Program at the time of such termination, the value of the funding provided by
CRISPR to ViaCyte in connection with this Agreement, and the reasons for such
termination; provided that, if the Parties have not mutually agreed upon each
element of the Continuing Payments within ninety (90) days after the effective
date of termination (or such longer period as agreed by the Parties in writing),
either Party may submit the matter for resolution pursuant to ARTICLE 11.

ARTICLE 10.
CONFIDENTIALITY

 

10.1.

Confidentiality.  Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, during the Agreement Term
and for five years thereafter, each Party (the “Receiving Party”) receiving any
Confidential Information of the other Party (the “Disclosing Party”) hereunder
will: (a) keep the Disclosing Party’s Confidential Information confidential; (b)
not publish, or allow to be published, and will not otherwise disclose, or
permit the disclosure of, the Disclosing Party’s Confidential Information in any
manner not expressly authorized pursuant to the terms of this Agreement; and (c)
not use, or permit to be used, the Disclosing Party’s Confidential Information
for any purpose other than as expressly authorized pursuant to the terms of this
Agreement. Without limiting the generality of the foregoing, to the extent that
ViaCyte provides to CRISPR (or any CRISPR Entity(ies)) any Confidential
Information owned by any Third Party, CRISPR will handle such Confidential
Information in accordance with the terms and conditions of this ARTICLE 10
applicable to a Receiving Party.

 

10.2.

Authorized Disclosure.  Notwithstanding the foregoing provisions of
Section 10.1, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary to:

 

10.2.1.

engage in Prosecution and Maintenance activities as contemplated by this
Agreement;

 

10.2.2.

prosecute or defend litigation;

 

10.2.3.

exercise its rights and perform its obligations hereunder; or

 

10.2.4.

comply with Applicable Law.

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to this Section 10.2, the Disclosing Party
will to the extent possible give reasonable advance written notice of such
disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.  

 

10.3.

SEC Filings and Other Disclosures.  Either Party may disclose the terms of this
Agreement as permitted by Section 10.2 or (i) to the extent required to comply
with Applicable Law, including the rules and regulations promulgated by the
United States Securities and Exchange Commission or any equivalent governmental
agency in any

40

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

country in the Territory; provided, that such Party will reasonably consider the
comments of the other Party regarding confidential treatment sought for such
disclosure and (ii) to its advisors (including financial advisors, attorneys and
accountants), Third Parties conducting due diligence or similar investigations,
including actual or potential acquisition or collaboration partners, financing
sources or investors and underwriters, on a need to know basis; provided that
such disclosure is covered by terms of confidentiality similar to those set
forth herein (which may include professional ethical obligations).  

 

10.4.

Public Announcements; Publications.

 

10.4.1.

Announcements. The Parties will jointly issue a press release, in the form
attached hereto as Exhibit D, regarding the signing of this Agreement on a date
to be determined by the Parties within four (4) days following the Effective
Date.  Except as set forth in the preceding sentence and as may be expressly
permitted under Section 10.3, or as required to comply with Applicable Law
(including the rules and regulations promulgated by the United States Securities
and Exchange Commission or any equivalent governmental agency in any country in
the Territory), neither Party will make any public announcement regarding this
Agreement without the prior written approval of the other Party.    

 

10.4.2.

Publications.  During the Agreement Term, each Party will submit to the other
Party (the “Non-Disclosing Party”) for review and approval any proposed
academic, scientific and medical publication or public presentation related to
any Product Candidate or Product or any Research Activities. In each such
instance, such review and approval will be conducted for the purposes of
preserving the value of the CRISPR Technology and the ViaCyte Technology, the
rights granted to the Parties hereunder and determining whether any portion of
the proposed publication or presentation containing the Non-Disclosing Party’s
Confidential Information should be modified or deleted.  Written copies of such
proposed publication or presentation required to be submitted hereunder will be
submitted to the Non-Disclosing Party no later than thirty (30) days before
submission for publication or presentation (or five (5) Business Days in advance
in the case of an abstract).  The Non-Disclosing Party will provide its comments
with respect to such publications and presentations within ten (10) Business
Days of its receipt of such written copy (or five (5) Business Days in the case
of an abstract).  The review period may be extended for an additional thirty
(30) days if the Non-Disclosing Party reasonably requests such extension
including for the preparation and filing of patent
applications.  Notwithstanding anything to the contrary, the Non-Disclosing
Party may require that the other Party redact the Non-Disclosing Party’s
Confidential Information from any such proposed publication or
presentation.  CRISPR and ViaCyte will each comply with standard academic
practice regarding authorship of scientific publications and recognition of
contribution of other Party in any publication.  

41

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

ARTICLE 11.
DISPUTE RESOLUTION

 

11.1.

Disputes; Executive Officers.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any dispute, controversy, claim or difference which
may arise between the Parties out of or in relation to or in connection with
this Agreement, including any dispute arising out of the JRC, any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement (“Dispute”), then upon the
request of either Party by written notice, the Parties agree to meet and discuss
in good faith a possible resolution thereof, which good faith efforts shall
include at least one in-person meeting between the Executive Officers of each
Party.  If the Dispute is not resolved within thirty (30) days following the
written request for discussions, either Party may then invoke the provisions of
Section 11.2 or Section 11.7, as appropriate.  

 

11.2.

Arbitration. Any Dispute that is not resolved pursuant to Section 11.1, except
for a Dispute described in Section 11.7, shall be settled by binding arbitration
as follows.  Either Party, following the end of the thirty (30) day period
referenced in Section 11.1, may refer such issue to arbitration by submitting a
written notice of such request to the other Party.  

 

11.2.1.

Selection of Expert and Submission of Positions. Promptly following receipt of
such notice, the Parties will select and agree upon a mutually acceptable
independent Third Party arbitrator who is (a) neutral, disinterested and
impartial, and (b) has experience in the pharmaceutical and biotechnology
industries and, in the case of a Selected JRC Dispute, scientific expertise
appropriate for understanding and resolving such Dispute (the “Expert”).  If the
Parties are unable to mutually agree upon an Expert within thirty (30) days
following the delivery of the request for arbitration (or such longer period as
agreed by the Parties), one individual who would qualify as an Expert selected
by ViaCyte and one individual who would qualify as an Expert selected by CRISPR
shall together select one individual who would qualify as an Expert, who shall
be appointed as the Expert for purposes of such Dispute.  Once the Expert has
been selected, each Party will within ten (10) days following selection of the
Expert provide the Expert and the other Party with a written report setting
forth its position with respect to the substance of the dispute and may submit a
revised or updated report and position to the Expert within ten (10) days of
receiving the other Party’s report. If so requested by the Expert, each Party
will make oral submissions to the Expert based on such Party’s written report,
and each Party will have the right to be present during any such oral
submissions.

 

11.2.2.

Rules for Proceedings. The proceedings will be conducted as a binding
arbitration in accordance with AAA procedures, as modified by this Section 11.2
(including that the Expert will adopt as his or her decision the position of one
Party or the other in the case of a Selected JRC Dispute, a Dispute regarding
Open JDCA Terms under Section 4.1.1, or a Dispute regarding any element of the
Continuing Payments, as applicable, as described in Section 11.2.3).  The Expert
may retain a Third Party expert to assist the Expert in analyzing the Dispute,
and the expenses of any such expert will be shared by the Parties as costs of
the arbitration as provided in

42

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Section 11.2.4.  All proceedings and communications shall be in English.  Either
Party may apply to the Expert for interim injunctive relief.  The Parties shall
have the right to be represented by counsel.  The Parties acknowledge and agree
that any Dispute involving the Continuing Payments shall be limited solely to
the amounts thereof (as limited by the provisions of Section 9.3.2(f)) and the
associated performance milestone(s), and shall not involve the negotiation of
any other provision of this Agreement or the transactions contemplated hereby.

 

11.2.3.

Determination by the Expert. The Expert will render his or her final decision,
including any award, if applicable, with respect to the Dispute.  In the case of
(a) any Dispute arising out of the JRC inability to reach agreement on (i) any
proposed amendment to the Research Plan or (ii) whether Establishment of POC has
been achieved (each, a “Selected JRC Dispute”), (b) a Dispute regarding Open
JDCA Terms under Section 4.1.1, or (c)  a Dispute regarding any element of the
Continuing Payments, as applicable, the Expert will select one of the Party’s
positions as his or her final decision, and will not have the authority to
modify either Party’s position or render any substantive decision other than to
so select the position of either Party as set forth in its respective written
report (as initially submitted, or as revised in accordance with Section 11.2.1,
as applicable). The decision of the Expert will be the sole, exclusive and
binding remedy between the Parties regarding the Dispute submitted to such
Expert, and shall be governed by the terms and conditions hereof, including the
limitation on damages set forth in Section 8.5.  The Parties agree that such a
judgment or award may be enforced in any court of competent jurisdiction.  The
statute of limitations of the Commonwealth of Massachusetts applicable to the
commencement of a lawsuit shall apply to the commencement of arbitration under
this Section 11.2.  

 

11.2.4.

Location; Costs. Unless otherwise mutually agreed upon by the Parties, the
arbitration will be conducted in Chicago, Illinois. The Parties agree that they
will share equally the costs and fees of the Expert in connection with any
proceeding under this ARTICLE 11, including the cost of the arbitration filing
and hearing fees, the cost of any independent expert retained by the Expert and
the cost of the Expert and administrative fees of AAA, if applicable. Each Party
will bear its own costs and attorneys’ and witnesses’ fees and associated costs
and expenses incurred in connection with any proceeding under this ARTICLE 11.

 

11.2.5.

Timetable for Completion. The Parties will use, and will direct the Expert to
use, commercially reasonable efforts to resolve a dispute within forty-five (45)
days after the selection of the Expert or, if resolution within forty-five (45)
days is not reasonably achievable, as determined by the Expert, then as soon
thereafter as is reasonably practicable.

 

11.3.

Award.  Any award to be paid by one Party to the other Party as determined by
the Expert as set forth above under Section 11.2 shall be promptly paid in U.S.
Dollars free of any tax, deduction or offset; and any costs, fees or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the Party resisting enforcement.    

43

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

11.4.

Governing Law.  This Agreement, and all claims arising under or in connection
therewith, will be governed by and interpreted in accordance with the
substantive laws of The Commonwealth of Massachusetts, without regard to
conflict of law principles thereof.  

 

11.5.

Injunctive Relief.  Nothing in this ARTICLE 11will preclude either Party from
seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.  For the
avoidance of doubt, nothing in this Section 11.5 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 9.2.2.

 

11.6.

Confidentiality.  The arbitration proceeding shall be confidential and the
Expert shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required by Applicable Law, no Party shall
make (or instruct the Expert to make) any public announcement with respect to
the proceedings or decision of the Expert without prior written consent of the
other Party.  The existence of any Dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the Expert, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

 

11.7.

Patent and Trademark Dispute.  Notwithstanding Section 11.2, any Dispute
relating to the scope, validity, enforceability or infringement of any CRISPR
Patents, ViaCyte Patents or trademarks covering the manufacture, use,
importation, offer for sale or sale of Products shall be submitted to a court of
competent jurisdiction in the country in which such patent or trademark rights
were granted or arose.

ARTICLE 12.
MISCELLANEOUS

 

12.1.

Assignment.  Neither this Agreement nor any interest hereunder will be
assignable by either Party without the prior written consent of the other Party,
except as follows: (a) either Party may, subject to the terms of this Agreement,
assign its rights and obligations under this Agreement by way of sale of itself
or the sale of the portion of such Party’s business to which this Agreement
relates, through merger, sale of assets or sale of stock or ownership interest;
provided that such sale is not primarily for the benefit of its creditors; and
(b) either Party may assign its rights and obligations under this Agreement to
any of its Affiliates; provided that such Party will remain liable for all of
its rights and obligations under this Agreement.  An assigning Party will
promptly notify the other Party of any assignment or transfer under the
provisions of this Section 12.1.  This Agreement will be binding upon the
successors and permitted assigns of the Parties and the name of a Party
appearing herein will be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any assignment not in accordance with this Section 12.1 will be
void.

 

12.2.

Force Majeure.  Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse will be continued so long as
the condition constituting force majeure continues and the nonperforming Party
uses Commercially Reasonable Efforts to remove the condition.  

 

12.3.

Representation by Legal Counsel.  Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and

44

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

provisions of this Agreement, the Parties agree that no presumption will exist
or be implied against the Party that drafted such terms and provisions.

 

12.4.

Notices.  All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally or sent by nationally-recognized
overnight courier, addressed as follows:

If to ViaCyte:

ViaCyte, Inc.

3550 General Atomics Court

San Diego, CA  92121

Attn:  President and Chief Executive Officer

with a copy to:

Cooley LLP

Attn:  Kay Chandler

4401 Eastgate Mall

San Diego, CA  92121

 

and:

If to CRISPR:

CRISPR Therapeutics AG
Baarerstrasse 14

6300 Zug

Switzerland

Attn:  each of Chief Executive Officer and General Counsel

 

with copies to:

 

CRISPR Therapeutics, Inc.

610 Main Street

Cambridge, MA  02139

Attn:  General Counsel

 

email to legal@crisprtx.com

 

with a copy to:

Goodwin Procter LLP

Attn: Christopher Denn

100 Northern Avenue

Boston, Massachusetts 02210

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.

45

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

12.5.

Amendment.  No amendment, modification or supplement of any provision of this
Agreement will be valid or effective unless made in writing and signed by a duly
authorized officer of each of Party.

 

12.6.

Waiver.  No provision of this Agreement will be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.  The waiver by either of ViaCyte or CRISPR of any breach
of any provision hereof by the other Party will not be construed to be a waiver
of any succeeding breach of such provision or a waiver of the provision
itself.    

 

12.7.

Severability.  If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same will not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement will be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible.  In any such event,
this Agreement will be construed as if such clause of portion thereof had never
been contained in this Agreement, and there will be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by Applicable Law.

 

12.8.

Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

 

12.9.

Export Control.  This Agreement is made subject to any restrictions concerning
the export of products or technical information from the United States of
America or other countries that may be imposed upon or related to CRISPR or
ViaCyte from time to time.  Each Party agrees that it will not export, directly
or indirectly, any technical information acquired from the other Party under
this Agreement or any products using such technical information to a location or
in a manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate Governmental Authority.

 

12.10.

Entire Agreement.  This Agreement constitutes and contains the complete, final
and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, whether oral or written, between the Parties respecting the subject
matter hereof and thereof, including that certain Confidentiality Agreement
between ViaCyte and CRISPR dated October 5, 2017, which is hereby superseded and
replaced in its entirety as of the Effective Date, and any Confidential
Information disclosed by the Parties under such agreement will be treated in
accordance with the provisions of ARTICLE 10.

46

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

12.11.

Independent Contractors.  Both Parties are independent contractors under this
Agreement.  Nothing herein contained will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the act or failure to act of the other
Party.  Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

12.12.

Interpretation.  Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include,” “includes” and “including” will be
deemed to be followed by the phrase “without limitation,” (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,”
(d) any definition of or reference to any agreement, instrument or other
document herein will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (f) the words “herein,” “hereof”
and “hereunder,” and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Sections, Schedules or Exhibits will be construed to refer
to Sections, Schedules or Exhibits of this Agreement, and references to this
Agreement include all Schedules and Exhibits hereto, (h) the word “notice” will
mean notice in writing (whether or not specifically stated) and will include
notices, consents, approvals and other written communications contemplated under
this Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, (k) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), and (l) the term
“or” will be interpreted in the inclusive sense commonly associated with the
term “and/or.”

 

12.13.

No Third Party Rights or Obligations.  No provision of this Agreement will be
deemed or construed in any way to result in the creation of any rights or
obligations in any Person not a Party to this Agreement.

 

12.14.

Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

12.15.

Counterparts.  This Agreement may be executed in two counterparts, each of which
will be an original and both of which will constitute together the same
document.  Counterparts may be signed and delivered by facsimile or digital
transmission (.pdf), each of which will be binding when received by the
applicable Party.

[SIGNATURE PAGE FOLLOWS]

47

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

* - * - * - *

 

48

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

VIACYTE, INC.

 

CRISPR THERAPEUTICS AG

 

 

 

 

 

 

By:

 

/s/ Paul K. Laikind, Ph.D.

 

By:

 

/s/ Rodger Novak

Name:

 

Paul K. Laikind, Ph.D.

 

Name:

 

Rodger Novak

Title:

 

President and Chief Executive Officer

 

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

EXHIBIT A

Establishment of POC

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

EXHIBIT B

Research Plan

[***]

 




Exhibit C-2

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit C

Terms of Joint Development & Commercialization Agreement

The Parties shall negotiate towards a Joint Development and Commercialization
Agreement pursuant to which the Parties would jointly develop and commercialize
Product Candidates and Products for use in the Field throughout the Territory,
which will be consistent with the principal terms set forth in this Exhibit C
and include such other terms as mutually agreed to by the Parties.  There shall
be no final and binding Joint Development and Commercialization Agreement until
a final agreement is reached pursuant to Section 4.1.1 of the Research
Collaboration Agreement and the Parties execute and deliver such final
agreement.

Article 1
DEFINITIONS.

1.1.

“Accounting Standards” means generally accepted accounting principles in the
United States or internationally the international financial reporting
standards, as appropriate, as generally and consistently applied in compliance
with Applicable Law throughout the relevant company’s organization at the
relevant time in the United States or internationally, as appropriate, and means
the international financial reporting standards (“IFRS”) at such time as IFRS
becomes the generally accepted accounting standard and Applicable Law require
that such company use IFRS.

1.2.

“Arbitration” means arbitration in accordance with the arbitration procedure set
forth on Schedule 2.2 to this Exhibit C.

1.3.

“Audited Party” has the meaning set forth in Section 7.6.

1.4.

“Auditing Party” has the meaning set forth in Section 7.6.

1.5.

“CMC” means chemistry, manufacturing and controls in support of Development.

1.6.

“Commercialization Budget” has the meaning set forth in Section 5.1.

1.7.

“Commercialization Costs” means the sum of the following costs and expenses
incurred by the Parties or their respective Affiliates, for the purpose of, and
directly and specifically attributable to, Commercializing the Products (and
related Manufacturing activities) in the Field in the Territory, in each case,
to the extent incurred in accordance with the Commercialization Plan and
Commercialization Budget:

[***]

All Commercialization Costs shall be as determined from the books and records of
the applicable Party and its Affiliates maintained in accordance with the
Accounting Standards.  Notwithstanding anything in this definition to the
contrary, only those Commercialization Costs that are contemplated by, and
materially consistent with, the Commercialization Plan and Commercialization
Budget for the Product shall be chargeable as Commercialization Costs.  For
purposes of clarity, no general corporate overhead or fixed charges, such as
depreciation, shall constitute Commercialization Costs (except as expressly
provided under the definition of Manufacturing Costs).

Exhibit C-3

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.8.

“Commercialization Plan” has the meaning set forth in Section 5.1.

1.9.

“Cost of Goods Sold” means, to the extent that a Party or its Affiliate,
licensee or sublicensee performs all or any part of the Manufacturing of a
Product, [***].

1.10.

“CRISPR JDCA Background Technology” means CRISPR JDCA Background Know-How and
CRISPR JDCA Background Patents.

1.11.

“CRISPR JDCA Background Know-How” means any Know-How, other than Joint Know-How
and CRISPR Program Know-How, that (a) CRISPR or any of its Affiliates Controls
as of the Effective Date, during the term of the Research Collaboration
Agreement or as of the effective date of the Joint Development &
Commercialization Agreement, or that comes into the Control of CRISPR or any of
its Affiliates during the term of the Joint Development & Commercialization
Agreement and (b) is reasonably necessary or useful for the Development,
Manufacture, Commercialization or use of the Products.

1.12.

“CRISPR JDCA Background Patents” means any Patent, other than a Joint Patent or
CRISPR Program Patent that (a) CRISPR or any of its Affiliates Controls as of
the Effective Date, during the term of the Research Collaboration Agreement or
as of the effective date of the Joint Development & Commercialization Agreement
or that comes into the Control of CRISPR or any of its Affiliates during the
term of the Joint Development & Commercialization Agreement and (b) claims or
discloses any CRISPR JDCA Background Know-How or is otherwise necessary or
useful for the Development, Manufacture, Commercialization or use of the
Products.

1.13.

“CRISPR JDCA Patents” means CRISPR JDCA Background Patents, CRISPR Program
Patents, and CRISPR’s interest in Joint Patents.

1.14.

“Development Budget” has the meaning set forth in Section 3.1.

1.15.

“Development Costs” means the sum of the following costs and expenses incurred
by the Parties and their respective Affiliates in Developing the Product (and
related Manufacturing activities) in the Field in the Territory, in each case,
to the extent incurred in accordance with the Global Development Plan and the
Development Budget subject to Section 7.5, including:

[***]

All of such Commercialization Costs shall be as determined from the books and
records of the applicable Party and its Affiliates maintained in accordance with
the Accounting Standards.  Notwithstanding anything in this definition to the
contrary, only those Development Costs that are contemplated by, and materially
consistent (as provided in Section 7.5) with, the Global Development Plan and
Development Budget for the Product shall be chargeable as Development
Costs.  For purposes of clarity, no general corporate overhead or fixed charges,
such as depreciation, shall constitute Development Costs (except as expressly
provided under the definition of Manufacturing Costs).

1.16.

“Establishment of hPOC” means, with respect to a Product, that data generated
from the Global Development Program for such Product meets the criteria on
Schedule 1.16 to this Exhibit C.

1.17.

“Expenses” means Out-of-Pocket Costs and FTE Costs.

Exhibit C-4

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.18.

“FTE Costs” means, for a given period, the product of (a) the number of FTEs
(proportionately, on a per-FTE basis) used by a Party or its Affiliates in
directly performing activities assigned to such Party under and in accordance
with the Global Development Plan, Commercialization Plan or Medical Affairs
Plan, as applicable, and (b) the FTE Rate.

1.19.

“FTE” means one employee full-time for one year or more than one person working
the equivalent of a full-time person, working directly on performing activities
under the Global Development Plan, Medical Affairs Plan or Commercialization
Plan, as applicable, where “full-time” is considered [***] hours (based upon a
total of [***] weeks for one Calendar Year).  No additional payment will be made
with respect to any individual who works more than [***] hours per Calendar Year
and any individual who devotes less than [***] hours per Calendar Year will be
treated as an FTE on a pro rata basis based upon the actual number of hours
worked divided by [***].

1.20.

“FTE Rate” means (a) for scientific or technical personnel, [***] per one (1)
full scientific or technical FTE per full twelve (12) month Calendar Year, which
rate includes all direct and indirect costs of a Party’s FTE, including
personnel and travel expenses, and (b) for all distribution, sales and
marketing, and other non-scientific and nontechnical personnel, a rate or rates
to be negotiated between the Parties in good faith at least one hundred eighty
(180) days prior to the date on which a Party begins to incur such
costs.  Starting January 1, 2019, the foregoing rate will adjust on January 1 of
each Calendar Year by an amount equal to the change, if any, in the Consumer
Price Index for All Urban Consumers (CPI-U) for the U.S. City Average,
calculated by the Bureau of Labor Statistics during the immediately preceding
Calendar Year.  Notwithstanding the foregoing, for any Calendar Year during the
Term that is less than a full year, the above referenced rate will be
proportionately reduced to reflect such portion of FTEs for such full Calendar
Year.

1.21.

“Global Development Plan” has the meaning set forth in Section 3.1.

1.22.

“Global Branding Strategy” has the meaning set forth in Section 5.2.2.

1.23.

“Initiation” shall mean, with respect to any Phase II Clinical Trial or Phase
III Clinical Trial, [***].

1.24.

“JCC” has the meaning set forth in Section 2.1.

1.25.

“JDC” has the meaning set forth in Section 2.1.

1.26.

“JSC” has the meaning set forth in Section 2.1.

1.27.

“Lead Commercialization Party” has the meaning set forth in Section 5.1.

1.28.

[“Licensed Know-How” means ______________________.

1.29.

“Licensed Patents” means ___________________.]1

 

1 

Note to draft:  Definitions to be addressed later in negotiation of the Joint
Development & Commercialization Agreement when commercialization strategy and
license grants in Article 10 are determined.

Exhibit C-5

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.30.

“Manufacturing Costs” means the costs of Manufacturing Product (including any
delivery device used to deliver the Product), which (a) to the extent such
Product is Manufactured by a Party or its Affiliates, will be Cost of Goods Sold
for such Product with no markup and (b) to the extent such Product is
Manufactured by a Third Party in an arms-length transaction, the Out-of-Pocket
Costs directly associated with the Manufacture of such Product that are invoiced
from such Third Party.

1.31.

“Manufacturing Working Group” has the meaning set forth in Section 6.1.

1.32.

“Medical Affairs Activities” means responding to external inquiries or
complaints, the planning for and conduct of investigator sponsored Clinical
Trials not included in the Global Development Plan, medical education, speaker
programs, advisory boards, thought leader activities, educational grants and
fellowships, local country government affairs, Phase 3b Clinical Trials, phase
IV/post-Regulatory Approval Clinical Trials, generating health economics and
outcomes research data from patient reported outcomes, prospective observational
studies and retrospective observational studies, and economic models and
reimbursement dossiers, deployment of MSLs, medical affairs clinical trial
management, doctors in field (other than MSLs), scientific publications and
medical communications.

1.33.

“Medical Affairs Budget” has the meaning set forth in ARTICLE 4.

1.34.

“Medical Affairs Costs” means all Expenses incurred by the Parties in connection
with the conduct of Medical Affairs Activities in accordance with the Medical
Affairs Plan and the Medical Affairs Budget.

1.35.

“Medical Affairs Plan” has the meaning set forth in ARTICLE 4.

1.36.

“MSL” means medical science liaisons.

1.37.

“Net Sales” means with respect to any Product, the gross amounts billed or
invoiced, and if any amount is not billed or invoiced, the gross amounts
received, by a Party, its Affiliates and sublicensees (for clarity, excluding
any Third Party that functions as a distributor that does not receive a license
or sublicense under Patents or Know-How) (each, a “Selling Party”) from Third
Party customers for sales or other dispositions of such Product, less the
following deductions actually incurred, allowed, paid, accrued or specifically
allocated in its financial statements in accordance with the Accounting
Standards applied by such Selling Party, for:

[***]. There shall be no double counting in determining the foregoing deductions
from gross amounts invoiced to calculate Net Sales.  The calculations set forth
in this Section 1.37 shall be determined in accordance with applicable
Accounting Standards, as consistently applied by the applicable Selling
Party.  Transfers of the Product between a Party or its Affiliates and another
Selling Party for the purpose of subsequent resale to Third Parties will not
generate Net Sales; with respect to such transfers, only the gross amounts
invoiced in connection with the subsequent resale of the Product to Third
Parties will be included in the calculation of Net Sales.  [***]

Exhibit C-6

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

In the event that the Product is sold as part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises a Product
and any other active compound(s), whether combined in a single formulation or
package, as applicable, or formulated separately but packaged under a single
label approved by a Regulatory Authority and sold together for a single price),
the Net Sales of the Product, for the purposes of determining royalty payments,
shall be determined by multiplying the Net Sales of the Combination Product by
the fraction, [***]  In no event will a Product (as the only active component)
sold with a delivery device be considered a Combination Product.

In the event that the list price of the Product can be determined but the list
price of the other active compound(s) cannot be determined, Net Sales for
purposes of determining royalty payments shall be calculated by multiplying the
Net Sales of the Combination Product by the fraction A / C where A is the list
price of the Product when sold separately in finished form and C is the list
price of the Combination Product.

In the event that a Selling Party does not sell the Product included in a
Combination Product as a separate product in the country where such sale of
Combination Product occurs, but does separately sell all of the other active
compound(s) included in the sale of such Combination Product in such country,
the calculation of Net Sales resulting from such sale shall be determined by
multiplying the actual Net Sales of such Combination Product by the fraction
(C-D)/C, where C is the invoice price charged by the Selling Party, in the
country where such sale occurs, of the entire Combination Product, and D is the
aggregate of invoice price charged by such Selling Party, in such country, of
such other active compound(s) included in the Combination Product if sold
separately in such country by the Selling Party.

1.38.

“Out-of-Pocket Costs” means, with respect to certain activities for a Product
hereunder, specifically identifiable direct expenses paid or payable by either
Party or its Affiliates to Third Parties and specifically documented and
incurred to conduct such activities, including payments to any Subcontractors
pursuant to any Global Development Plan, Medical Affairs Plan or
Commercialization Plan, as well as to Third Parties for the Manufacture of
Product.

1.39.

“Opt-Out Royalties” has the meaning set forth in Section 11.3.

1.40.

“Other Out-of-Pocket Costs” means: [***]

1.41.

“Patent Costs” means all Expenses reasonably allocated to the Products for the
prosecution, maintenance and enforcement of CRISPR JDCA Patents, CRISPR Program
Patents, ViaCyte JDCA Patents, ViaCyte Program Patents and Joint Patents that
Cover the Products.

1.42.

“Pharmacovigilance Agreement” has the meaning set forth in Section 8.1.

1.43.

“Phase III Clinical Trial” means a human clinical trial of a Product in the
Field, the principal purpose of which is to gather safety and efficacy data of
one or more particular doses in patients being studied that is needed to
evaluate the overall benefit and risk relationship of the Product and to provide
adequate basis for labeling, as more fully defined in 21 C.F.R. §312(c) or
comparable regulations in any country or jurisdiction outside the U.S. (and any
amended or successor regulations).

Exhibit C-7

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.44.

“Program Expenses” means Development Costs, Commercialization Costs, Medical
Affairs Costs, Patent Costs and Other Out-of-Pocket Costs.

1.45.

“Project Leader” has the meaning set forth in Section 3.1.

1.46.

“Project Team” has the meaning set forth in Section 3.1.

1.47.

“Research Collaboration Agreement” means the Research Collaboration Agreement
dated as of September 17, 2018 between the Parties, as the same may be amended,
restated, modified or supplemented from time to time in accordance with its
terms.

1.48.

“Reconciliation Report” has the meaning set forth in Section 7.4.

1.49.

“Subcontract” has the meaning set forth in ARTICLE 9.

1.50.

“Subcontractor” has the meaning set forth in ARTICLE 9.

1.51.

“Summary Statement” has the meaning set forth in Section 7.3.

1.52.

“Trademark” means all trademarks, service marks, trade names, brand names,
sub-brand names, trade dress rights, product configuration rights, certification
marks, collective marks, logos, taglines, slogans, designs or business symbols
and all words, names, symbols, colors, shapes, designations or any combination
thereof that function as an identifier of source or origin or quality, whether
or not registered, and all statutory and common law rights therein, and all
registrations and applications therefor, together with all goodwill associated
with, or symbolized by, any of the foregoing.

1.53.

“ViaCyte JDCA Background Know-How” means any Know-How, other than Joint Know-How
and ViaCyte Program Know-How, that (i) ViaCyte or any of its Affiliates Controls
as of the Effective Date, during the term of the Research Collaboration
Agreement or as of the effective date of the Joint Development &
Commercialization Agreement or that comes into the Control of ViaCyte or any of
its Affiliates during the term of the Joint Development & Commercialization
Agreement and (ii) is reasonably necessary or useful for the Development,
Manufacture, Commercialization or use of Products.

1.54.

“ViaCyte JDCA Background Patents” means any Patent, other than a Joint Patent or
ViaCyte Program Patent that (i) ViaCyte or any of its Affiliates Controls as of
the Effective Date, during the term of the Research Collaboration Agreement or
as of the effective date of the Joint Development & Commercialization Agreement
or that comes into the Control of ViaCyte or any of its Affiliates during the
term of the Joint Development & Commercialization Agreement and (ii) claims or
discloses any ViaCyte JDCA Background Know-How or is otherwise necessary or
useful for the Development, Manufacture, Commercialization or use of Products.

1.55.

“ViaCyte JDCA Background Technology” means ViaCyte JDCA Background Know-How and
ViaCyte JDCA Background Patents.

1.56.

“ViaCyte JDCA Patents” means ViaCyte JDCA Background Patents, ViaCyte Program
Patents, and ViaCyte’s interest in Joint Patents.

Exhibit C-8

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

All capitalized terms used but not otherwise defined in this Exhibit C shall
have the meaning set forth in the Research Collaboration Agreement.

Article 2
GOVERNANCE.

2.1.

Committees.  As soon as practicable (but not later than 10 Business Days after
execution of the Joint Development & Commercialization Agreement, the Parties
will establish a joint steering committee (the “JSC”) to provide high-level
oversight and decision-making regarding the activities of the Parties under the
Joint Development & Commercialization Agreement.  The JSC shall be comprised of
three (3) representatives (or such other number of representatives as the
Parties may agree) from each of ViaCyte and CRISPR.  Each Party shall provide
the other with a list of its initial members of the JSC on the Effective
Date.  Each Party may replace any or all of its representatives on the JSC at
any time upon written notice to the other Party.  Each representative of each
Party shall have appropriate expertise in the pharmaceutical business or drug
discovery and development.  Any member of the JSC may designate a substitute to
attend and perform the functions of that member at any meeting of the JSC.  Each
Party may, in its reasonable discretion, invite non-member representatives of
such Party to attend meetings of the JSC as a non-voting participant, subject to
the confidentiality obligations described in Article 12 below.  The Parties
shall designate a chairperson (each, a “Chairperson”) to oversee the operation
of the JSC, each such Chairperson to serve a [***].  The right to name the
Chairperson shall alternate between the Parties, with CRISPR designating the
first such Chairperson.  The JSC’s responsibilities will include (a) reviewing
and overseeing the overall global Development, Manufacture and Commercialization
of the Products in the Field, (b) overseeing the joint development committee
(the “JDC”) and a joint commercialization committee (the “JCC”) and any other
committees and working groups established with respect to the Product and
resolving matters on which the JDC, JCC or such committees and working groups
are unable to reach consensus and (c) performing such other functions as may be
established in the Joint Development & Commercialization Agreement.

2.2.

Decision-Making.  The JSC, JDC, JCC and all other committees and working groups
will use reasonable efforts to reach agreement on any and all matters that such
committee has the authority to decide and endeavor to reach consensus on all
such matters, taking into consideration the views of each Party.  JDCA Disputes
arising out of the JDC, JCC or any other committee or working group will be
escalated to the JSC for resolution.  If the JSC is unable to reach consensus
(with the CRISPR JSC members collectively having one vote and the ViaCyte JSC
members collectively having one vote) with respect to any such matter within ten
(10) Business Days, the matter will be referred to the dispute resolution
procedures set forth in Schedule 2.2. In resolving any matter that the JSC has
authority to decide, the JSC will not (and the Expert resolving any dispute
regarding a JSC decision will not) have the right to:  (a) amend, modify or
waive compliance with any term or condition of this Agreement; (b) make any
decision that is expressly stated to require the mutual agreement of the
Parties; (c) resolve any claim or dispute regarding whether or in what amount a
payment is owed under this Agreement; (d) exercise its final decision-making
authority in a manner that would (i) require the other Party to perform any act
that such other Party reasonably believes would constitute a violation of an
Applicable Law or (ii) require such other Party to expend funding on activities
in excess of its budget if such other Party does not have reasonable access to
alternative funding for such activities; or (e) make a determination that a
Party is in material breach of any obligation under this Agreement.

Exhibit C-9

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

2.3.

Meetings.  During the term of performance of the Global Development Plan, the
JSC shall meet in person or otherwise at least once each Calendar Quarter, and
more frequently as the Parties deem appropriate, on such dates, and at such
places and times, as provided herein or as the Parties shall agree.  Upon the
conclusion of the performance of the Global Development Plan, the JSC shall
meet, in person or otherwise, at least once every two Calendar
Quarters.  Meetings of the JSC that are held in person shall alternate between
the offices of the Parties, or such other place as the Parties may agree.  The
members of the JSC also may convene or be polled or consulted from time to time
by means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate.  Each Party will be
responsible for all of its own expenses of participating in the
meetings.  Meetings of the JSC will be effective only if at least one
representative of each Party is present or participating.

2.4.

Minutes.  The Parties will alternate in preparing written minutes of such
meeting, and the preparing Party will circulate such minutes no later than 15
days after such meeting setting forth a description, in reasonable detail, of
the discussions at the meeting and a list of any actions, decisions or
determinations approved by the JSC and a list of any issues to be resolved
pursuant to Section 2.2.  Such minutes shall be effective only after approved by
both Parties.  The Parties will agree on the minutes of each meeting promptly,
but in no event later than the next meeting of the JSC.  If at any time during
the preparation and finalization of the JSC minutes, the Parties do not agree on
any issue with respect to the minutes, such issue shall be resolved by the
process provided in Section 2.2.  The decision resulting from the process shall
be recorded in amended finalized minutes for said meeting.

2.5.

Limits on JSC Authority.  Each Party will retain the rights, powers and
discretion granted to it under this Agreement and no such rights, powers, or
discretion will be delegated to or vested in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.

2.6.

Withdrawal.  A Party’s representation on the JSC, JDC, JCC and all other
committees and working groups shall be at its sole discretion, as a matter of
right and not obligation, for the sole purpose of participation in governance,
decision-making, and information exchange with respect to activities within the
authority of any such committee.  A Party shall have the right to withdraw, at
any time, from participation on any or all of such committees upon 30 days’
prior written notice to the other Party, which notice shall be effective upon
the expiration of such 30-day period.  Following the issuance of such
notice:  (a) the withdrawing Party’s participation on the applicable committees
shall be suspended and (b) each Party shall have the obligation to provide and
the right to continue to receive the information it would otherwise be required
to provide and entitled to receive under the Agreement and to participate
directly with the other Party in discussions, reviews and approvals currently
allocated to the relevant committees pursuant to the Joint Development &
Commercialization Agreement.  If, at any time, following issuance of such a
notice, the withdrawing Party wishes to resume participation in the relevant
committee, the withdrawing Party shall notify the other Party in writing and,
thereafter, the withdrawing Party’s representatives to the relevant committee
shall be entitled to attend any subsequent meeting of such committee and to
participate in the activities of, and decision-making by, such committee as
provided in this Agreement as if such notice had not been issued by the
withdrawing Party.  If a committee is disbanded, then any data and information
of the nature intended to be shared within such committee shall be provided by
each Party directly to the other Party.

Exhibit C-10

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Article 3
DEVELOPMENT.

3.1.

Global Development Plan.  The JDC will establish the required form and contents
of the global development plan (as may be amended, the “Global Development
Plan”) and will oversee the Development of Products by the Parties in the Field
in the Territory.  Each Product will be Developed in accordance with the Global
Development Plan.  The Global Development Plan will include a plan for the
Development of a Product in the Field in the Territory through Regulatory
Approval, including a regulatory strategy, high-level study design criteria, an
allocation of responsibilities between the Parties, timelines and a budget for
activities conducted under the Global Development Plan (the “Development
Budget”).  The Parties shall cooperate to prepare the initial Development
Budget, which shall be reviewed and approved by the JDC as part of the Global
Development Plan.  The JDC will update the Global Development Plan on an annual
basis (or more frequently as needed) and submit it to the JSC for approval.  The
Parties will establish a project team (the “Project Team”) to oversee and
coordinate activities under the Global Development Plan.  The Project Team will
be formed with an experienced team leader selected by mutual agreement of the
Parties (“Project Leader”), and the composition of the Project Team will be
determined by the Project Leader based on available personnel from each Party
across functions.  The Project Team will conduct its responsibilities under the
Global Development Plan in good faith and with reasonable care and
diligence.  The Project Team will provide the JDC with periodic updates
regarding the progress of activities pursuant to the Global Development Plan.

3.2.

Development Activities.

 

3.2.1.

Regulatory Matters.  Regulatory activities with respect to Products in the Field
in the Territory will be jointly carried out by the Project Team under the
guidance of the JDC.  All regulatory submissions and Regulatory Approvals that
relate to Products shall be filed by and held in the name of a designated Party
or its relevant Affiliate (“Regulatory Lead”).  The Regulatory Lead shall be
CRISPR or its relevant Affiliate unless otherwise agreed to by the Parties after
holding good faith discussions regarding which Party is best positioned to serve
in the function during the negotiation of the Joint Development &
Commercialization Agreement as set forth in Section 4.1.1 of the Research
Collaboration Agreement.  The Regulatory Lead shall use Commercially Reasonable
Efforts, in consultation with the other Party to seek to obtain and maintain
Regulatory Approval for the Product in the Field.  Regulatory Lead will oversee,
monitor and manage all regulatory interactions, communications and filings with,
and submissions to, Regulatory Authorities with respect to the Products in the
Field.  Regulatory Lead will control all regulatory activities with respect to
the Products, including determining the labeling strategy and the content of
submissions.  Regulatory Lead will prepare all regulatory submissions and
provide the other Party with advance drafts of any material documents or other
material correspondence pertaining to the Products, including any proposed
labeling, that Regulatory Lead plans to submit to any Regulatory Authority.  The
other Party may provide comments regarding such documents and other
correspondence prior to their submission, which comments Regulatory Lead will
consider in good faith.  Regulatory Lead will provide the other Party with
copies of all material submissions it makes to, and all material correspondence
it receives from, a Regulatory Authority pertaining to a Regulatory Approval of
a Product in the Field.  Regulatory Lead will provide the other Party with
reasonable advance notice of any meeting or teleconference with any Regulatory
Authority with respect to the Products in the Field.  Subject to Applicable Law,
the other Party will have the right to participate as an observer in all
material meetings, conferences and discussions by Regulatory Lead

Exhibit C-11

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

with Regulatory Authorities pertaining to Development of the Products in the
Field or Regulatory Approval of the Products in the Field.

 

3.2.2.

Clinical Trials.  The JDC will allocate responsibility between the Parties for
the conduct of Clinical Trials and the various other Development activities
addressed in the Global Development Plan.  The JDC will have final
decision-making authority with respect to the protocol for any Clinical Trial
conducted under the Global Development Plan and the statistical analysis plan
for any such Clinical Trial.  The Party that has responsibility for conducting
the Clinical Trial will have the responsibility for the packaging and labeling
of clinical drug supplies, unless otherwise agreed by the Parties.

 

3.2.3.

Independent Activities.  The Joint Development & Commercialization Agreement
will include a mechanism for each Party to propose additional Clinical Trials
for inclusion in the Global Development Plan.  If the other Party does not agree
to include such additional Clinical Trial in the Global Development Plan, the
requesting Party may conduct such Clinical Trial at its sole expense (i.e. such
expenses will not be included as Development Costs); provided that neither Party
may conduct any Clinical Trial that the other Party in good faith reasonably
believes will have a material adverse effect on the Development and
Commercialization of the Product in the Field in the Territory.  The
non-requesting Party will have the right to elect by written notice to use the
Clinical Trial data, provided the non-requesting Party will not have the right
to use the data resulting from such Clinical Trial in a substantive manner as
the basis for obtaining new or expanded Regulatory Approval for a Product in the
Field or for commercial purposes for a Product in the Field unless and until
such Party reimburses the requesting Party for 75% of the Development Costs.

3.3.

Diligence.  Each Party will use Commercially Reasonable Efforts to execute and
to perform, or cause to be performed, the activities assigned to it in the
Global Development Plan, and to cooperate with the other Party in carrying out
the Global Development Plan in accordance with the timelines therein.  Each
Party and its Affiliates will conduct its Development activities in good
scientific manner and in compliance with Applicable Law.  Notwithstanding
anything to the contrary contained herein, a Party or its Affiliates will not be
obligated to undertake or continue any Development activities with respect to
the Products if such Party (or any of its Affiliates) reasonably determines that
performance of such Development activity would violate Applicable Law or
infringe or misappropriate a Third Party’s intellectual property.

Article 4
MEDICAL AFFAIRS ACTIVITIES.

The Parties, acting through the JSC, will develop and agree upon a global
medical affairs plan for the Product in the Field that describes the Medical
Affairs Activities to be conducted in the Territory, key tactics and strategies
for implementing those activities, the relative responsibilities of the Parties
and the associated budget for such activities (such plan, the “Medical Affairs
Plan” and such budget, the “Medical Affairs Budget”).  The Regulatory Lead will
lead and manage Medical Affairs Activities in accordance with the Medical
Affairs Plan.  The number of MSLs to be deployed in each jurisdiction will be
determined by the JSC at least 18 months prior to potential launch.

Exhibit C-12

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Article 5
COMMERCIALIZATION.

5.1.

Commercialization Plan.  The JCC will oversee the Commercialization of Products
in the Field in the Territory.  A designated Party or its relevant Affiliate
shall be the lead Commercializing Party for Products in the Field in the
Territory (the “Lead Commercialization Party”)2.  The Lead Commercialization
Party shall be agreed to by the Parties after holding good faith discussions
regarding which Party is best positioned to serve in the function during the
negotiation of the Joint Development & Commercialization Agreement as set forth
in Section 4.1.1 of the Research Collaboration Agreement.  No later than twelve
months prior to the anticipated first commercial launch of a Product in the
first country in the Territory, the JCC, will develop and submit to the JSC for
approval, a Commercialization plan (as may be amended, the “Commercialization
Plan”) that sets forth the Commercialization activities to be undertaken by the
Parties with respect to the Commercialization of such Product in the Field in
the Territory.  In allocating responsibilities between the Parties, the JCC will
take into consideration each Party’s expertise, capabilities, staffing and
available resources to take on such activities.  The Commercialization Plan may
include activities on a region-by-region or country-by-country basis, as
determined by the JCC.  The JCC will update the Commercialization Plan on an
annual basis (or more frequently as needed) and submit it to the JSC for
approval.  The Commercialization Plan will include (a) the Global Branding
Strategy, (b) a marketing strategy, (c) a communications strategy that includes
plans for public relations, conferences and exhibitions and other external
meetings, internal meetings and communications, publications and symposia,
internet activities and core brand package, (d) a high level operating plan for
the implementation of such strategies on an annual basis, including information
related to Product positioning, core messages to be communicated and pricing
strategies, (e) a detailing strategy, (f) a pricing strategy, (g) all other
material activities to be conducted in connection with the Commercialization of
the Product in the Field in the Territory and (h) a budget for activities
conducted under the Commercialization Plan (the “Commercialization Budget”).

5.2.Commercialization Activities.

 

5.1.1.

Training.  The Lead Commercialization Party will prepare training programs and
materials for employees and sales representatives with respect to the Product in
the Field, with the goal of ensuring compliance with all Applicable Laws and
such Party’s compliance policies.

 

5.1.2.

Global Branding Strategy.  The JCC will develop a global branding strategy for
the Products in the Field in the Territory, including, with respect to each
Product, a life cycle plan, brand vision, positioning, key messaging, concept
and imagery, Trademarks (including name and logos), brand public relations and
supporting market research (the “Global Branding Strategy”) and submit such
strategy to the JSC for approval.

 

2 

Note to draft:  The commercialization strategy in various countries in the
Territory (including whether one Party or both Parties would commercialize in
given countries or commercialization would occur through out-license or
distributorship model in given countries) to be addressed later in connection
with negotiation and execution of the Joint Development & Commercialization
Agreement.

Exhibit C-13

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

5.1.3.

Trademarks.  The JCC will select a product Trademark for each Product throughout
the world consistent with the Global Branding Strategy.  Each Product will be
promoted and sold in the Territory under the applicable Trademarks.

 

5.1.4.

Marketing.  The JCC will agree upon a marketing strategy for the Product,
including Product positioning, messaging, appearance and launch sequencing,
consistent with the Global Branding Strategy.  Marketing activities and
responsibilities will be determined for each Party by the Lead Commercialization
Party.

 

5.1.5.

Managed Markets and Market Access.  The JCC will agree upon a strategy for the
managed markets and market access for the Product, including payer strategy and
account management.  Such activities and responsibilities will be determined by
the Lead Commercialization Party.

 

5.1.6.

Pricing.  The JCC will establish a global pricing strategy for each Product
(including list price, targeted net pricing, sales-weighted average discounts
and rebates, the approach to pricing with different types of accounts and plans,
types of discounts and rebates) in the Territory.  The responsibility for
implementation of such global pricing strategy, including negotiating pricing
and reimbursement with governments and private payers will be determined by the
Lead Commercialization Party.

 

5.1.7.

Field Sales.  The promotion each Product in the Field (including performing
sales calls) in the Territory will be determined by the Lead Commercialization
Party in accordance with the Commercialization Plan.

 

5.1.8.

Distribution and Patient Services.  The Lead Commercialization Party will be
responsible for distribution and patient services for the Product in the Field
in the Territory, including contracting with applicable service providers, such
activities to be determined by the JCC one (1) year prior to launch of such
Product.

 

5.1.9.

Booking Sales; Distribution.  The Lead Commercialization Party will invoice,
sell and book all sales of Products in the Territory, and the Lead
Commercialization Party will be responsible for warehousing and distributing
such Products in the Territory.

5.2.

Diligence.  Each Party will use Commercially Reasonable Efforts to execute and
to perform, or cause to be performed, the activities assigned to it under the
Commercialization Plan, including reasonable adherence to any budget(s) and
timeframe(s) set for them therein.  Each Party and its Affiliates will conduct
its Commercialization activities in compliance with Applicable
Law.  Notwithstanding anything to the contrary contained herein, a Party or its
Affiliates will not be obligated to undertake or continue any Commercialization
activities with respect to the Products under the Commercialization Plan if such
Party (or any of its Affiliates) reasonably determines that performance of such
Commercialization activity would violate Applicable Law or infringe or
misappropriate a Third Party’s intellectual property.  Each Party shall be
responsible for day-to-day implementation of the Development, Manufacturing and
Commercialization activities for which it (or its Affiliate) has or otherwise is
assigned responsibility under this Agreement or the applicable Development Plan
or Commercialization Plan and shall keep the other Party reasonably informed as
to the progress of such activities, as determined by the JDC and JCC.

Exhibit C-14

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Article 6
MANUFACTURING.

6.1.

Quality Agreement.  The Parties will negotiate in good faith and agree on
quality analysis and control criteria for the Manufacture of a Product no later
than 90 days after the effective date of the Joint Development &
Commercialization Agreement.  The agreed upon criteria will be set forth in a
quality agreement containing mutually agreed terms and conditions that are
customary for agreements of this type.

6.2.

Working Group.  The Parties will establish a manufacturing working group (the
“Manufacturing Working Group”) to oversee matters relating to the Manufacture of
the Product.  The Manufacturing Working Group will report to the JDC for
Development-related Manufacturing matters and will report to the JCC for
Commercialization-related Manufacturing matters.  The Manufacturing Working
Group’s responsibilities will include:  (a) developing plans to transfer
Manufacturing-related Know-How between the Parties as needed to facilitate the
Manufacture of the Product; (b) establishing standards applicable to each
Party’s Manufacturing activities and reviewing each Party’s performance against
such standards; conducting technical reviews, and (c) sharing planning and
budgeting information with the JDC and JCC.

6.3.

Responsibility.  A designated Party or its relevant Affiliate will be
responsible for (a) Manufacturing clinical supplies of a Product as determined
by the Manufacturing Working Group and (b) Manufacturing commercial supplies of
a Product.  The designated Party shall be ViaCyte or its relevant Affiliate
unless otherwise agreed to by the Parties after holding good faith discussions
regarding which Party is best positioned to serve in the function during the
negotiation of the Joint Development & Commercialization Agreement as set forth
in Section 4.1.1 of the Research Collaboration Agreement.

Article 7
ALLOCATION OF NET SALES AND PROGRAM EXPENSES.

7.1.

Allocation.3  Each Party will be entitled to 50% of the Net Sales during the
term of the Joint Development & Commercialization Agreement.  If either Party
elects to Opt-Out (as defined below), the other Party shall pay royalties in
accordance with Section 11.3. Subject to either Party’s election to Opt-Out,
Program Expenses with respect to each Product shall be allocated as
follows:  (i) from the effective date of the Joint Development &
Commercialization Agreement through the date of the first commercial sale of
such Product, CRISPR shall be allocated 60% of such Program Expenses and ViaCyte
will be allocated 40% of such Program Expenses; and (ii) after the date of the
first commercial sale of such Product, each Party will be allocated 50% of such
Program Expenses.

7.2.

Calculation.  Net Sales and Program Expenses will be calculated for each
Calendar Quarter.

 

3 

Note to draft:  Other possible scenarios, including sharing of proceeds from
out-licensing or distribution arrangements in various countries, to be addressed
later in connection with negotiation and execution of the Joint Development &
Commercialization Agreement.

Exhibit C-15

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

7.3.

Payment of Expenses; Summary Statements.  Subject to reconciliation as provided
in Section 7.4, the Party initially incurring Program Expenses will be
responsible for and pay for all such Program Expenses so incurred.  Each Party
will maintain the books and records referred to in Section 7.6 and will accrue
all Program Expenses and Net Sales) in accordance with the terms and conditions
hereof and in accordance with GAAP.  No later than five Business Days after the
end of each calendar month, each Party will submit to the other a non-binding,
good faith estimate of the Program Expenses accrued and Net Sales during the
just-ended calendar month.  No later than 30 days after the end of each Calendar
Quarter, each Party will submit to the other a written report reflecting the
accrual of Program Expenses and Net Sales during the just-ended Calendar
Quarter, except that each Party’s submission for the last month of such Calendar
Quarter will be a good faith estimate and not actual amounts (each, a “Summary
Statement”).  Each Summary Statement (after the initial Summary Statement) will
reflect an adjustment for the actual amount of the previous Calendar Quarter as
needed.  Any reporting and reconciliation of variances between estimated and
actual costs and expenses may be delayed by a Calendar Quarter as reasonably
necessary in light of a Party’s internal reporting procedures.  The Parties’
respective Summary Statements will serve as the basis of the Reconciliation
Reports prepared by the Parties pursuant to Section 7.4. Upon the request of
either Party from time to time, the Parties’ respective finance departments,
coordinated by the JDC, or JCC, as appropriate, will discuss any questions or
issues arising from the Summary Statements, including the basis for the accrual
of specific Program Expenses.

7.4.

Reconciliation.  The Lead Commercialization Party will prepare a reconciliation
report, as soon as practicable after the receipt of the other Party’s Summary
Statement, but in any event no later than 60 days after the end of each Calendar
Quarter, accompanied by reasonable supporting documents and calculations
sufficient to support each Party’s financial reporting obligations, independent
auditor requirements and obligations under the Sarbanes-Oxley Act, which
reconciles the amounts accrued and reported in each Party’s Summary Statement
during such Calendar Quarter and the share of the Net Sales and Program Expenses
to be allocated to each of the Parties for such Calendar Quarter in accordance
with Section 7.1 (such report, the “Reconciliation Report”).  Payment to
reconcile Net Sales and Program Expenses shall be made by the owing Party to the
other Party no later than 30 days after such Reconciliation Report is complete.

7.5.

Cost Overruns.  If a Party’s aggregate Development Costs, Medical Affairs Costs
or Commercialization Costs in any Calendar Year are likely to exceed or exceed
those set forth in the Development Budget, Medical Affairs Budget or
Commercialization Budget, as applicable, for all of its activities under the
Development Plan, Medical Affairs Plan or Commercialization Plan, as applicable,
in such Calendar Year by up to 10% of the aggregate amount set forth in the
Development Budget, Medical Affairs Budget or Commercialization Budget, as
applicable, such Party will provide the other Party with a detailed, itemized
explanation for such excess costs and expenses, and such excess costs and
expenses will be included in the Development Costs, Medical Affairs Cost or
Commercialization Costs, as applicable, and shared by the Parties as provided
herein.  To the extent a Party’s aggregate Development Costs, Medical Affairs
Costs or Commercialization Costs, as applicable, exceed those set forth in the
Development Budget, Medical Affairs Budget or Commercialization Budget, as
applicable, by more than 10%, unless otherwise agreed by the Parties, such
Expenses will not be shared by the Parties and the Party incurring such Expenses
will be solely responsible for such Expenses.

Exhibit C-16

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

7.6.

Books and Records.  Each Party will keep and maintain accurate and complete
records regarding Program Expenses and Net Sales, during the three preceding
Calendar Years.  Upon 15 days prior written notice from the other Party (the
“Auditing Party”), the Party required to maintain such records (as applicable,
the “Audited Party”) will permit an independent certified public accounting firm
of internationally recognized standing, selected by the Auditing Party and
reasonably acceptable to the Audited Party, to examine the relevant books and
records of the Audited Party and its Affiliates, as may be reasonably necessary
to verify the Summary Statements and Reconciliation Reports.  An examination by
the Auditing Party under this Section 7.6 will occur not more than once in any
Calendar Year and will be limited to the pertinent books and records for any
Calendar Year ending not more than 36 months before the date of the
request.  The accounting firm will be provided access to such books and records
at the Audited Party’s facility or facilities where such books and records are
normally kept and such examination will be conducted during the Audited Party’s
normal business hours.  The Audited Party may require the accounting firm to
sign a customary non-disclosure agreement before providing the accounting firm
access to its facilities or records.  Upon completion of the audit, the
accounting firm will provide both the Auditing Party and the Audited Party a
written report disclosing whether the applicable Summary Statements and
Reconciliation Reports are correct or incorrect and the specific details
concerning any discrepancies.  No other information will be provided to the
Auditing Party.  If the report or information submitted by the Audited Party
results in an underpayment or overpayment, the Party owing underpaid or overpaid
amount will promptly pay such amount to the other Party, and, if, as a result of
such inaccurate report or information, such amount is more than five percent of
the amount that was owed the Audited Party will reimburse the Auditing Party for
the reasonable expense incurred by the Auditing Party in connection with the
audit.

Article 8
ADVERSE EVENTS.

8.1.

Pharmacovigilance Agreement.  The Parties will negotiate in good faith and agree
on processes and procedures for sharing safety information no later than 90 days
after the effective date of the Joint Development & Commercialization
Agreement.  The agreed upon processes and procedures will be set forth in a
pharmacovigilance agreement (the “Pharmacovigilance Agreement”) containing
mutually agreed terms and conditions that are customary for agreements of this
type.  The Pharmacovigilance Agreement will include provisions establishing a
joint safety oversight working group to oversee the conduct of the Parties’
activities under the Pharmacovigilance Agreement and to coordinate the Parties’
interactions with respect to pharmacovigilance activities.

8.2.

Global Safety Database.  The JCC will establish pharmacovigilance and safety
strategy for a Product.  Pursuant to such strategy, the Lead Commercialization
Party will establish the global safety database for such Product.  The Lead
Commercialization Party will maintain a global database of safety information
including, but not limited to, adverse events and pregnancy reports for such
Product, which will be used for regulatory reporting and responses to safety
queries from Regulatory Authorities by both Parties.  The other Party will, and
will cause its Affiliates to, transfer all adverse events information in its or
their possession or control to the global safety database within a mutually
agreed period of time that provides the Lead Commercialization Party with
sufficient time to enter all of the data and to obtain validation of the
database.

8.3.

Risk Management and Signal Detection Activities.  The Lead Commercialization
Party shall be primarily responsible for all signal detection and risk
management activities for Products.  These signal detection activities shall
include, but are not limited to, proactive review and evaluation of all safety
information from the Global Safety Database (including by way of example,
Individual Case Safety Reports, aggregate safety information, literature
reports, and non-clinical data).

Exhibit C-17

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Article 9
SUBCONTRACTING

Each Party may subcontract the performance of any activities undertaken by such
Party in accordance with the Global Development Plan, Medical Affairs Plan or
Commercialization Plan to one or more Third Parties (each such Third Party, a
“Subcontractor”) pursuant to a written agreement (a
“Subcontract”).  Notwithstanding the foregoing, if either Party desires to
subcontract any such activities, it will first discuss the matter with the other
Party and reasonably consider using the other Party for such subcontracted
activities, taking into account the capabilities of the other Party and
potential impact on costs, as a potential alternative to subcontracting such
activities to a Third Party.  If, following such discussion a Party still
desires to subcontract the performance of any such activity to one or more Third
Parties, it may proceed to do so; provided, that prior to entering into any
Subcontract which the subcontracting Party reasonably anticipates will entail
payments to the Subcontractor in excess of $250,000 with respect to
subcontracted activities under the Joint Development & Commercialization
Agreement, the subcontracting Party will obtain the JSC’s approval, not to be
unreasonably withheld, of use of the proposed Subcontractor to conduct the
activities proposed to be subcontracted prior to execution of the applicable
Subcontract.

Article 10
LICENSES; IP; EXCLUSIVITY4

10.1.

[License Grants.]5

10.2.

[Sublicensing.]

10.3.

New In-Licenses.

 

10.3.1.

The Parties shall be free to in-license or otherwise acquire rights to
intellectual property that, if so acquired by CRISPR would constitute part of
the CRISPR JDCA Background Technology, or that, if so acquired by ViaCyte, would
constitute part of the ViaCyte JDCA Background Technology, and that may, in
either case, become subject to the licenses granted under the Joint Development
& Commercialization Agreement (each such agreement as is entered into by CRISPR
is a “New CRISPR In-License” and each such agreement as is entered into by
ViaCyte is a “New ViaCyte In-License”).

 

4 

Note to draft:  The Joint Development & Commercialization Agreement shall
include the following:  (i) with respect to ownership of intellectual property,
the terms described relating thereto in the Research Collaboration Agreement
shall govern the Joint Development and Collaboration Agreement; and (ii) with
respect to exclusivity obligations, the matters described in Section 2.10 of the
Research Collaboration Agreement shall apply with proper adjustment to reflect
the transactions contemplated by the Joint Development & Commercialization
Agreement.

5 

Note to draft:  License and sublicense provisions to be addressed later in
negotiation of the Joint Development & Commercialization Agreement when
commercialization strategy in various countries of the Territory is determined.
It is expected that such licensing provisions shall be primarily on an exclusive
basis but may be non-exclusive in certain circumstances where appropriate.

Exhibit C-18

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

10.3.2.

ViaCyte will provide notice to CRISPR of any intellectual property rights that
are available for acquisition or in-license that relate primarily to
Gene-Editing Systems (but, for avoidance of doubt, excluding intellectual
property rights that pertain to Stem Cell Technology).  ViaCyte will provide
CRISPR with such available information as ViaCyte possesses regarding such
intellectual property rights.  If CRISPR notifies ViaCyte that CRISPR will
pursue an acquisition or in-license of such intellectual property rights
then:  (i) CRISPR will negotiate in good faith towards such an acquisition or
in-license on terms that result in CRISPR Controlling such intellectual property
rights for purposes of the licenses granted by CRISPR hereunder; and (ii) during
such negotiation or the term of any such acquisition or in-license agreement,
ViaCyte will not pursue, directly or indirectly, an acquisition or in-license of
such intellectual property rights without CRISPR’s prior written consent, not to
be unreasonably withheld, delayed or conditioned.  Nothing will prevent ViaCyte
from acquiring or in-licensing such intellectual property rights, at its sole
discretion, for any use other than the Development and Commercialization of
Products in the Field.

 

10.3.3.

CRISPR will provide notice to ViaCyte of any intellectual property rights that
are available for acquisition or in-license and that relate primarily to Stem
Cell Technology (but, for avoidance of doubt, excluding intellectual property
rights that pertain to Gene Editing Systems).  CRISPR will provide ViaCyte with
such available information as CRISPR possesses regarding such intellectual
property rights.  If ViaCyte notifies CRISPR that ViaCyte will pursue an
acquisition or in-license of such intellectual property rights then:  (i)
ViaCyte will negotiate in good faith towards such an acquisition or in-license
on terms that result in ViaCyte Controlling such intellectual property rights
for purposes of the licenses granted by ViaCyte hereunder and (ii) during such
negotiation or the term of any such acquisition or in-license agreement, CRISPR
will not pursue, directly or indirectly, an acquisition or in-license of such
intellectual property rights without ViaCyte’s prior written consent, not to be
unreasonably withheld, delayed or conditioned.  Nothing will prevent CRISPR from
acquiring or in-licensing such intellectual property rights, at its sole
discretion, for any use other than the Development and Commercialization of
Products in the Field.

10.4.

No Implied Licenses.  All rights in and to CRISPR JDCA Background Technology,
CRISPR Program Technology and CRISPR’s interest in any Joint Technology not
expressly licensed or assigned to ViaCyte under this Agreement are hereby
retained by CRISPR or its Affiliates, and ViaCyte agrees not to practice or use
such technology except as expressly permitted by this Agreement or any other
written agreement between the Parties.  All rights in and to any ViaCyte JDCA
Background Technology, ViaCyte Program Technology and ViaCyte’s interest in any
Joint Technology not expressly licensed to CRISPR under this Agreement, are
hereby retained by ViaCyte or its Affiliates, and CRISPR agrees not to practice
or use such technology except as expressly permitted by this Agreement or any
other written agreement between the Parties.  Except as expressly provided in
this Agreement, no Party will be deemed by estoppel or implication to have
granted the other Party any licenses or other right with respect to any
intellectual property.

10.5.

Prosecution and Maintenance of Patents.

 

10.5.1.

CRISPR JDCA Patents.  As between the Parties, CRISPR will control and be
responsible for all aspects of the Prosecution and Maintenance of CRISPR JDCA
Patents (excluding Joint Patents).

Exhibit C-19

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

10.5.2.

ViaCyte JDCA Patents.  As between the Parties, ViaCyte will control and be
responsible for all aspects of the Prosecution and Maintenance of all ViaCyte
JDCA Patents (excluding Joint Patents).

 

10.5.3.

[Joint Patents.6

 

(a)

CRISPR will have the first right, but not the obligation, to control and be
responsible for all aspects of the Prosecution and Maintenance of all Joint
Patents, at its own expense and using a patent counsel selected by CRISPR and
reasonably acceptable to ViaCyte.  CRISPR will keep ViaCyte informed and consult
with ViaCyte through their respective Patent Coordinators (as defined below) as
to material developments with respect to the Prosecution and Maintenance of the
Joint Patents, including by providing copies of any office actions or office
action responses or other correspondence that CRISPR provides to or receives
from any patent office, including notice of all interferences, reissues,
re-examinations, or oppositions, and all patent-related filings, and by
providing ViaCyte the timely opportunity to have reasonable input into the
strategic aspects of such Prosecution and Maintenance.

 

(b)

If, during the term of the Joint Development and Commercialization Agreement,
CRISPR intends to abandon any Joint Patent, CRISPR will notify ViaCyte of such
intention at least 60 days before such Joint Patent will become abandoned, and
ViaCyte will have the right, but not the obligation, to assume responsibility
for the Prosecution and Maintenance thereof at its own expense with counsel of
its own choice.

 

(c)

Neither Party will make any Patent submission (including the filing of patent
applications) with respect to any Joint Patent, to the extent that it could
reasonably be expected to prejudice or adversely affect the potential
patentability of any claimed subject matter of a CRISPR JDCA Background Patent
(in the case of ViaCyte) or ViaCyte JDCA Background Patent (in the case of
CRISPR), except with the other Party’s prior written consent (such consent not
to be unreasonably withheld and such consent to be negotiated in good faith with
all due consideration to any deadlines).]

 

10.5.4.

Patent Coordinators.  Each Party will appoint a patent coordinator reasonably
acceptable to the other Party (each, a “Patent Coordinator”) to serve as such
Party’s primary liaison with the other Party on matters relating to the
Prosecution and Maintenance and enforcement of Licensed Patents and Joint
Patents.  The Patent Coordinators will meet in person or by means of telephone
or video conference at least once each Calendar Quarter during the term of the
Joint Development and Commercialization Agreement.  Each Party may replace its
Patent Coordinator at any time by providing notice in writing to the other
Party.  The initial Patent Coordinators will be:

 

6 

Note to draft:  May be revised later in negotiation of the Joint Development &
Commercialization Agreement depending on the development and commercialization
strategy agreed upon by the Parties.

Exhibit C-20

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

For ViaCyte:  Liz Bui, Ph.D.

For CRISPR:  Shelby Walker

 

10.5.5.

Defense of Claims Brought by Third Parties.  If a Third Party initiates a
Proceeding against either Party claiming a Patent owned by or licensed to such
Third Party is infringed by the Development, Manufacture or Commercialization of
a Product in the Field, each Party that is named as a defendant in such
Proceeding will have the right to defend itself in such Proceeding.  The other
Party will reasonably assist the defending Party in defending such Proceeding
and cooperate in any such litigation at the request and expense of the defending
Party.  The defending Party will provide the other Party with prompt written
notice of the commencement of any such Proceeding and will keep the other Party
apprised of the progress of such Proceeding and will promptly furnish the other
Party with a copy of each communication relating to the alleged infringement
that is received by such Party.  If both Parties are named as defendants in any
Proceeding, both Parties may defend such Proceeding and the Parties will
reasonably cooperate with respect to such defense.

 

10.5.6.

[Enforcement of Joint Patents.7

 

(a)

Duty to Notify.  If either Party learns of an infringement, unauthorized use,
misappropriation or threatened infringement by a Third Party with respect to any
Joint Patents, such Party will promptly notify the other Party in writing and
will provide such other Party with available information regarding such
infringement.

 

(b)

Enforcement.

 

(i)

CRISPR will have the first right, but not the obligation, to institute,
prosecute, and control a Proceeding with respect to enforcement of the Joint
Patents in the Field.  ViaCyte will have the right to engage counsel of its own
choice in connection with such Proceeding at its own expense.  CRISPR will
provide ViaCyte with prompt written notice of the commencement of any such
Proceeding, and CRISPR will keep ViaCyte apprised of the progress of such
Proceeding.

 

(ii)

If CRISPR fails to cause the termination of an infringement of the Joint Patents
in the Field and fails to initiate a Proceeding with respect thereto no later
than 90 days after receipt of notice thereof, ViaCyte will have the right, but
not the obligation, to institute, prosecute, and control a Proceeding with
respect to enforcement of the relevant Joint Patents in the Field.  CRISPR will
have the right to engage counsel of its own choice in connection with such
Proceeding at its own expense.  ViaCyte will provide CRISPR with prompt written
notice of the commencement of any such Proceeding, and ViaCyte will keep CRISPR
apprised of the progress of such Proceeding.]

 

7 

Note to draft:  May be revised later in negotiation of the Joint Development &
Commercialization Agreement depending on the development and commercialization
strategy agreed upon by the Parties.

Exhibit C-21

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

10.5.7.

Share of Recoveries.  Any damages or other monetary awards recovered with
respect to a Proceeding brought pursuant to this Section 10.5.7 will be shared
as follows:  (a) the amount of such recovery will first be applied to the
Parties’ reasonable Out-of-Pocket Costs incurred in connection with such
Proceeding, including, as applicable, Patent Costs shared by the Parties as
Program Expenses (which amounts will be allocated pro rata to each Party in
accordance with Section 7.1, if insufficient to cover the totality of such
expenses); then (b) any remaining proceeds will be treated as Net Sales and
shared in accordance with Article 7.

 

10.5.8.

Patents Solely Owned by CRISPR.  CRISPR will retain all rights to pursue an
infringement of any Patent solely owned by CRISPR and CRISPR will retain all
recoveries with respect thereto, except that in any Proceedings regarding
enforcement of any such Patent solely owned by CRISPR in which Patent Costs are
shared by the Parties as Program Expenses, any recoveries from such Proceedings,
after such recoveries are first applied to the Parties’ reasonable Out-of-Pocket
Costs incurred in connection with such proceeding, will be treated as Net Sales
and shared in accordance with Article 7.

 

10.5.9.

Patents Solely Owned by ViaCyte.  ViaCyte will retain all rights to pursue an
infringement of any Patent solely owned by ViaCyte and ViaCyte will retain all
recoveries with respect thereto, except that in any Proceedings regarding
enforcement of any such Patent solely owned by ViaCyte in which Patent Costs are
shared by the Parties as Program Expenses, any recoveries from such Proceedings,
after such recoveries are first applied to the Parties’ reasonable Out-of-Pocket
Costs incurred in connection with such proceeding, will be treated as Net Sales
and shared in accordance with Article 7.

 

10.5.10.

CREATE Act.  Notwithstanding anything to the contrary in this Section 10.5.3,
neither Party will have the right to make an election under the CREATE Act when
exercising its rights under this Section 10.5.3 without the prior written
consent of the other Party, which will not be unreasonably withheld, conditioned
or delayed.  With respect to any such permitted election, the Parties will use
reasonable efforts to cooperate and coordinate their activities with respect to
any submissions, filings or other activities in support thereof.  The Parties
acknowledge and agree that the Joint Development & Commercialization Agreement
is a “joint research agreement” as defined in the CREATE Act.

10.6.

Trademarks.  The Lead Commercialization Party will own and retain all rights to
Trademarks for Products in their respective jurisdiction, and all goodwill
associated with or attached thereto arising out of the use thereof by the
Parties, their Affiliates and sublicensees will inure to the benefit of such
Lead Commercialization Party.  The non-Lead Commercialization Party, on behalf
of itself and its Affiliates, will assign to the Lead Commercialization Party or
its relevant Affiliate all right, title and interest in and to such Product
Trademarks and goodwill in the relevant jurisdiction.  The non-Lead
Commercialization Party will not contest, oppose or challenge the Lead
Commercialization Party’s ownership of such Product Trademarks in the relevant
jurisdiction.  The Lead Commercialization Party will own rights to any Internet
domain names incorporating any Trademark for the Product, or any variation or
part of any such Trademark, as its URL address or any part of such address in
the applicable jurisdiction.  The Lead Commercialization Party will use
Commercially Reasonable Efforts to register, maintain and enforce the Trademarks
for the Product in the relevant jurisdiction.  In any Proceedings regarding
enforcement of any such Trademarks for the Product in which Other Out-of-Pocket

Exhibit C-22

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Costs are shared by the Parties as Program Expenses, any recoveries from such
Proceedings will be treated as Net Sales and shared in accordance with Article
7.

Article 11
TERM; TERMINATION.

11.1.

Term.  The term of the Joint Development & Commercialization Agreement will
commence on the execution of the Joint Development & Commercialization Agreement
and continue in full force and effect until there is no longer a Global
Development Plan or Commercialization Plan contemplating Development or
Commercialization of a Product in the Field in the Territory or the Parties
mutually agree in writing to end the Joint Development & Commercialization
Agreement, unless earlier terminated as provided below.

11.2.

Termination Generally.  The provisions of Sections 9.2.2, 9.2.3, 9.3.1, 9.3.2
(excluding reference to termination for convenience provisions and Sections
9.3.2(d) and 9.3.2(e)) of the Research Collaboration Agreement will apply to the
Joint Development & Commercialization Agreement, mutatis mutandis.

11.3.

Opt-Out.  [***], either Party may opt out of the Joint Development &
Commercialization Agreement for such Products upon 60 days’ written notice to
the other Party (“Opt-Out”).  The Party that exercises the right to Opt-Out is
referred to as the “Opt-Out Party” and the other Party is referred to as the
“Continuing Party”.

 

11.3.1.

Upon the Continuing Party’s receipt of such notice, [***].

 

11.3.2.

Opt-Out Royalties.  The Continuing Party shall pay the Opt-Out Party royalties
(“Opt-Out Royalties”) in accordance with this Section 11.3.2.  The applicable
royalty rates shall be determined in accordance with the table set forth below
based on the timing of the Opt-Out notice.  For the avoidance of doubt, the
allocation of [***] and [***] pursuant to Article 7 shall terminate upon the
Opt-Out.

 

(a)

Royalty Term; Royalty Rates.  Royalties payable under this Section 11.3.2 shall
be paid by the Continuing Party to the Opt-Out Party on a Product-by- Product
and country-by-country basis from the date of first commercial sale of each
Product in a country with respect to which royalty payments are due, and until
the latest of (a) expiration of the last Valid Claim of any Licensed Patent or
Joint Patent, (b) expiration of all regulatory exclusivities for such Product in
any such country or (c) the date that sales of one or more products approved by
the applicable Regulatory Authority in such country as a substitutable generic
for such Product for an indication in the Field result in a reduction by more
than [***] in gross sales of the applicable Product by the Continuing Party and
its Affiliates and sublicensees compared to sales of such Product in such
country for [***] consecutive Calendar Quarters immediately prior to commercial
launch of such generic product(s), as measured by reputable published marketing
data for such country (e.g. by reference to sales data collected by IMS)
(“Royalty Term”).

Exhibit C-23

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

Timing of Opt Out

Net Sales (in Dollars) for such Product in the Territory

Opt-Out Royalty Rates as a Percentage (%) of Net Sales of such Product

Opt-Out after Establishment of hPOC and before the Initiation of the first Phase
III Clinical Trial

Portion of Calendar Year Net Sales up to and including $[***]

[***]

Portion of Calendar Year Net Sales that exceeds $[***]

[***]

Opt-Out after Initiation of Phase III Clinical Trial

Portion of Calendar Year Net Sales up to and including $[***]

[***]

Portion of Calendar Year Net Sales that exceeds $[***]

[***]

 

 

(b)

Adjustment to Royalties.  On a Product-by-Product and country-by-country basis,
during any portion of the Royalty Term for a Product in a given country in which
there is no Valid Claim of a Patent Covering such Product, the applicable
royalty payable with respect to such Product and such country shall be reduced
by [***].

 

(c)

Third Party Payment Credit.  The Continuing Party shall be responsible for all
payments owed to any Third Party for any Patents or other intellectual property
rights licensed or acquired after the Opt-Out date, which are necessary or
useful to make, have made, use, sell, offer for sale or import any Product in
the Field in the Territory.  If the Continuing Party or its Affiliate, licensee
or sublicensee is required or reasonably deems it necessary to obtain a license
from a Third Party under any intellectual property rights of such Third Party
that Cover a Product in a country, the Continuing Party shall have the right to
deduct, from the royalties due to the Opt-Out Party with respect to such Product
[***]% of the aggregate royalty payments or other payments based on sales made
by the Continuing Party or its Affiliate, licensee or sublicensee to such Third
Party(ies) in exchange for such license with respect to such Product during the
applicable payment period; provided that in no event shall the deductions under
this provision reduce royalties due to the Opt-Out Party in any payment period
with respect to such Product to less than [***]% of the amount that would
otherwise be due to the Opt-Out Party.  Any amounts paid to such Third Party
which is entitled to be deducted under this provision but is not deducted as a
result of the foregoing proviso shall be carried over and applied against
royalties payable to the Opt-Out Party in respect of such Product in such
country in subsequent payment periods until the full deduction is taken.

Exhibit C-24

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(d)

Other Terms.  The Joint Development & Commercialization Agreement will include
provisions for payment terms, royalty reports, manner and place of payment,
withholding taxes, late payments, record-keeping, and audit of records that are
typical of agreements of this type in the pharmaceutical industry.

Article 12
REPRESENTATIONS; COVENANTS; INDEMNITY

The provisions of Articles 7 and 10 of the Research Collaboration Agreement will
apply to the Joint Development & Commercialization Agreement, mutatis
mutandis.  The Joint Development & Commercialization Agreement will include
commercially reasonable indemnity provisions, which will include (but not be
limited to) an obligation for each Party to indemnify the other Party from,
against and in respect of any and all Liability incurred or suffered by the
other Party to the extent resulting from any claim by any Third Party based
on:  (a) any breach of, or inaccuracy in, any representation or warranty made by
the indemnifying Party, or any breach or violation by the indemnifying Party of
any covenant or agreement in the Joint Development & Commercialization
Agreement; or (b) the negligence or intentional misconduct of, or violation of
Applicable Law (including off-label promotion) by, the indemnifying Party, any
of its Affiliates or sublicensees, or any of their respective directors,
officers, employees and agents, in performing its obligations or exercising its
rights under the Joint Development & Commercialization Agreement.  The Joint
Development & Commercialization Agreement will also include insurance and
limitation on consequential damages provisions.




Exhibit C-25

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 1.16

 

Establishment of hPOC

 

[***]

 




Exhibit C-26

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 2.2

Arbitration Procedures

 

JDCA Disputes; Executive Officers. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation. In the event of any dispute, controversy, claim or difference which
may arise between the Parties out of or in relation to or in connection with the
Joint Development & Commercialization Agreement, including any dispute arising
out of the JSC, any alleged failure to perform, or breach, of the Joint
Development & Commercialization Agreement, or any issue relating to the
interpretation or application of the Joint Development & Commercialization
Agreement (“JDCA Dispute”), then upon the request of either Party by written
notice, the Parties agree to meet and discuss in good faith a possible
resolution thereof, which good faith efforts shall include at least one
in-person meeting between the Executive Officers of each Party. If the JDCA
Dispute is not resolved within 30 days following the written request for
discussions (except with regard to patent and trademark disputes), either Party
may then refer such issue to arbitration by submitting a written notice of such
request to the other Party.

 

Selection of Expert and Submission of Positions. The Parties will select and
agree upon a mutually acceptable independent Third Party arbitrator who is (a)
neutral, disinterested and impartial, and (b) has experience in the
pharmaceutical and biotechnology industries and, in the case of a JDCA Dispute
of a matter within the authority of the JSC (“JSC Dispute”), scientific
expertise appropriate for understanding and resolving the applicable dispute
(the “Expert”). If the Parties are unable to mutually agree upon an Expert no
later than 30 days following the delivery of the request for Arbitration (or
such longer period as agreed by the Parties), one individual who would qualify
as an Expert selected by ViaCyte and one individual who would qualify as an
Expert selected by CRISPR shall together select one individual who would qualify
as an Expert, who shall be appointed as the Expert for the purpose of such JDCA
Dispute. Once the Expert has been selected, each Party will no later than 10
days following selection of the Expert provide the Expert and the other Party
with a written report setting forth its position with respect to the substance
of the dispute and may submit a revised or updated report and position to the
Expert no later than 10 days of receiving the other Party’s report. If so
requested by the Expert, each Party will make oral submissions to the Expert
based on such Party’s written report, and each Party will have the right to be
present during any such oral submissions.

 

Rules for Proceedings. The proceedings will be conducted as a binding
arbitration in accordance with AAA procedures, as modified by this Schedule 2.2
(including that the Expert will adopt as his or her decision the position of one
Party or the other in the case of a JDCA Dispute as described in clause (a) or
(b) in the following paragraph). The Expert may retain a Third Party expert to
assist the Expert in analyzing the JDCA Dispute, and the expenses of any such
expert will be shared by the Parties as costs of the arbitration as provided in
this Schedule 2.2. All proceedings and communications shall be in English.
Either Party may apply to the Expert for interim injunctive relief or may seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending resolution of
the Dispute pursuant to this Schedule 2.2. The Parties shall have the right to
be represented by counsel.

 

Exhibit C-27

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Determination by the Expert. The Expert will render his or her final decision,
including any award, if applicable, with respect to the JDCA Dispute. In the
case of (a) any JSC Dispute or (b) a JDCA Dispute, the Expert will select one of
the Party’s positions as his or her final decision, and will not have the
authority to modify either Party’s position or render any substantive decision
other than to so select the position of either Party as set forth in its
respective written report (as initially submitted, or as revised in accordance
with this Schedule 2.2, as applicable). The decision of the Expert will be the
sole, exclusive and binding remedy between the Parties regarding the JDCA
Dispute submitted to such Expert, and shall be governed by the terms and
conditions hereof, including the limitation on consequential damages. The
Parties agree that such a judgment or award may be enforced in any court of
competent jurisdiction. The statute of limitations of the Commonwealth of
Massachusetts applicable to the commencement of a lawsuit shall apply to the
commencement of arbitration under this Schedule 2.2.

 

Location; Costs. Unless otherwise mutually agreed upon by the Parties, the
arbitration will be conducted in Chicago, Illinois. The Parties agree that they
will share equally the costs and fees of the Expert in connection with any
proceeding under this Schedule 2.2, including the cost of the arbitration filing
and hearing fees, the cost of any independent expert retained by the arbitrator
and the cost of the arbitrator and administrative fees of AAA if applicable.
Each Party will bear its own costs and attorneys’ and witnesses’ fees and
associated costs and expenses incurred in connection with any proceeding under
this Schedule 2.2.

 

Timetable for Completion. The Parties will use, and will direct the Expert to
use, commercially reasonable efforts to resolve a dispute no later than
forty-five (45) days after the selection of the Expert, or if resolution no
later than forty-five (45) days is not reasonably achievable, as determined by
the Expert, then as soon thereafter as is reasonably practicable.

 

Exhibit C-28

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Press Release

CRISPR Therapeutics and ViaCyte Announce Strategic Collaboration to Develop
Gene-Edited Stem Cell-Derived Therapy for Diabetes

- Aims to develop an immune-evasive stem cell therapy as a potentially curative
treatment for diabetes -- Parties will collaborate through commercialization and
share costs and profits worldwide -

ZUG, Switzerland and CAMBRIDGE, Mass., and SAN DIEGO, September 17, 2018 --
CRISPR Therapeutics (NASDAQ:  CRSP), a biopharmaceutical company focused on
developing transformative gene-based medicines for serious diseases, and
ViaCyte, Inc., a privately held regenerative medicine company, today announced a
collaboration focused on the discovery, development, and commercialization of
gene-edited allogeneic stem cell therapies for the treatment of diabetes.

Decades of clinical data with islet transplants indicate that beta-cell
replacement approaches may offer curative benefit to patients with
insulin-requiring diabetes.  ViaCyte has pioneered the approach of generating
pancreatic-lineage cells from stem cells and delivering them safely and
efficiently to patients.  PEC-Direct, ViaCyte’s lead product candidate currently
being evaluated in the clinic, uses a non-immunoprotective delivery device that
permits direct vascularization of the cell therapy.  This approach has the
potential to deliver durable benefit; however, because the patient’s immune
system will identify these cells as foreign, PEC-Direct will require long-term
immunosuppression to avoid rejection.  As a result, PEC-Direct is being
developed as a therapy for the subset of patients with type 1 diabetes at high
risk for acute complications.

CRISPR gene editing offers the potential to protect the transplanted cells from
the patient’s immune system by ex-vivo editing immune-modulatory genes within
the stem cell line used to produce the pancreatic-lineage cells.  The speed,
specificity, and multiplexing efficiency of the CRISPR system make it ideally
suited to this task.  CRISPR Therapeutics is pursuing a similar approach for its
allogeneic CAR-T programs and has established significant expertise in
immune-evasive gene editing.  The combination of ViaCyte’s stem cell
capabilities and CRISPR’s gene editing capabilities has the potential to enable
a beta-cell replacement product that may deliver durable benefit to patients
without triggering an immune reaction.

“We believe the combination of regenerative medicine and gene editing has the
potential to offer durable, curative therapies to patients in many different
diseases, including common chronic disorders like insulin-requiring
diabetes.  ViaCyte is a pioneer in the regenerative medicine field, and has
built a compelling clinical program, robust manufacturing capabilities, and
assembled a strong intellectual property position.  Partnering with ViaCyte will
allow us to accelerate our efforts in regenerative medicine, an area that we
believe will provide a variety of longer-term opportunities for our company,”
commented Samarth Kulkarni, Ph.D., Chief Executive Officer of CRISPR
Therapeutics.

Under the terms of the agreement, CRISPR and ViaCyte will jointly seek to
develop an immune-evasive stem cell line as a first step on the path to an
allogeneic stem-cell derived product.  Upon successful completion of these
studies and identification of a product candidate, the parties will jointly
assume responsibility for further development and commercialization
worldwide.  Upon execution of the agreement ViaCyte will receive $15 million
from CRISPR, which at CRISPR’s election may be paid in either cash or CRISPR
stock.  ViaCyte also has the option, under certain circumstances, to receive an
additional $10 million from CRISPR in the form of a convertible promissory note.

 

--------------------------------------------------------------------------------

[gleawceockkv000001.jpg]

 

“Creating an immune-evasive gene-edited version of our technology would enable
us to address a larger patient population than we could with a product requiring
immunosuppression.  CRISPR Therapeutics is the ideal partner for this program
given their leading gene editing technology and expertise and focus on
immune-evasive editing.  We are thrilled to have the opportunity to partner with
CRISPR Therapeutics on what we believe could be a transformational therapy for
patients with insulin-requiring diabetes,” commented Paul Laikind, Ph.D., Chief
Executive Officer and President of ViaCyte.  “We also believe that this approach
may have many other applications which we and CRISPR may explore in the future.”

About CRISPR Therapeutics

CRISPR Therapeutics is a leading gene editing company focused on developing
transformative gene-based medicines for serious diseases using its proprietary
CRISPR/Cas9 platform.  CRISPR/Cas9 is a revolutionary gene editing technology
that allows for precise, directed changes to genomic DNA.  CRISPR Therapeutics
has established a portfolio of therapeutic programs across a broad range of
disease areas including hemoglobinopathies, oncology and rare diseases.  To
accelerate and expand its efforts, CRISPR Therapeutics has established strategic
collaborations with leading companies including Bayer AG and Vertex
Pharmaceuticals.  CRISPR Therapeutics AG is headquartered in Zug, Switzerland,
with its wholly-owned U.S. subsidiary, CRISPR Therapeutics, Inc., and R&D
operations based in Cambridge, Massachusetts, and business offices in London,
United Kingdom.  For more information, please visit www.crisprtx.com.

About ViaCyte

ViaCyte is a privately-held regenerative medicine company developing novel cell
replacement therapies as potential long-term diabetes treatments to achieve
glucose control targets and reduce the risk of hypoglycemia and diabetes-related
complications.  ViaCyte’s product candidates are based on the derivation of
pancreatic progenitor cells from stem cells, which are then implanted in durable
and retrievable cell delivery devices.  Once implanted and matured, these cells
are designed to secrete insulin and other pancreatic hormones in response to
blood glucose levels.  ViaCyte has two product candidates in clinical-stage
development.  The PEC-Direct™ product candidate delivers the pancreatic
progenitor cells in a non-immunoprotective device and is being developed for
type 1 diabetes patients who have hypoglycemia unawareness, extreme glycemic
lability, and/or recurrent severe hypoglycemic episodes.  The PEC-Encap™ (also
known as VC-01) product candidate delivers the same pancreatic progenitor cells
in an immunoprotective device and is being developed for all patients with
diabetes, type 1 and type 2, who use insulin.  ViaCyte is also seeking to
develop immune-evasive ‘universal donor’ stem cell lines, from its proprietary
CyT49 cell line, which are expected to further broaden the availability of cell
therapy for diabetes and other potential indications.  ViaCyte is headquartered
in San Diego, California.  ViaCyte is funded in part by the California Institute
for Regenerative Medicine (CIRM) and JDRF.  For more information, please visit
www.viacyte.com.

Exhibit D-2

 

--------------------------------------------------------------------------------

[gleawceockkv000001.jpg]

 

CRISPR Forward-Looking Statement

Certain statements set forth in this press release constitute “forward-looking
statements” within the meaning of the Private Securities Litigation Reform Act
of1995, as amended, including, but not limited to, statements concerning:  the
timing of filing of clinical trial applications and INDs, any approvals thereof
and timing of commencement of clinical trials, the intellectual property
coverage and positions of CRISPR Therapeutics, its licensors and third parties,
the sufficiency of CRISPR Therapeutics’ cash resources and the therapeutic
value, development, and commercial potential of CRISPR/Cas9 gene editing
technologies and therapies.  You are cautioned that forward-looking statements
are inherently uncertain.  Although CRISPR Therapeutics believes that such
statements are based on reasonable assumptions within the bounds of its
knowledge of its business and operations, the forward-looking statements are
neither promises nor guarantees and they are necessarily subject to a high
degree of uncertainty and risk.  Actual performance and results may differ
materially from those projected or suggested in the forward-looking statements
due to various risks and uncertainties.  These risks and uncertainties include,
among others:  uncertainties regarding the intellectual property protection for
our technology and intellectual property belonging to third parties;
uncertainties inherent in the initiation and completion of preclinical studies
for CRISPR Therapeutics’ product candidates; availability and timing of results
from preclinical studies; whether results from a preclinical trial will be
predictive of future results of the future trials; expectations for regulatory
approvals to conduct trials or to market products; and those risks and
uncertainties described under the heading “Risk Factors” in CRISPR Therapeutics’
most recent annual report on Form 10-K, and in any other subsequent filings made
by CRISPR Therapeutics with the U.S. Securities and Exchange Commission (SEC),
which are available on the SEC’s website at www.sec.gov.  Existing and
prospective investors are cautioned not to place undue reliance on these
forward-looking statements, which speak only as of the date they are
made.  CRISPR Therapeutics disclaims any obligation or undertaking to update or
revise any forward-looking statements contained in this press release, other
than to the extent required by law.

CRISPR Media Contact:

Jennifer Paganelli

WCG on behalf of CRISPR

347-658-8290

jpaganelli@wcgworld.com

CRISPR Investor Contact:

Susan Kim

617-307-7503

susan.kim@crisprtx.com

ViaCyte Media Contact:

Jessica Yingling, Ph.D.

Little Dog Communications, Inc.

858-344-8091 jessica@litldog.com

ViaCyte Investor Contact:

Eugene Brandon, Ph.D.

858-455-3708

ebrandon@viacyte.com

 

Exhibit D-3

 

--------------------------------------------------------------------------------

 

Exhibit E

VIACYTE, INC.

CONVERTIBLE NOTE PURCHASE AGREEMENT

THIS CONVERTIBLE NOTE PURCHASE AGREEMENT (the “Agreement”) is made on the ___th
day of ____________, by and between ViaCyte, Inc., a Delaware corporation (the
“Company”), and __________________ (“_____“).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.Purchase and Sale of Convertible Note

1.1Authorization and Sale of Convertible Note

(a)The Company has authorized the issuance and sale to ___________, pursuant to
this Agreement, of a convertible promissory note for an aggregate principal
amount of $_______________ in the form attached hereto as Exhibit A (the
“Note”).  Any shares of the Company’s capital stock issuable upon conversion of
the Note in accordance with its terms shall be referred to herein as the
“Conversion Shares”.  The Conversion Shares and the Note shall be collectively
referred to herein as the “Securities.”  The Conversion Shares and the shares of
the Company’s common stock issuable upon conversion of the Conversion Shares, if
applicable, shall be collectively referred to herein as the “Underlying Stock.”

(b)Subject to the terms and conditions of this Agreement, ___________ agrees to
purchase at the Closing (as defined below), and the Company agrees to sell and
issue to ______________ at the Closing, the Note at a purchase price equal to
the aggregate principal amount thereof.

1.2Closing.  The purchase and sale of the Note shall take place at the offices
of Cooley LLP (“Cooley”), 4401 Eastgate Mall, San Diego, CA 92121, on the date
hereof at 10:00 a.m. (which date, time and place are designated the
“Closing”).  At the Closing, the Company shall deliver to _____________ the
Note, against payment of the purchase price therefor by check payable to the
Company, by wire transfer to the Company’s bank account, or any combination of
the foregoing.

2.Representations and Warranties of the Company.  The Company hereby represents
and warrants to ______________ that, as of the Closing, except as set forth
herein or on the Schedule of Exceptions attached hereto as Schedule A, which
exceptions shall be deemed to be representations and warranties as if made
hereunder:

2.1Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and each of the Subsidiaries (as defined below) are
corporations duly organized, validly existing and in good standing under the
laws of the states of their jurisdiction.  Each of the Company and the
Subsidiaries are duly qualified to transact business and are in good standing in
each jurisdiction in which the failure to so qualify could reasonably have a
Material Adverse Effect.  Each of the Company and the Subsidiaries have all
requisite corporate power and authority necessary to own and operate their
respective properties, to carry on their respective business as now conducted
and presently proposed to be conducted and, in the case of the Company, to carry
out the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------

 

2.2Capitalization.  The capital of the Company consists of:

(a)shares of Preferred Stock. ...

(b)Common Stock.  ____________ shares of Common Stock ...

(c)Except for the Note and the transactions contemplated by this Agreement, as
described in the Schedule of Exceptions and (i) the conversion privileges of the
...

(d)Other than that certain Amended and Restated Voting Agreement Dated

(e)All outstanding shares of the Company’s Common Stock and all shares of the
Company’s Common Stock underlying outstanding options are subject to ...

2.3Subsidiaries.  Other than ________________________ the Company does not
presently own or control, directly or indirectly, or hold any rights to acquire,
any interest in any other corporation, association or other business entity and
the Company is not a participant in any joint venture, partnership or similar
arrangement.

2.4Authorization.  All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, and for the authorization, execution and
delivery of the Note and ______________ (collectively the “Transaction
Agreements”) and all other agreements contemplated hereby or thereby to which
the Company is a party, the performance of all obligations of the Company
hereunder and thereunder, and the authorization, sale and issuance (or
reservation for issuance) of the Underlying Stock has been or will be
taken.  The Transaction Agreements and all other agreements contemplated hereby
or thereby to which the Company is a party constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

2.5Valid Issuance.  The Note that is being purchased by ___________ hereunder,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be free of restrictions on
transfer, other than restrictions on transfer under the Transaction Agreements
and under applicable state and federal securities laws.  The Conversion Shares
issuable upon conversion of the Note have been duly and validly reserved for
issuance and, when issued, sold and delivered in accordance with the terms of
the Note, will be duly and validly issued, fully paid and nonassessable and will
be free of restrictions on transfer, other than restrictions on transfer under
the Transaction Agreements,and under applicable state and federal securities
laws.  The shares of Common Stock, if any, issuable upon conversion of the
Conversion Shares will be duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Company’s then-current certificate
of incorporation, will be duly and validly issued, fully paid and nonassessable
and will be free of restrictions on transfer, other than restrictions on
transfer under the Transaction Agreements, ________________ and under applicable
state and federal securities laws.

2.6Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for such filings as may be required pursuant to
applicable federal and state securities laws, which filings will be effected
within the required statutory period.

Exhibit E-2

 

--------------------------------------------------------------------------------

 

2.7Offering.  Subject in part to the truth and accuracy of ________’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Note as contemplated by this Agreement are exempt from the
registration requirements of the Act, and the qualification requirements of the
California Corporate Securities Law of 1968, as amended, pursuant to Sections
25100, 25102, 25102.1 or 25105 thereof (or the regulations promulgated
thereunder) or other applicable state securities laws.  Neither the Company nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemptions.

2.8Litigation.  There is no claim, action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
or any of its Subsidiaries that questions the validity of the Transaction
Agreements or the right of the Company to enter into such agreements or to
consummate the transactions contemplated thereby, or that might result, either
individually or in the aggregate, in any Material Adverse Effect or any change
in the current equity ownership of the Company.  The foregoing includes, without
limitation, actions, suits, proceedings or investigations pending or, to the
Company’s knowledge, threatened involving the prior employment of any of the
Company’s employees or their obligations under any agreements with prior
employers or any employees of any of the Subsidiaries or their obligations under
any agreements with prior employers.  Neither the Company nor, to the Company’s
knowledge, any of its officers or directors or those of any of its Subsidiaries,
is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.

2.9Proprietary Information and Inventions Agreement.  Each employee and
consultant of the Company and the Subsidiaries has executed a Proprietary
Information and Inventions Agreement (or similar agreement) or a consulting
agreement, as applicable, with the Company or one of its Subsidiaries.  The
Company, after reasonable investigation, is not aware, nor does it have any
reason to believe, that any of its employees, officers or consultants or those
of the Subsidiaries are in violation thereof.

2.10Patents and Trademarks.

(a)The Schedule of Exceptions contains a complete and accurate list of all (i)
patents and registered trademarks, service marks, trade names and copyrights
owned or used by the Company or the Subsidiaries, (ii) pending patent
applications and applications for registrations of trademarks, service marks,
trade names and copyrights filed by the Company or the Subsidiaries, (iii)
unregistered trade names and corporate names owned or used by the Company and/or
the Subsidiaries, and (iv) licenses and other rights granted by the Company or
the Subsidiaries to any third party with respect to any of the items identified
in the preceding clauses (i) through (iii).

(b)To the best of its knowledge, the Company or its Subsidiaries owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted and
as presently proposed to be conducted, without any known infringement of the
rights of others.  There are no outstanding options, licenses or agreements of
any kind relating to the foregoing proprietary rights, nor is the Company bound
by or a party to any options, licenses or agreements of any kind with respect to
the patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf or standard products.

Exhibit E-3

 

--------------------------------------------------------------------------------

 

(c)The Company has not received any communications alleging that the Company has
violated or, by conducting its business as presently proposed to be conducted,
would violate any of the patents, trademarks, service marks, trade names,
copyrights or trade secrets or other proprietary rights of any other person or
entity.

(d)The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business as proposed to be
conducted.  The Company does not believe it is or will be necessary to utilize
any inventions of any of its employees or the employees of any Subsidiary made
prior to their employment by the Company or such Subsidiary, as the case may be,
except for inventions that have been assigned or licensed to the Company or such
Subsidiary as of the date hereof or acquired by the Company or such Subsidiary.

2.11Compliance with Other Instruments.  Neither the execution and delivery of
the Transaction Agreements nor the performance by the Company of its obligations
under the Transaction Agreements (including the issuance of the Note and, upon
conversion, the Underlying Stock) will:  (i) violate any provisions of the
certificate of incorporation or the bylaws of the Company; (ii) with or without
the giving of notice or the passage of time, or both, violate, or be in conflict
with, or constitute a default under, or cause or permit the termination or the
acceleration of the maturity of, any debt or obligation of the Company or any
Subsidiary; (iii) require notice to or the consent of any party to any agreement
or commitment, including, without limitation, any lease or license to which the
Company or any Subsidiary is a party, or by which it or its respective
properties is bound or subject; (iv) result in the creation or imposition of any
security interest, lien, or other encumbrance upon any property or assets of the
Company or any Subsidiary under any agreement or commitment to which it is a
party, or by which it or its respective properties is bound or subject; or (v)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or governmental authority to which the Company or any Subsidiary or
its respective properties is bound or subject.  The Company is not in violation
of or default under any provision of its certificate of incorporation or bylaws
which violations or defaults, individually or in the aggregate, would or could
reasonably be likely to have a Material Adverse Effect.  Neither the Company nor
any of the Subsidiaries is in violation of or in default under any instrument,
judgment, order, writ, decree or contract to which it or any Subsidiary is a
party or by which it or any Subsidiary is bound, or, to the Company’s knowledge,
of any provision of any federal or state statute, rule or regulation applicable
to the Company or any Subsidiary, which violations or defaults, individually or
in the aggregate, would or could reasonably be likely to have a Material Adverse
Effect.  The execution, delivery and performance of the Transaction Agreements
and the consummation of the transactions contemplated thereby will not result in
any such violation, or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or any assets of any of the Subsidiaries, which would or could
reasonably be likely to have a Material Adverse Effect, or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or any Subsidiary,
its respective business or operations or any of its or any Subsidiary’s
respective assets or properties.

2.12Agreements.

(a)Except for agreements explicitly contemplated hereby, there are no
agreements, understandings or proposed transactions between the Company and/or
any Subsidiary and any of its or their respective officers, directors, or
affiliates.

Exhibit E-4

 

--------------------------------------------------------------------------------

 

(b)There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any
Subsidiary is a party or by which it is bound that (i) may involve obligations
(contingent or otherwise) of, or payments to, the Company or such Subsidiary in
excess of $100,000, (ii) may involve the license of any patent, copyright, trade
secret or other proprietary right to or from the Company or such Subsidiary,
other than licenses arising from the purchase of “off the shelf’ or other
standard products, (iii) may involve indemnification by the Company or such
Subsidiary with respect to infringements of proprietary rights, other than
indemnification obligations arising from purchase or sale agreements entered
into in the ordinary course of business, or (iv) is reasonably likely to be
materially adverse to the business, property or financial condition of the
Company or its Subsidiaries.

(c)Neither the Company nor any Subsidiary has (i) declared or paid any dividends
or authorized or made any distribution upon or with respect to any class or
series of its capital stock, (ii) other than the issuance of the Note, incurred
any indebtedness for money borrowed or any other liabilities individually in
excess of $[***] or, in the case of indebtedness and/or liabilities individually
less than $[***], in excess of $[***] in the aggregate, (iii) made any loans or
advances to any person, other than ordinary advances for travel expenses, or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of inventory in the ordinary course of business.

(d)For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

(e)A true and correct copy of each of the written instruments, plans, contracts
and agreements that are referred to on the Schedule of Exceptions pursuant to
this Section 2.12, together with all amendments, waivers or other changes
thereto, have been furnished or made available to ____________________.

(f)Neither the Company nor any Subsidiary is a guarantor or
indemnitor of any indebtedness of any other person or entity.

2.13Related-Party Transactions.  Other than (i) standard employee benefits
generally made available to all employees, (ii) standard director and officer
indemnification agreements for the Company and/or the Subsidiaries approved by
the Board of Directors of the Company, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved by the Board of Directors of
the Company, there are no agreements, understandings or proposed transactions
between the Company or any Subsidiary and any of its respective officers,
directors, employees, “affiliates” or “associates” (as those terms are defined
in Rule 405 of the Act).  Neither the Company nor any Subsidiary is indebted,
directly or indirectly, to any of the directors, officers or employees of any of
the Company or the Subsidiaries or to their respective spouses or children,
other than in connection with expenses or advances of expenses incurred in the
ordinary course of business or employee relocation expenses.  None of the
directors, officers or key employees of the Company or any of the Subsidiaries,
or any members of their immediate families (i) are, directly or indirectly,
indebted to the Company or any Subsidiary or, (ii) to the Company’s knowledge,
have any direct or indirect ownership interest in any firm or corporation with
which the Company or any Subsidiary has a business relationship, or any firm or
corporation which competes with the Company or any Subsidiary except that
directors, officers or key employees of the Company may own stock in (but not
exceeding two percent of the outstanding capital stock of) publicly traded
companies that may compete with the Company or any Subsidiary.  To the Company’s
knowledge, none of the Company’s directors, officers, employees, affiliates or
associates or any members of their immediate families nor those of any
Subsidiary are, directly or indirectly, interested in any material contract with
the Company.

Exhibit E-5

 

--------------------------------------------------------------------------------

 

2.14Tax Returns.  The Company and each Subsidiary has timely filed all tax
returns (federal, state and local) required to be filed by it and all Taxes (as
defined below), assessments and other government charges imposed upon such
entity, or upon any of the assets, income or franchises of such entity, have
been timely paid or, if not yet payable, are adequately accrued on such entity’s
books and records.  There are no actual or proposed Tax deficiencies,
assessments or adjustments with respect to the Company or any Subsidiary thereof
or any assets or operations of any of such entities, and there are no ongoing or
pending Tax audits by any taxing authority against any of such entities.  “Tax”
or “Taxes” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall, profits, environmental, customs, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, value added, alternative or add-on minimum or other similar tax,
governmental fee, governmental assessment or governmental charge of any kind
whatsoever, including any interest, penalties or additions to Tax or additional
amounts with respect to the foregoing.

2.15Changes.  With respect to the Company and each Subsidiary, since
_______________, there has not been:

(a)any change in the assets, liabilities, financial condition or operating
results of the Company or any of its Subsidiaries from that reflected in the
Financial Statements (as hereinafter defined);

(b)any damage, destruction or loss, whether or not covered by insurance that
would have a Material Adverse Effect;

(c)any waiver or material compromise by the Company or any Subsidiary of a
valuable right or of a debt owed to it;

(d)any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by the Company or any Subsidiary, except in the ordinary course
of business (as such business is presently conducted or proposed to be
conducted) and that would not have a Material Adverse Effect;

(e)any material change or amendment to a contract or arrangement by which the
Company or any Subsidiary or any of its respective assets or properties is bound
or subject;

(f)any sale, assignment or transfer of any intellectual property rights, or the
disclosure of any proprietary confidential information to any person not under a
duty to keep such information confidential;

(g)any resignation or termination of employment of any key officer, or director
of the Company or any Subsidiary; and the Company is not aware of the impending
resignation or termination of employment of any such officer or director;

(h)any material change in any compensation arrangement or agreement with any
employee of the Company;

(i)any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company or any Subsidiary, with respect to any of its material properties
outside the ordinary course of business;

Exhibit E-6

 

--------------------------------------------------------------------------------

 

(j)any loans or guarantees made by the Company or any Subsidiary to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;

(k)any declaration, setting aside or payment or other distribution in respect of
any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

(l)to the Company’s knowledge, any other event or condition of any character
that would have a Material Adverse Effect; or

(m)any agreement or commitment by the Company or any Subsidiary to do any of the
things described in this Section 2.15.

2.16Permits.  The Company and each of the Subsidiaries has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which would have a Material
Adverse Effect, and the Company believes it or such Subsidiary can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as planned to be conducted.  Neither the Company nor any Subsidiary is
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

2.17Environmental and Safety Laws.  The Company, each of the Subsidiaries and
the operation of its respective business and any real property that the Company
or such Subsidiary owns or has owned, leases or has leased or otherwise occupies
or uses or has occupied or used (the “Premises”) are, to the best of the
Company’s knowledge, in compliance with all applicable Environmental Laws (as
defined below) and orders or directives of any governmental authorities having
jurisdiction under such Environmental Laws.  Neither the Company nor any
Subsidiary has received any, written citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit, from any person arising out of the Company’s or such Subsidiary’s
ownership or occupation of any of the Premises, or the conduct of its respective
operations.  For purposes of this Agreement, the term “Environmental Laws” shall
mean any federal, state, local or foreign law, ordinance, rule, regulation,
permit and authorization pertaining to the protection of human health or the
environment.  The Company has made available to _____________ true and complete
copies of all material environmental records, reports, notifications,
certificates of need, permits, pending permit applications, correspondence,
engineering studies, and environmental studies or assessments

2.18Disclosure.  The Company has provided _____________ with all the information
reasonably available to the Company that __________ has requested for deciding
whether to purchase the Note.  Neither this Agreement (including all the
exhibits and schedules hereto) nor any certificates delivered in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances under which they were made.

2.19Registration Rights.  Except as set forth in ____________, the Company has
not granted or agreed to grant any registration rights, including piggyback
rights, to any person or entity.

2.20Corporate Documents; Minute Books.  The certificate of incorporation and
bylaws of each of the Company and its Subsidiaries are in the form previously
provided to or made available to _______________.

Exhibit E-7

 

--------------------------------------------------------------------------------

 

2.21Title to Property and Assets.  The property and assets the Company owns and
the property and assets each Subsidiary owns are owned by the Company or such
Subsidiary, as the case may be, free and clear of all mortgages, liens, loans
and encumbrances, except (i) as reflected in the Financial Statements, (ii) for
statutory liens for the payment of current taxes that are not yet delinquent and
other statutory liens, encumbrances or security interests that arise in the
ordinary course of business which individually or in the aggregate would not
have a material adverse effect on the Company or its business, and (iii) for
minor defects in title, none of which, individually or in the aggregate,
materially impair the Company’s ownership or use of such property or
assets.  With respect to the property and assets it leases, the Company, or each
Subsidiary, as the case may be, is in compliance with such leases in all
material respects and, to the best of the Company’s knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances, subject to clauses
(i), (ii) and (iii) above.

2.22Labor Agreements and Actions.  Neither the Company nor any Subsidiary has
any collective bargaining agreements with any of its employees.  There is no
labor union organizing activity pending, or to the Company’s knowledge,
threatened with respect to the Company or any Subsidiary.  The Company is not
aware that any officer or key employee, or that any group of employees, of the
Company or any Subsidiary, intends to terminate their employment with the
Company or such Subsidiary, nor does the Company or any Subsidiary have a
present intention to terminate the employment of any of the foregoing.  The
employment of each officer and employee of the Company and each Subsidiary is
terminable at the will of the Company or such Subsidiary.  Neither the Company
nor any Subsidiary is a party to or bound by any currently effective employment
contract, deferred compensation agreement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation agreement.  To
the best of the Company’s knowledge, the Company and each Subsidiary has
complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment (including without
limitation, provisions thereof relating to wages, hours, equal opportunity,
collective bargaining and the payment of social security and other taxes), and
the Company is not aware that it or any Subsidiary has any labor relations
problems (including without limitation, any union organization activities,
threatened or actual strikes or work stoppages or material grievances).  Neither
the Company nor any Subsidiary is bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union.  Neither the
Company nor any Subsidiary has made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the Company’s or such
Subsidiary’s board minutes.

2.23Qualified Small Business Stock.  The Company is a “qualified small business”
as defined in Section 1202(d) of the Internal Revenue Code, and, to the best of
the Company’s knowledge, after consultation with its tax advisors, if issued at
the Closing upon conversion of the Note, the Conversion Shares, if such shares
are shares of Series C-1 Preferred Stock, would meet the requirements for
qualification as “qualified small business stock” as defined in Section 1202(c)
of the Internal Revenue Code.

Exhibit E-8

 

--------------------------------------------------------------------------------

 

2.24Financial Statements.  The Company has made available to __________ a copy
of the unaudited consolidated balance sheet of ViaCyte, Inc. as of __________
and the related unaudited statement of cash flow for the three month period
ended ____________ (collectively, the “Financial Statements”).  The Financial
Statements have been prepared in a manner consistent with generally accepted
accounting principles applied on a consistent basis by the Company throughout
the periods indicated, except that the unaudited Financial Statements do not
contain all footnotes required by generally accepted accounting principles and
are subject to normal quarter-end adjustments.  The Financial Statements fairly
and accurately present the financial condition and operating results of the
applicable entity as of ___________, subject to normal quarter-end audit
adjustments.  Except as set forth in the Financial Statements or otherwise
disclosed pursuant to this Agreement, the Company has no material liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to the date of its balance sheet made available to
____________ as described in the first sentence hereof and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
the Financial Statements, which, in both cases, individually or in the aggregate
are not material to the financial condition or operating results of the Company,
taken as a whole.

2.25Employee Benefit Plans.  Neither the Company nor any of the Subsidiaries has
any Employee Benefit Plan as defined in the Employee Retirement Income Security
Act of 1974.

2.26Insurance.  The Company and each of the Subsidiaries has in full force and
effect fire and casualty insurance policies, with extended coverage, sufficient
in amount (subject to reasonable deductibles) to allow it to replace any of its
properties that might be damaged or destroyed and such other insurance in such
amounts as are customary within the Company’s industry.

2.27FIRPTA.  The Company hereby represents that neither it nor any Subsidiary is
now or ever has been a “United States real property holding corporation,” as
defined in §897(c)(2) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation § 1.897-2(b).

2.28Additional Liability.  Neither the Company nor any Subsidiary has received
any written notice that it has been sued in any suit, action or proceeding which
involves a claim related to the products developed or currently being developed
by the Company or to stem cell research.

3.Representations and Warranties of _______________.  ____________ hereby
represents, warrants and covenants to the Company that:

3.1Authorization.  __________ has full power and authority to enter into this
Agreement, and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

Exhibit E-9

 

--------------------------------------------------------------------------------

 

3.2Purchase Entirely for Own Account.  __________ understands that the Note is
not, and any Underlying Stock issued on conversion, at the time of issuance may
not be, registered under the Securities Act on the ground that the sale provided
for in this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
the Company’s reliance on such exemption is predicated, in part, on
___________‘s representations set forth herein.  By ___________‘s execution of
this Agreement _____________ hereby confirms, that the Note to be received by
___________, and the Underlying Stock issuable upon conversion, will be acquired
for investment for _________‘s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that
__________ has no present intention of selling, granting any participation in or
otherwise distributing the same.  By executing this Agreement, ___________
further represents that ___________ does not have any intention, contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
foregoing securities.

3.3Disclosure of Information.  ____________ represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Note and the business, properties,
prospects and condition (financial or otherwise) of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of ___________ to rely
thereon.

3.4Investment Experience.  __________ is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Note and the Underlying
Stock.  ___________ also represents it has not been organized for the purpose of
acquiring the Securities or the Underlying Stock.

3.5Accredited Investor.  __________ is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect.

3.6Restricted Securities.  ____________understands that the Note it is
purchasing, and, upon conversion, the Underlying Stock, are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities, and, upon
conversion, the Underlying Stock, may be resold without registration under the
Act only in certain limited circumstances.  In the absence of an effective
registration statement covering the Note or the Underlying Stock or an available
exemption from registration under the Act, the Note and the Underlying Stock
must be held indefinitely.

3.7Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, __________ further agrees not to make any
disposition of all or any portion of the Note, and, upon conversion, the
Underlying Stock, unless and until the transferee has agreed in writing for the
benefit of the Company to be bound by this Section 3 and, to the extent such
disposed securities are shares of the Company’s Series C-1 Preferred Stock,
___________, and:

(a)There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

Exhibit E-10

 

--------------------------------------------------------------------------------

 

(b)(i) shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if requested by the Company,
__________ shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.  It is agreed that the Company will
not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.

(c)Notwithstanding the provisions of subsections (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by ________ to an affiliate of __________, if the transferee agrees in writing
to be subject to the terms hereof to the same extent as if the transferee were
__________ hereunder.

3.8Legends.  It is understood that the certificates evidencing the Note and any
Underlying Stock may bear one or all of the following legends:

(a)The following legend under the Securities Act:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b)Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations and Sections 417
and 418 of the California Corporations Code.

3.9______________Counsel.  __________ acknowledges that it has had the
opportunity to review this Agreement, the exhibits and the schedules attached
hereto and the transactions contemplated by this Agreement with _________’s own
legal counsel.  ___________ is relying solely on _________’s legal counsel and
not on any statements or representations of the Company (other than those set
forth in Section 2 herein) or any of the Company’s agents, including the
Company’s counsel, Cooley, for legal advice, with respect to this investment or
the transactions contemplated by this Agreement.  The foregoing, however, shall
in no way be deemed to limit the representations and warranties of the Company
set forth in Section 2 hereof or the ability of _________ to rely thereupon.

4.California Commissioner of Corporations

4.1Corporate Securities Law.  THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION OR
IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS UNLAWFUL.  PRIOR TO
ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS OF ALL PARTIES TO
THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED
OR AN EXEMPTION FROM SUCH QUALIFICATION BEING AVAILABLE.

Exhibit E-11

 

--------------------------------------------------------------------------------

 

5.Conditions of __________’s Obligations at Closing.  The obligations of
__________ under subsection 1.2 of this Agreement are subject to the fulfillment
on or before the Closing of each of the following conditions:

5.1Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct on and as of the
Closing.

5.2Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement or in
ancillary documents incident to the transaction contemplated by this Agreement
that are required to be performed or complied with by it on or before the
Closing.

5.3Closing Documents.  The Company shall have delivered, on or before the
Closing, to __________ all of the following documents:

(a)A Compliance Certificate, dated as of the Closing, stating that the
conditions specified in Sections 5.1 and 5.2 have been fulfilled and stating
that there shall have been no adverse change in the business, affairs,
operations, properties, assets or condition (financial or otherwise) of the
Company since the date of this Agreement.

(b)A Secretary’s Certificate, certifying copies of the resolutions duly adopted
by the Board of Directors of the Company and stockholders authorizing the
execution, delivery and performance of the Transaction Agreements and each of
the other agreements contemplated hereby, the issuance and sale of the Note and
the consummation of all other transactions contemplated by this Agreement.

(c)Certified copy of the Company’s certificate of incorporation, as in effect at
the Closing.

(d)Certificates of good standing issued by the secretary of state for each state
where the Company is authorized to do business.

5.4Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or foreign jurisdiction that are required in connection with the lawful issuance
and sale of the Note pursuant to this Agreement shall be duly obtained and
effective as of the Closing.

5.5Redacted

6.Conditions of the Company’s Obligations at Closing.  The obligations of the
Company to __________ under this Agreement are subject to the fulfillment on or
before the Closing of each of the following conditions by __________:

6.1Representations and Warranties.  The representations and warranties of
__________ contained in Section 3 shall be true on and as of the Closing.

6.2Payment of Purchase Price.  __________ shall have delivered at the Closing
the purchase price specified in Section 1.2.

Exhibit E-12

 

--------------------------------------------------------------------------------

 

6.3Performance.  ____________ shall have performed and complied with all
covenants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed and complied with on or before the Closing.

6.4Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or foreign jurisdiction that are required in connection with the lawful issuance
and sale of the Note pursuant to this Agreement shall be duly obtained and
effective as of the Closing.

7.Miscellaneous.

7.1Survival.  The warranties, representations and covenants of the Company and
___________ contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of ___________ or the Company.

7.2Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties and shall inure to the
benefit of and be binding upon each person who shall be a holder of the Note
and/or Underlying Stock from time to time; provided, however, that prior to the
receipt by the Company of adequate written notice of the transfer of the Note or
any Underlying Stock specifying the full name and address of the transferee, the
Company may deem and treat the person listed as the holder of the Note or
Underlying Stock in its records as the absolute owner and holder of the Note or
Underlying Stock for all purposes.  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

7.3Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

7.4Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5Notices.  Unless otherwise provided, any notices required or permitted
hereunder shall be in writing and shall be deemed effectively given:  (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
telex, electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the address as set forth on the
signature page hereof or at such other address as such party may designate by
ten days advance written notice to the other parties hereto.

7.6Finder’s Fee.  Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this
transaction.  _________ agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which __________ or any of its officers, partners,
employees or representatives is responsible.  The Company agrees to indemnify
and hold harmless ________ from any liability for any commission or compensation
in the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

Exhibit E-13

 

--------------------------------------------------------------------------------

 

7.7Fees and Expenses.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement; provided that the Company shall reimburse ___________ up to
$25,000 for its reasonable out-of- pocket legal fees and other transaction
expenses incurred in connection with the negotiation and execution of the
Transaction Agreements.

7.8Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and ____________.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities and the Company.

7.9Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

7.10Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

7.11Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.12Knowledge; Material Adverse Effect.  For purposes of the representations and
warranties set forth in Section 2 hereof, the phrase “to the Company’s
knowledge” or “to the best of the Company’s knowledge” shall mean the actual
knowledge after reasonable investigation of the officers of the Company and its
Subsidiaries and “Material Adverse Effect” shall mean a material adverse effect
on the business, assets (including intangible assets), liabilities, financial
condition, property or results of operations of the Company and the
Subsidiaries, taken as a whole.

[Remainder of Page Intentionally Left Blank]

 

 

Exhibit E-14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Convertible Note Purchase
Agreement as of the date first above written.

 

COMPANY:

 

VIACYTE, INC.,

a Delaware corporation

 

By:

 

 

 

 

Paul K. Laikind, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

 

Schedule of Exceptions




 

--------------------------------------------------------------------------------

 

Exhibit A

Form of Convertible Promissory Note

 

 

Exhibit A-17

 

--------------------------------------------------------------------------------

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.  THIS CONVERTIBLE
PROMISSORY NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT DATED AS OF AUGUST 6, 2014, BY AND AMONG HOLDER, THE
COMPANY AND SQUARE 1 BANK, AS IT MAY BE AMENDED FROM TIME TO TIME.

CONVERTIBLE PROMISSORY NOTE

$___________________________San Diego, California

For value received ViaCyte, Inc., a Delaware corporation (“Payor” or the
“Company”) promises to pay to _________________ or its assigns (“Holder”) the
principal sum of $_________ with simple interest on the outstanding principal
amount at the rate of 8% per annum.  Interest shall commence with the date
hereof and shall continue on the outstanding principal until paid in full or
converted.  Interest shall be computed on the basis of a year of 365 days for
the actual number of days elapsed.

1.This note (the “Note”) is issued pursuant to the terms of that certain
Convertible Note Purchase Agreement (the “Agreement”) dated as of _____________
to the Holder.

2.All payments of interest and principal shall be in lawful money of the United
States of America.  All payments shall be applied first to accrued interest, and
thereafter to principal.

3.In the event that, prior to the Maturity Date (as defined below) and prior to
an IPO (as defined below), Payor issues and sells shares of its Equity
Securities to investors (the “Investors”) in a bona fide equity financing led by
one or more venture capital funds with total proceeds to the Payor of not less
than $[***] (excluding the conversion of the Note, but including other
conversions of indebtedness) (a “Qualified Financing”), then the
then-outstanding principal balance of this Note (and any then-unpaid accrued
interest) (the “Conversion Amount”) shall automatically convert in whole without
any further action by the Holder into such Equity Securities (rounded down to
the nearest whole share, if applicable) at a conversion price equal to the price
per share paid by the Investors purchasing the Equity Securities on the same
terms and conditions as given to the Investors.  For purposes of this Note, the
term “Equity Securities” shall mean the Payor’s Preferred Stock or any
securities conferring the right to purchase the Payor’s Preferred Stock or
securities convertible into, or exchangeable for (with or without additional
consideration), the Payor’s Preferred Stock, in each case issued in the
Qualified Financing following the date hereof, except that such defined term
shall not include any security granted, issued and/or sold by the Payor to any
employee, director or consultant in such capacity.

4.In the event that Payor, prior to the Maturity Date and prior to a Qualified
Financing, completes an IPO, the Conversion Amount shall automatically convert
in whole without any further action by the Holder into that number of fully paid
and nonassessable shares of the Company’s common stock as is equal to the
Conversion Amount divided by the price per share that such shares are offered
and sold to the public in the IPO, rounded down to the nearest whole share.  For
purposes of this Note, the term “IPO” shall mean the closing of a firmly
underwritten public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended, covering the offer and sale of the
Company’s common stock for the account of the Company in which either (a) the
gross cash proceeds to

Exhibit A-18

 

--------------------------------------------------------------------------------

 

the Company (before underwriting discounts, commissions and fees) are at least
$[***] or (b) all outstanding shares of preferred stock of the Company are
converted to common stock of the Company.

5.In the event that there has not been a Qualified Financing or an IPO prior to
___________ (the “Maturity Date”), the Conversion Amount shall automatically
convert in whole without any further action by the Holder into that number of
fully paid and nonassessable shares of the Company’s Series C-1 Preferred Stock
as is equal to the Conversion Amount divided by $1.00 (as adjusted for any stock
splits, combinations or the like with respect to the Company’s Series C-1
Preferred Stock or its common stock), rounded down to the nearest whole share.

6.Unless this Note has been converted in accordance with the terms of Sections
3, 4 or 5 above, the entire outstanding principal balance and all unpaid accrued
interest under this Note shall become fully due and payable upon the closing of
an Acquisition or Asset Transfer (each as defined in the Company’s certificate
of incorporation).

7.In the event of any default hereunder, Payor shall pay all reasonable
attorneys’ fees and court costs incurred by Holder in enforcing and collecting
this Note.

8.Payor may not prepay this Note prior to the Maturity Date without the consent
of Holder.

9.If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Holder and upon written notice to the
Payor (which election and notice shall not be required in the case of an Event
of Default under Section 9(c) or 9(d)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable.  The
occurrence of any one or more of the following shall constitute an “Event of
Default”:

(a)Payor fails to pay timely any of the principal amount due under this Note on
the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;

(b)Payor shall default in its performance of any covenant under the Agreement;

(c)Payor files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

(d)An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within sixty (60) days under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor.

10.Payor hereby waives demand, notice, presentment, protest and notice of
dishonor.

11.This Note shall be governed by and construed under the laws of the State of
California, as applied to agreements among California residents, made and to be
performed entirely within the State of California, without giving effect to
conflicts of laws principles.

Exhibit A-19

 

--------------------------------------------------------------------------------

 

12.The indebtedness evidenced by this Note is subordinated in right of payment
to the prior payment in full of any Senior Indebtedness in existence on the date
of issuance of this Note.  “Senior Indebtedness” shall mean, unless expressly
subordinated to or made on a parity with the amounts due under this Note, all
amounts due in connection with (a) indebtedness of Payor to banks or other
lending institutions regularly engaged in the business of lending money
(excluding venture capital, investment banking or similar institutions and their
affiliates, which sometimes engage in lending activities but which are primarily
engaged in investments in equity securities), and (b) any such indebtedness or
any debentures, notes or other evidence of indebtedness issued in exchange for
such Senior Indebtedness, or any indebtedness arising from the satisfaction of
such Senior Indebtedness by a guarantor.

13.Any term of this Note may be amended or waived only with the written consent
of Payor and Holder.

14.This Note may be transferred only upon its surrender to the Company for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company.  Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new Note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee.  Interest and principal shall be paid
solely to the registered holder of this Note.  Such payment shall constitute
full discharge of the Company’s obligation to pay such interest and principal.

 

ViaCyte, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




Exhibit A-20

 

--------------------------------------------------------------------------------

 

Schedule A

Consideration

Subject to the terms and conditions hereof and except as otherwise provided
herein, CRISPR shall issue such number of its common shares, CHF 0.03 per share
(the “Shares”), and such amount of cash, to ViaCyte on the dates and amounts set
forth below. Within five (5) Business Days from each issuance date set forth
below (each an “Issue Date”), (i) CRISPR shall cause its transfer agent to
credit the account of ViaCyte with the applicable number of Shares as calculated
pursuant to the terms of this Schedule A by electronic delivery at ViaCyte’s
designated balance account at the Depository Trust Company and (ii) initiate a
wire for the applicable cash amount set forth below, in immediately available
funds denominated in U.S. Dollars, to an account designated by ViaCyte. Such
account information shall be provided by ViaCyte in writing at least three (3)
business days in advance of the first Issue Date and three (3) business days in
advance of any Issue Date in which ViaCyte desires to change the account
information. All Shares shall be issued by CRISPR pursuant to an effective
registration statement under the Securities Act of 1933, as amended, and be
issuable without restrictive legends. The value attributed to each Share for
purposes of calculating the value of the Shares to be issued shall be the
closing price of CRISPR’s common shares as quoted on the Nasdaq Global Market on
each applicable Issue Date.

 

Issue Date

 

Value of Shares To Be Issued ($)

 

Amount of Cash Payment ($)

Five (5) Business Days after the Effective Date of the Agreement (the “First
Issue Date”)

 

$7,500,000 (the “First Tranche Shares”)

 

$5,000 less the Nominal Payment (as calculated below)

 

 

 

 

 

The close of market on the first Business Day after CRISPR files its Quarterly
Report on Form 10-Q for the three months ending September 30, 2018 (the “Second
Issue Date”)

 

Second Tranche Amount (as defined below)

 

$5,000 less the Nominal Payment (as calculated below)

 

For purposes hereof, the term “Second Tranche Amount” shall be a dollar amount
equal to the difference between (i) $15,000,000 and (ii) the aggregate net
proceeds (after deduction for any reasonable and ordinary broker fees and
commissions or other reasonable customary costs, charges or expenses solely and
directly incurred in connection with ordinary broker sales of common shares on
the Nasdaq Global Market up to the Expense Cap (as defined below) (for clarity,
any of the foregoing amounts in excess of the Expense Cap shall not be so
deducted), but without deduction for any other amounts including applicable
taxes (other than any applicable stamp duties imposed on ViaCyte) received by or
on behalf of ViaCyte in connection with selling the First Tranche Shares (the
“First Tranche Proceeds”).  Notwithstanding the foregoing, the term “First
Tranche Proceeds” shall be deemed to equal $7,500,000 if CRISPR elects to pay
ViaCyte $7,500,000 in cash (rather than issue Shares equal in value thereto) on
the First Issue Date, as provided below in this Schedule A.  ViaCyte will give
CRISPR written notice within two (2) Business Days after ViaCyte has sold all
First Tranche Shares (the “First Tranche Sales Notice”).  In connection with the
Second Tranche Amount, CRISPR shall issue such number of whole common shares
with a value equal to the Second Tranche Amount (rounding down to the nearest
whole common share) (the “Second Tranche Shares”). Any shortfall in the amount
owed shall be paid via wire transfer in immediately available funds, to an
account designated by ViaCyte on the date the Second Tranche Amount is issued to
ViaCyte.  For purposes hereof, the term “Expense Cap” shall mean $[***].

 

Exhibit A-21

 

--------------------------------------------------------------------------------

 

In connection with providing the First Tranche Sales Notice, ViaCyte will
deliver an officer’s certificate to CRISPR setting forth in reasonable detail
the calculation of the First Tranche Proceeds, and ViaCyte will provide to
CRISPR any information and documentation reasonably requested by CRISPR relating
to such calculation.  The Parties acknowledge and agree that if, for whatever
reason, CRISPR fails to receive the First Tranche Sales Notice on or before the
30th day following ViaCyte’s receipt of the First Tranche Shares, then,
notwithstanding anything to the contrary set forth in this Agreement and this
Schedule A, the First Tranche Proceeds shall be deemed to equal a dollar amount
equal to the product of (x) the First Tranche Shares multiplied by (y) the
highest closing price of CRISPR’s common shares as quoted on the Nasdaq Global
Market during the period starting on the first business day following ViaCyte’s
receipt of the First Tranche Shares and ending on the 30th day following
ViaCyte’s receipt of the First Tranche Shares.  The foregoing notwithstanding,
the time period for ViaCyte to deliver the First Tranche Sales Notice shall be
extended by a number of days equal to the number of days during the 30-day
period following ViaCyte’s receipt of the First Tranche Shares, if any, that (i)
trading in CRISPR’s common shares is suspended on the Nasdaq Global Market or
(ii) ViaCyte determines in good faith that, based upon the advice of a
nationally recognized law firm based in the United States that is expert in U.S.
securities law matters, ViaCyte is unable to sell the First Tranche Shares on
the Nasdaq Global Market due to its possession of material non-public
information related to CRISPR and ViaCyte gives CRISPR written notice of such
fact within one (1) Business Day of obtaining such written advice.

 

Nominal Payment

 

In order to facilitate the issuance of the Shares in accordance with Swiss law,
CRISPR shall withhold from the cash amount to be paid on each Issue Date (i.e.,
$5,000) by an amount equal to (i) CHF 0.03 multiplied by (ii) the number of
Shares to be issued on the Issue Date (the aggregate so calculated on each Issue
Date is referred to as the “Nominal Payment”). On behalf of ViaCyte, CRISPR, or
an affiliate thereof, shall wire such Nominal Payment in immediately available
funds to an escrow bank account in the sense of art. 633 para 1 Swiss Code of
Obligations. Pursuant to Swiss law (art. 633 para 2 Swiss Code of Obligations)
any amount in such escrow account will only be released to CRISPR after the
Shares have been registered in the commercial register of Zug, Switzerland.

 

Make-Whole Adjustment

 

It is the intention of the Parties that ViaCyte receive no more and no less than
$15,000,000 via (i) aggregate net proceeds (after deduction for any reasonable
and ordinary broker fees and commissions or other reasonable and customary
costs, charges or expenses solely and directly incurred in connection with
ordinary broker sales of common shares on the Nasdaq Global Market up to the
Expense Cap (for clarity, any of the foregoing amounts in excess of the Expense
Cap shall not be so deducted), but without deduction for any other amounts
including applicable taxes (other than any applicable stamp duties imposed on
ViaCyte) in connection with the sale of all Shares issued hereunder; and/or (ii)
cash payments in lieu of issuing Shares as contemplated by the last section of
this Schedule A; and/or (iii) any combination of clauses (i) and (ii).

 

Exhibit A-22

 

--------------------------------------------------------------------------------

 

ViaCyte will give CRISPR written notice within two (2) Business Days after
ViaCyte has sold all Shares (the “Final Sales Notice”).  In connection with
providing the Final Sales Notice, ViaCyte will deliver an officer’s certificate
to CRISPR setting forth in reasonable detail the calculation of the aggregate
gross proceeds (after deduction for any reasonable and ordinary broker fees and
commissions or other reasonable and customary costs, charges or expenses solely
and directly incurred in connection with ordinary broker sales of common shares
on the Nasdaq Global Market up to the Expense Cap (for clarity, any of the
foregoing amounts in excess of the Expense Cap shall not be so deducted), but
without deduction for any other amounts including applicable taxes (other than
any applicable stamp duties imposed on ViaCyte) received by or on behalf of
ViaCyte in connection with selling all Shares (the “Final Sales Proceeds”), and
ViaCyte will provide to CRISPR any information and documentation reasonably
requested by CRISPR relating to such calculation.  The Parties acknowledge and
agree that if, for whatever reason, CRISPR fails to receive the Final Sales
Notice on or before the 30th day following ViaCyte’s receipt of the Second
Tranche Shares, then, notwithstanding anything to the contrary set forth in this
Agreement and this Schedule A, the portion of the Final Sales Proceeds
attributable to the Second Tranche Shares shall be deemed to equal a dollar
amount equal to the product of (x) the total number of Second Tranche Shares
multiplied by (y) the highest closing price of CRISPR’s common shares as quoted
on the Nasdaq Global Market during the period starting on the first business day
following ViaCyte’s receipt of the Second Tranche Shares and ending on the 30th
day following ViaCyte’s receipt of the Second Tranche Shares.  The foregoing
notwithstanding, the time period for ViaCyte to deliver the Final Sales Notice
shall be extended by a number of days equal to the number of days during the
30-day period following ViaCyte’s receipt of the Second Tranche Shares, if any,
that (i) trading in CRISPR’s common shares is suspended on the Nasdaq Global
Market or (ii) ViaCyte determines in good faith that, based upon the advice of a
nationally recognized law firm based in the United States that is expert in U.S.
securities law matters, ViaCyte is unable to sell the Second Tranche Shares on
the Nasdaq Global Market due to its possession of material non-public
information related to CRISPR and ViaCyte gives CRISPR written notice of such
fact within one (1) Business Day of obtaining such written advice.

 

If the Final Sales Proceeds are less than $15,000,000, then CRISPR will owe
ViaCyte an amount equal to (i) $15,000,000 less (ii) the Final Sales Proceeds
(the amount so calculated is referred to as the “Deficiency Amount”).  CRISPR
will pay the Deficiency Amount to ViaCyte via wire transfer of immediately
available funds to an account designated by ViaCyte in writing.

 

If the Final Sales Proceeds are more than $15,000,000, then ViaCyte will owe
CRISPR an amount equal to (i) the Final Sales Proceeds less (ii) the Final Sales
Proceeds (the amount so calculated is referred to as the “Surplus
Amount”).  ViaCyte will pay the Surplus Amount to CRISPR via wire transfer of
immediately available funds to an account designated by CRISPR in writing.

 

The above payment will be made within five (5) Business Days after calculation
thereof.  The Parties intend that the payment above be made on or before
December 31, 2018.

 

Trading Day Restriction

 

ViaCyte acknowledges and agrees that ViaCyte will not, directly or indirectly,
sell or cause to be sold more than 50,000 of the Shares in a single trading day.

 

Cash Payment Election

 

Notwithstanding anything to the contrary set forth herein, CRISPR may, in its
sole discretion, elect to pay ViaCyte the amount of dollars or value of Shares
(as applicable) described under the heading “Value of Shares to Be Issued ($)”
in the table above in cash instead of issuing Shares with respect to any such

Exhibit A-23

 

--------------------------------------------------------------------------------

 

amount.  CRISPR shall notify ViaCyte in writing by 6:59 pm ET on the trading day
before the First Issue Date or Second Issue Date, as the case may be.  If CRISPR
makes such an election, then CRISPR shall not be required to pay the amount
described under the heading “Amount of Cash Payment ($)” in the table above that
would have been paid to ViaCyte had CRISPR issued Shares with respect to the
First Issue Date and/or Second Issue Date, as the case may be.  Any such cash
payment under this paragraph shall paid to ViaCyte via wire transfer of
immediately available funds denominated in U.S. Dollars on the First Issue Date
or Second Issue Date, as the case may be, to an account designated by ViaCyte in
writing.




Exhibit A-24

 

--------------------------------------------------------------------------------

 

Schedule 1.32

CRISPR In-License Agreements

 

Agreement Title

Effective Date

Licensor

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




Exhibit A-25

 

--------------------------------------------------------------------------------

 

Schedule 1.128

ViaCyte In-License Agreements

 

Agreement Title

Effective Date

Licensor

[***]

[***]

[***]

[***]

[***]

[***]




Exhibit A-26

 

--------------------------------------------------------------------------------

 

Schedule 2.10.4

Companies Triggering Section 2.10.4

 

Change of Control of CRISPR with:

Change of Control of ViaCyte with:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




Exhibit A-27

 

--------------------------------------------------------------------------------

 

Schedule 7.1

ViaCyte Schedule of Exceptions

[***]




Exhibit A-28

 

--------------------------------------------------------------------------------

 

Schedule 7.2

CRISPR Schedule of Exceptions

[***]

 

Exhibit A-29

 